    Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 1 of 32




UN
 ITEDSTATESDISTR
               ICTCOURT
SOUTHERNDISTR
            ICT OFNEWYORK


KALOMACARDWELL
             ,

                     P
                     lain
                        ti
                         ff,
    v
    .

DAVISPOLK & WARDWELLLLP,
                                       19C
                                         iv.10256(GHW
                                                    )
THOMASRE ID
          ,JOHNBICK,WILLIAM
CHUDD,SOPHIAHUDSON,HAROLD
B
IRNBAUM ,DANIELBRASS,BRIAN
WOLFE,andJOHNBUTLER,

                     D
                     efendan
                           ts.



               DEFENDANTS
                        ’MEMORANDUMOFLAW
             INSUPPORT OFTHE
                           IRPART
                                IAL MOT
                                      IONTO
             D
             ISMISSTHESECONDAMENDEDCOMPLA
                                        INT




                     PAUL, WEISS
                               ,R IFK
                                    IND, WHARTON&GARR
                                                    ISONLLP
                     1285Ave
                           nueoftheAm e
                                      ric
                                        as
                     NewYork,NY10019-6064
                     Te
                      l.
                       :(212
                           )373-3000
                     Fax
                       :(212
                           )757-3990


                     A
                     tto
                       rne
                         ysfo
                            rDe
                              fendan
                                   ts




D
ated
   :De
     cemb
        er11
           ,2020
     Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 2 of 32




                          TABLE OFCONTENTS
                                                                       P
                                                                       age

PREL
   IMINARYSTATEMENT. ..
                      ..
                       .
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    .
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     .1
STATEMENTOFFACTS..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       .
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               .
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     .3
     A
     .   B
         ackg
            roun
               dFact
                   s...
                      ..
                       .
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    .
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     .3
     B
     .     Nov
             elC
               laim
                  sinP
                     lain
                        ti
                         ff
                          ’sS
                            econdAm
                                  end
                                    edComp
                                         la
                                          int.
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               .4
ARGUMENT.
        ..
         ..
          ..
           ..
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         .
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        6
    A
    .   Appl
           icab
              leL aw. .
                      ..
                       ..
                        ..
                         .
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    .
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ...
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        6
     B
     .     A
           llR
             enewe
                 dC l
                    aimsAga
                          ins
                            ttheA dd
                                   it
                                    ionalD e
                                           fendantsShouldBe
           D
           ism
             iss
               edwi
                  thPre
                      jud
                        ice.
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      .7
           1
           .    A
                llR e
                    new edDisc
                             riminat
                                   ionC l
                                        aimsShouldB eD i
                                                       smissedwith
                P
                rejud
                    ice...
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        ..
                                                                         ..
                                                                          8
                (
                a) P  lain
                         ti
                          ff’
                            sT ermina
                                    tion-B
                                         asedA l
                                               legat
                                                   ionsDoN  o
                                                            tPlausib
                                                                   ly
                      A
                      lleg
                         eD isc
                              rimina
                                   tionbyB ras
                                             s,Birnbaum,or Wolf
                                                              e. .
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        ..
                                                                         ..
                                                                          9
                (b
                 )    P
                      lain
                         ti
                          ff
                           ’sSta
                               ff
                                ing-
                                   Bas
                                     edA
                                       llega
                                           tionsDoNo
                                                   tPl
                                                     aus
                                                       ibly
                      A
                      lleg
                         eD i
                            scr
                              imin
                                 at
                                  ionbyB
                                       rass
                                          ,B i
                                             rnba
                                                um,o
                                                   r Wo
                                                      lfe..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              .
                                                              ..
                                                               ..
                                                                ..
                                                                 .11
           2
           .    A
                llR
                  enewedRet
                          alia
                             tionCla
                                   imsShouldBeDismis
                                                   sed. .
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    .15
                (
                a) P l
                     ain
                       ti
                        ff
                         ’sC l
                             aim sCommontoAllAddi
                                                tiona
                                                    lD efendan
                                                             tsDo
                    No
                     tPlaus
                          iblyA l
                                leg
                                  eR e
                                     tal
                                       iat
                                         ion.
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    .15
                (b
                 )    P
                      lain
                         ti
                          ff’sC
                              la
                               im sUniquetoHud sonDoN  o
                                                       tPlausib
                                                              lyA l
                                                                  lege
                      R
                      etal
                         iat
                           ion.
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        19
     C
     .     Pl
            ain
              ti
               ff
                ’sDisc
                     rimina
                          tionCl
                               aimsShou
                                      ldB eD
                                           ismis
                                               sedw ithPrejud
                                                            iceto
           theExt
                entPre
                     dic
                       atedonaL eg
                                 alTheo
                                      ryAddedinViola
                                                   tionofth eCour
                                                                t’s
           Oc
            tobe
               rO rd
                   erand Wi
                          thoutLeav
                                  etoRepl
                                        ead..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ...
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      24
CONCLUS
      ION.
         ..
          ..
           ..
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       25




                                    i
        Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 3 of 32




                           TABLE OFAUTHOR
                                        ITIES

                                                                          P
                                                                          age
                                                                            (s)
CASES

Inr
  eAdien
       tPl
         cS ecu
              ri
               tie
                 sLit
                    ig.,
  2020 WL1644018(S
                 .D.N.Y.Ap
                         r.2
                           ,2020
                               )..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      16

A
lmazanv
      .Almazan,
  2015 WL500176(S
                .D.N
                   .Y.F
                      eb.4
                         ,2015
                             )..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      7

And
  e r
    sonv.N.Y
           .C i
              tyD e
                  p’to
                     fFin
                        .,
   2020 WL1922624(S
                  .D.N.Y
                       .Apr
                          .21
                            ,2020
                                )..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      14

A
shc
  rof
    tv.Iqba
          l,
  556U.S
       .662(2009
               )..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    .pa
                                                                      ssim

B
el
 lAtl
    .Corp
        .v.Twombly,
  550U.S
       .544(2007
               )..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    .
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        ..
                                                                         6

B
rownv.CoachStore
               s,Inc
                   .,
  163F.3d706(2dCir
                 .1998
                     )..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      .
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        25

B
urgisv
     .N.Y.C
          .D e
             p’tofSan
                    ita
                      tion,
  798F.3d63(2dCir
                .2015).
                      ..
                       ..
                        ..
                         ..
                          .
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     .
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        25

C
egl
  iav.Zuck
         erberg,
  2013 WL1208558(W
                 .D.N
                    .Y.M
                       ar.26
                           ,2013
                               )..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    23

Chamber
      sv.TimeW a
               rner
                  ,Inc
                     .,
   282F
      .3d147(2dCir
                 .2002
                     )..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      .
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        22

Coh
  env.Cap
        ita
          lOn eFunding
                     ,LLC,
  2020 WL5763766(E
                 .D.N.Y.S
                        ept
                          .28
                            ,2020
                                )..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  22,23

Co
 lle
   tt
    ev.St
        .Luke
            ’sRoos
                 eve
                   ltHosp.
                         ,
  132F.Supp
          .2d256(S
                 .D.N.Y
                      .2001).
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      .25

Co
 ll
  itonv
      .Crava
           th,Swaine&M  oor
                          eLLP,
  2008 WL4386764(S.D
                   .N.Y.S ep
                           t.24,2008)
                                    ,aff’d,356F.App ’x535( 2d
  Cir
    .2009
        )..
          ..
           ..
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     .2,
                                                                       7,21

Co
 rte
   cIndus
        .,In
           c.v.SumHold
                     ingL.P.
                           ,
  949F.2d42(2dC
              ir
               .1991
                   )..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    .
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       22

Dan
  ielsv.Ci
         tyofN.Y.,
   2019 WL251511(S
                 .D.N
                    .Y.J
                       an.17
                           ,2019
                               )..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 9,10
                                                                    ,14


                                      i
                                      i
     Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 4 of 32




D
eanv.We
      stch
         est
           erCty
               .Dis
                  t.A
                    tty
                      ’sOff
                          .,
  119F
     .Supp.2d424(S
                 .D.N
                    .Y.2000
                          )..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      11

Do
 zierv.Deut
          scheBankTrus
                     tCo.Amer
                            ica
                              s,
   2011 WL4058100(S
                  .D.N.Y
                       .Sep
                          t.1
                            ,2011
                                )..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    .
                                                                    7,18

F
inl
  eyv.Uni
        tedParce
               lSe
                 rvi
                   ceInc
                       .,
  2018 WL6422082(D
                 .Ariz
                     .M a
                        r.30
                           ,2018
                               )..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     .
                                                                     15

Ghader
     soh
       iv .Roswe
               llPa
                  rkIn
                     st
                      .,
   2011 WL4572539(W
                  .D.N
                     .Y.Sep
                          t.30
                             ,2011
                                 )..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   .7,16

Gon
  zalezv.All
           iedBartonSec
                      .Se
                        rvs
                          .,
   2010 WL428058(S.D
                   .N.Y
                      .Feb
                         .2,2010
                               )..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       25

Haggoodv.Rub
           in &Rothman
                     ,LLC,
   2014 WL6473527(E
                  .D.N
                     .Y.Nov
                          .17
                            ,2014
                                )..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      .
                                                                      8

H
enryv
    .N.Y
       .C.Heal
             th&Ho sp
                    .Corp
                        .,
  18F
    .Supp.3d396(S
                .D.N.Y
                     .2014
                         )..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  pas
                                                                    sim

H
irs
  chv
    .Arthu
         rAnde
             rsen &Co.,
  72F
    .3d1085(
           2dCir
               .1995).
                     ..
                      ..
                       ..
                        .
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    .
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    7,16

J
ohnsonv
      .Morr
          ison &Foe
                  rste
                     rLLP,
  2015 WL845723(S
                .D.N.Y.F
                       eb.26
                           ,2015
                               )..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      12

J
ohnson
     -Ge
       ll
        ineauv.St
                eine &Assocs
                           .,P.C.,
  2019 WL2647598(S
                 .D.N.Y.June27,2019)
                                   ,a f
                                      f’d,2020 WL6735286(  2d
  Ci
   r.Nov.17
          ,2020)..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          .
                          ..
                           ...
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        ..
                                                                         ..
                                                                          7

K
enned
    yv .NewYo
            rk,
  167F.Supp
          .3d451(W
                 .D.N
                    .Y.2016
                          )..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     22

K
ramerv
     .TimeWarn
             erInc
                 .,
  937F
     .2d767(
           2dCir
               .1991
                   )..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    .
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      22

Kun
  tzv
    .N.Y
       .Sta
          teB d
              .ofEl
                  ect
                    ions,
  924F
     .Supp.364(N.D
                 .N.Y.1996
                         ),af
                            f’dsubnom .Kuntzv.N.Y
                                                .StateSenat
                                                          e,
  113F
     .3d326(2dCir
                .1997
                    )..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     .
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       25

L
eeHimv.N.Y
         .C.D ep
               ’to
                 fEduc.
                      ,
  2017 WL5634128(S
                 .D.N
                    .Y.Nov
                         .21
                           ,2017
                               )..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     .
                                                                     8

L
eggv.Ulst
        erCty.
  2020 WL6325850(
                2dC
                  ir
                   .Oc
                     t.29
                        ,2020
                            )..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    24

M
atu
  sovs
     ky v. Me
            rri
              llL
                ynch
                   ,
  186F.Supp
          .2d397(S.D
                   .N.Y
                      .2002
                          )..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      22

                                    i
                                    ii
     Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 5 of 32




MLSMKInv.Co
          .v.JP Mo
                 rganChas
                        e &Co .,
   431F
      .App’x17(2
               dCi
                 r.2011
                      )..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      .16

Ngu
  ediv
     .F e
        d.Reser
              veBanko
                    fN.Y
                       .,
  2017 WL5991757(S
                 .D.N
                    .Y.D
                       ec.1
                          ,2017
                              )..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    .
                                                                    10

Pa
 lmB ea
      chS
        tra
          teg
            icIn
               come,LPv.Sal
                          zman,
   457F
      .App
         ’x40(2dCi
                 r.2012
                      )..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      .25

Pa
 lmB  e
      achSt
          rateg
              icInc
                  ome,LPv
                        .Stanl
                             eyP.Sa
                                  lzman,P.C.,
   2011 WL1655575(E
                  .D.N
                     .Y.May2,2011
                                )..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    .
                                                                    7,18

P
enav.NYCBoardofElec
                  tion
                     s,
  2017 WL722505(S
                .D.N.Y
                     .Feb
                        .6,2017
                              )..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      10

P
resbyt
     .H ea
         lth
           careServ
                  s.v
                    .GoldmanSa
                             chsandCo.,
   2017 WL1048088(S
                  .D.N
                     .Y.M ar
                           .17
                             ,2017).
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        6

R
icc
  iv.D
     eSte
        fano,
  557U
     .S.557(2009
               )..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    .
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        24

Rog
  e r
    sv.Fash
          ionInst
                .ofTe
                    ch.,
   2016 WL889590(S
                 .D.N
                    .Y.Feb
                         .26
                           ,2016
                               )..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                12,13
                                                                    ,15

Ro
 yalParkInvs
           .SA/NVv.Deu
                     tsch
                        eBankNat’
                                lTr.Co.,
   2016 WL439020(S
                 .D.N
                    .Y.Feb
                         .3,2016
                               )..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        7

Sa
 lahuddinv
         .N.Y.C
              .D ep
                  t.o
                    fEd.,
   2017 WL3724287(S
                  .D.N
                     .Y.Aug
                          .28
                            ,2017
                                )..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     .
                                                                     15

T
easda
    lev.N
        .Y.C.Fi
              reDep
                  ’t
                   ,FDNY,
  574F.App
         ’ x50(2dC
                 ir
                  .2014
                      )..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      .24

W
hit
  tlev
     .Cty
        .ofSull
              ivan,
  2017 WL5197154(S
                 .D.N
                    .Y.Nov
                         .8,2017
                               )..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     .
                                                                     11

Yanv.Ziba Mod
            eInc.,
   2016 WL1276456(S
                  .D.N
                     .Y.M
                        ar.29
                            ,2016
                                )..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     .
                                                                     10

OTHERAUTHORITIES

F
ed.R
   .Civ
      .P.12.
           ..
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         .
                         ...
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 1,6,18
                                                                      ,22

F
ed.R
   .Civ
      .P.15.
           ..
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         .
                         ...
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        24

F
ed.R
   .Civ
      .P.34.
           ..
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         .
                         ...
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        23

N
.Y.C
   .Adm
      in.Cod
           e§8-
              107
                (1)
                  (a).
                     .
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   .24



                                   iv
    Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 6 of 32




         D
         avi
           sPo
             lk& W
                 ardw
                    el
                     lLLP(
                         “Da
                           visPo
                               lk”o
                                  rth
                                    e“F
                                      irm
                                        ”),Thom
                                              asR
                                                eidandJohn

B
ick(
   the“M
       anag
          emen
             t Comm
                  it
                   teeD
                      efe
                        nda
                          nts
                            ”),a
                               nd D
                                  ani
                                    elB
                                      ras
                                        s,H
                                          aro
                                            ld B
                                               irnb
                                                  aum
                                                    ,John

B
utl
  er,W
     il
      liamChudd
              ,Soph
                  iaHud
                      son
                        ,andB
                            ria
                              n Wo
                                 lfe(
                                    the“Add
                                          it
                                           ion
                                             alD
                                               efe
                                                 nda
                                                   nts
                                                     ”)(
                                                       tog
                                                         eth
                                                           er,

“
def
  end
    ant
      s”)r
         esp
           ect
             ful
               lysubm
                    itth
                       ism
                         emo
                           randumo
                                 flawinsuppo
                                           rto
                                             fth
                                               eirmo
                                                   tion
                                                      ,pu
                                                        rsu
                                                          antto

Ru
 le12
    (b)
      (6)o
         fth
           eFe
             der
               alRu
                  leso
                     fCiv
                        ilP
                          roc
                            edu
                              re,tod
                                   ism
                                     issinp
                                          artth
                                              eSe
                                                condAm
                                                     end
                                                       ed

Comp
   la
    intf
       ile
         donNov
              emb
                er18
                   ,2020byp
                          lain
                             ti
                              ffK
                                alom
                                   aCa
                                     rdw
                                       el
                                        l(ECF99
                                              )(th
                                                 e“SAC
                                                     ”).

         OnO
           ctob
              er24
                 ,2020
                     ,th
                       isCou
                           rtg
                             ran
                               tedd
                                  efe
                                    nda
                                      nts
                                        ’ mo
                                           tiontod
                                                 ism
                                                   issp
                                                      lain
                                                         ti
                                                          ff
                                                           ’s

(
i)ho
   st
    ile wo
         rke
           nvi
             ronm
                enta
                   ndh
                     ara
                       ssm
                         entc
                            laim
                               s,(
                                 ii
                                  )di
                                    scr
                                      imin
                                         ationanda
                                                 idinga
                                                      nda
                                                        bet
                                                          ting

c
la
 imsag
     ain
       stth
          eAdd
             it
              ion
                alD
                  efe
                    nda
                      nts
                        ,and(
                            ii
                             i)c
                               ert
                                 ainr
                                    eta
                                      li
                                       at
                                        ionc
                                           laim
                                              s. ECF78(
                                                      the

“O
 ctob
    erO
      rde
        r”(
          “Or
            d.”
              ))
               . Th
                  eSACa
                      bandon
                           sce
                             rta
                               inc
                                 la
                                  ims
                                    ,fa
                                      il
                                       stoc
                                          ureth
                                              ede
                                                fic
                                                  ien
                                                    cie
                                                      sth
                                                        e

Cou
  rtfoundinth
            epr
              iorc
                 omp
                   la
                    int
                      ,andimp
                            erm
                              iss
                                iblya
                                    ndin
                                       ade
                                         qua
                                           te
                                            lys
                                              eek
                                                stoam
                                                    endp
                                                       la
                                                        int
                                                          if
                                                           f’s

d
isc
  rim
    ina
      tionc
          la
           ims.F
               orth
                  ere
                    ason
                       sse
                         tfo
                           rthb
                              elow
                                 ,de
                                   fend
                                      ant
                                        smov
                                           etod
                                              ism
                                                issw
                                                   ithp
                                                      rejud
                                                          ice

(
i)a
  llp
    rev
      iou
        sly
          -di
            smi
              sse
                dcl
                  aim
                    sag
                      ain
                        stth
                           e Add
                               it
                                ion
                                  alD
                                    efe
                                      nda
                                        ntsa
                                           nd(
                                             ii
                                              )th
                                                edi
                                                  scr
                                                    imin
                                                       ation

c
la
 ims
   ,toth
       eex
         ten
           tpl
             ain
               ti
                ffimp
                    rop
                      erlyam
                           end
                             edtho
                                 sec
                                   la
                                    imsinv
                                         iol
                                           ationo
                                                fth
                                                  eOc
                                                    tob
                                                      erO
                                                        rde
                                                          r,

wh
 ichg
    ran
      tedl
         eav
           etor
              epl
                eadon
                    lyc
                      ert
                        aino
                           fth
                             edi
                               smi
                                 sse
                                   dcl
                                     aim
                                       s.

                      PREL
                         IMINARYSTATEMENT

         P
         lain
            ti
             ff
              ’soppo
                   rtun
                      is
                       ticam
                           endm
                              ent
                                s—twohund
                                        reda
                                           nds
                                             ixtyn
                                                 ewp
                                                   arag
                                                      raph
                                                         sof

th
 em,som
      efl
        at
         lyc
           ont
             rad
               ict
                 ing h
                     isp
                       rio
                         rpl
                           ead
                             ing
                               s—f
                                 ai
                                  ltoc
                                     ureth
                                         epl
                                           ead
                                             ing d
                                                 efi
                                                   cien
                                                      cie
                                                        s

p
rev
  iou
    slyid
        ent
          if
           iedbyth
                 isCou
                     rt
                      . Non
                          esuppo
                               rtsp
                                  lau
                                    sib
                                      lea
                                        ll
                                         ega
                                           tion
                                              sofun
                                                  law
                                                    fula
                                                       ctsbya
                                                            ny

Add
  it
   ion
     alD
       efe
         nda
           nt.

         P
         lain
            ti
             ff
              ’sa
                ttemp
                    tstor
                        enewh
                            isd
                              isc
                                rim
                                  ina
                                    tionc
                                        laim
                                           sag
                                             ain
                                               stB
                                                 irnb
                                                    aum
                                                      ,Br
                                                        ass
                                                          ,

a
nd Wo
    lfe
      —heh
         asa
           bandon
                edh
                  isd
                    isc
                      rim
                        ina
                          tionc
                              la
                               imsa
                                  gain
                                     stB
                                       utl
                                         er,Chudd
                                                ,andHud
                                                      son—f
                                                          ai
                                                           l

b
eca
  useth
      eSACc
          ont
            ain
              snop
                 lau
                   sib
                     lea
                       ll
                        ega
                          tionth
                               atth
                                  eye
                                    ngag
                                       edina
                                           nyc
                                             ondu
                                                ct mo
                                                    tiv
                                                      ate
                                                        dby

r
ace
  . Mo
     reov
        er,p
           lain
              ti
               ffh
                 asf
                   ai
                    ledtoo
                         ffe
                           ras
                             ing
                               lef
                                 actw
                                    ithr
                                       esp
                                         ecttoh
                                              isa
                                                ll
                                                 ege
                                                   dcomp
                                                       ara
                                                         tor
                                                           s’


                                   1
        Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 7 of 32




p
erf
  orm
    anc
      e;w
        ithou
            tth
              is
               ,th
                 erec
                    anb
                      enop
                         lau
                           sib
                             lea
                               ll
                                ega
                                  tionth
                                       ath
                                         isc
                                           omp
                                             ara
                                               tor
                                                 s’“wo
                                                     rk

p
erf
  orm
    anc
      ewa
        ssim
           ila
             rtoh
                is
                 ,”O
                   rd.39
                       ,andthu
                             snop
                                lau
                                  sib
                                    lea
                                      ll
                                       ega
                                         tionth
                                              ath
                                                ewa
                                                  str
                                                    eat
                                                      ed

d
if
 fer
   ent
     lyth
        ans
          imi
            lar
              lys
                itu
                  atedo
                      the
                        rsb
                          eca
                            useo
                               fra
                                 ce. Th
                                      edi
                                        scr
                                          imin
                                             ationc
                                                  la
                                                   imsthu
                                                        sshou
                                                            ld

b
edi
  smi
    sse
      dwi
        thp
          rejud
              ice.

                P
                lain
                   ti
                    ff
                     ’se
                       ffo
                         rtstor
                              epl
                                eadh
                                   isr
                                     eta
                                       lia
                                         tionc
                                             laim
                                                sre
                                                  fle
                                                    ctth
                                                       ety
                                                         peso
                                                            fbl
                                                              ata
                                                                nt

t
ailo
   ringp
       rop
         erlyr
             eje
               cteda
                   tth
                     iss
                       tag
                         e. Pl
                             ain
                               ti
                                ffnowa
                                     sse
                                       rt
                                        s—fo
                                           rth
                                             efi
                                               rs
                                                ttim
                                                   eandw
                                                       ithou
                                                           tany

f
actu
   alsuppo
         rt
          ,inat
              ran
                spa
                  ren
                    tat
                      temp
                         ttoa
                            voidd
                                ism
                                  iss
                                    al
                                     —th
                                       atB
                                         utl
                                           er,Chudd
                                                  ,andHud
                                                        sonw
                                                           ere

p
arto
   fth
     e“g
       roup
          ”th
            att
              erm
                ina
                  tedh
                     isemp
                         loym
                            ent
                              .Bu
                                tpl
                                  ain
                                    ti
                                     ff
                                      ’sea
                                         rl
                                          ierp
                                             lea
                                               ding
                                                  sth
                                                    ems
                                                      elv
                                                        es

c
ont
  rad
    ictth
        isa
          sse
            rt
             ion
               ;pl
                 ain
                   ti
                    ffp
                      rev
                        iou
                          sly
                            iden
                               ti
                                fie
                                  dth
                                    ememb
                                        erso
                                           fth
                                             e“g
                                               roup
                                                  ,”a
                                                    nde
                                                      xpr
                                                        ess
                                                          ly

e
xclud
    edB
      utl
        er,Chudd
               ,andHud
                     son
                       .Lik
                          ewi
                            se,p
                               lain
                                  ti
                                   ff
                                    ’sa
                                      ll
                                       ega
                                         tion
                                            sth
                                              atc
                                                ert
                                                  ainr
                                                     evi
                                                       ewsw
                                                          ere

b
ackd
   atedc
       ont
         rad
           ict
             sas
               eri
                 eso
                   fcon
                      ces
                        sion
                           s,inp
                               lain
                                  ti
                                   ff
                                    ’sp
                                      rio
                                        rfi
                                          ling
                                             s,r
                                               ecog
                                                  niz
                                                    ingth
                                                        atth
                                                           e

r
evi
  ewsw
     erec
        rea
          tedc
             ont
               empo
                  ran
                    eou
                      sly
                        ;pl
                          ain
                            ti
                             ff
                              ’sd
                                ele
                                  tion
                                     sofun
                                         favo
                                            rab
                                              lec
                                                onc
                                                  ess
                                                    ion
                                                      sinh
                                                         is

SACa
   reag
      ain“
         tra
           nsp
             are
               nta
                 tt
                  emp
                    tsbyp
                        lain
                           ti
                            fftoam
                                 endh
                                    isp
                                      lea
                                        dingino
                                              rde
                                                rtoa
                                                   voida

di
 spo
   si
    tiv
      ede
        fen
          se.
            ” Co
               ll
                iton v
                     .Cra
                        vath
                           ,Swa
                              ine&M
                                  oor
                                    eLLP,2008 WL4386764
                                                      ,at*6

(S
 .D.N
    .Y.S
       ept
         .24
           ,2008
               ),a
                 ff
                  ’d,356F
                        .App
                           ’x535(
                                2dC
                                  ir
                                   .2009
                                       ).

                Th
                 eapp
                    lic
                      abl
                        epl
                          ead
                            ings
                               tand
                                  ard
                                    sag
                                      ainc
                                         omp
                                           eld
                                             ism
                                               iss
                                                 alo
                                                   fpl
                                                     ain
                                                       ti
                                                        ff
                                                         ’sp
                                                           rev
                                                             iou
                                                               sly
                                                                 -
                               1
d
ism
  iss
    edc
      la
       imsag
           ain
             stth
                eAdd
                   it
                    ion
                      alD
                        efe
                          nda
                            nts. B
                                 eca
                                   usep
                                      lain
                                         ti
                                          ffdo
                                             esno
                                                tpl
                                                  aus
                                                    iblya
                                                        ll
                                                         ege




1
    Notwiths
           t andingth em eri
                           tlessn e
                                  sso fthisactioni nal
                                                     lr espects
                                                              ,c  onsi
                                                                     stentw itht h
                                                                                 eC  our
                                                                                       t’sobli g
                                                                                               ationt oac cept
    wel
      l- ple
           ad edf a c
                    tsastrue,d efendantsag a
                                           ina ddressonlyt hep leadingde f
                                                                         icienciesinth eSAC ,n otwithstanding
    thattheev id encewillshow th a
                                 tal
                                   lo fplaint
                                            iff
                                              ’sc la
                                                   im sa ga
                                                          in s
                                                             talld e
                                                                   fend an
                                                                         t sarefactual
                                                                                     lyf a
                                                                                         lse,legal
                                                                                                 lym  er
                                                                                                       itless,
    ands houldb  ed i
                    smissed.Inp  ar
                                  ticula
                                       r,d ef
                                            e ndantsaren otm ovingtod ismisst heclaimsa ga
                                                                                         instth eFirma n dt he
    Manag emen tC omm itteeD efendantsasal  eg
                                             alp leading matte
                                                             r,bu tw i
                                                                     lld em ons
                                                                              tr a
                                                                                 teatt heapprop r
                                                                                                iateju n
                                                                                                       ctur e
    thatalld efen dan
                    tsa tal
                          ltim  e
                                sa ctedlaw fu
                                            lly,fullysu pportedpl a
                                                                  inti
                                                                     ff
                                                                      ,c  omm un i
                                                                                 catedr egu
                                                                                          larly withh im,a n d
    nevereng ag edinanyd  is
                           crim inat
                                   iono rr e
                                           tal
                                             iation.D  e
                                                       fe ndantswilldem on s
                                                                           trateatt h
                                                                                    ea ppropriatejuncturet hat
    theM  anag em entC  ommit
                            t eeD  e
                                   fen d
                                       antsa c
                                             te data l
                                                     ltim esa sleaderso fth eFirmt osu pportf ul
                                                                                               lyana  ssociate
    facings ig n
               ificantp er
                         f o
                           rm an cep roblem s
                                            . Th  ef act
                                                       sw  il
                                                            ls h owun  equivocallyt ha
                                                                                     tnon  eo fth eF irm,t  he
    Manag emen tComm  itte
                         eD  efendants,ortheA dd i
                                                 tionalD efendantstrea
                                                                     te dpl a
                                                                            int
                                                                              iffl  e
                                                                                    s sfavorablyb ecauseofh is
    raceo rb ec auseo fhispu rportedr a
                                      isingo fa nyc oncernsr e
                                                             latedt orace. Th ec ontem poraneousdo  cumen tary
    evidence—p   er
                  f o
                    rm anceev a
                              lu a
                                 tions,em ai
                                           lr e
                                              co rds
                                                   ,w  o
                                                       rkp roduct—w il
                                                                     lsh owu  niformlyth a
                                                                                         tplai n
                                                                                               tif
                                                                                                 f’sd e
                                                                                                      ficient
    perfo
        rm an cew  astheonlyr easonh ew asa skedt oseeko therem ploym en
                                                                       t.

                                                     2
       Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 8 of 32




r
eta
  lia
    tiona
        stoB
           utl
             er,Chudd
                    ,orHud
                         son
                           ,andh
                               asa
                                 bandon
                                      eda
                                        llr
                                          ema
                                            iningc
                                                 la
                                                  imsag
                                                      ain
                                                        stth
                                                           em,
                            2
th
 eyshou
      ldag
         ainb
            edi
              smi
                ssedf
                    romth
                        eca
                          se. O
                              rd.79–80
                                     .

             P
             lain
                ti
                 ff
                  ’sd
                    isc
                      rim
                        ina
                          tionc
                              la
                               imsshou
                                     ldb
                                       edi
                                         smi
                                           ssedtoth
                                                  eex
                                                    ten
                                                      tam
                                                        end
                                                          edin

v
iol
  at
   iono
      fth
        e Cou
            rt
             ’sO
               ctob
                  erO
                    rde
                      r;p
                        lain
                           ti
                            ffi
                              sat
                                temp
                                   tingtoa
                                         dd,w
                                            ithou
                                                tprop
                                                    erf
                                                      actu
                                                         al

suppo
    rto
      rle
        avetor
             epl
               ead,anov
                      ell
                        ega
                          lth
                            eoryno
                                 tpr
                                   eviou
                                       slya
                                          sse
                                            rte
                                              d.

                            STATEMENTOFFACTS

       A
       .     Ba
              ckg
                roundF
                     act
                       s

             Th
              eCou
                 rti
                   sfam
                      il
                       iarw
                          ithth
                              eund
                                 erly
                                    ingf
                                       act
                                         sandp
                                             rio
                                               rpro
                                                  cee
                                                    ding
                                                       s,O
                                                         rd.2–28
                                                               ,

a
ndd
  efe
    nda
      ntsr
         efe
           rtoe
              achon
                  lya
                    sne
                      ces
                        sarytoexp
                                lainth
                                     eba
                                       sesfo
                                           rdi
                                             smi
                                               ssa
                                                 l.

             B
             rie
               fly
                 ,Da
                   visPo
                       lkh
                         ire
                           dpl
                             ain
                               ti
                                ffa
                                  safu
                                     ll-
                                       tim
                                         eco
                                           rpo
                                             rat
                                               eas
                                                 soc
                                                   iat
                                                     ein2014
                                                           . SAC

¶52
  . Du
     ringth
          ecou
             rseo
                fpl
                  ain
                    ti
                     ff
                      ’sf
                        ir
                         stth
                            reey
                               ear
                                 satth
                                     eFi
                                       rm,s
                                          enio
                                             rlawy
                                                 ersinth
                                                       reeF
                                                          irm

p
rac
  ti
   ceg
     roup
        sob
          serv
             eds
               imi
                 lar
                   ,and
                      inc
                        rea
                          sing
                             lyt
                               roub
                                  ling
                                     ,prob
                                         lem
                                           swi
                                             thh
                                               isp
                                                 erf
                                                   orm
                                                     anc
                                                       e.S
                                                         ee,

e
.g
 .,SACEx
       .2a
         t9.P
            la
             int
               if
                fne
                  gle
                    ctedt
                        ask
                          sas
                            sig
                              nedtoh
                                   im;f
                                      ai
                                       ledtoc
                                            omp
                                              le
                                               ter
                                                 equ
                                                   ire
                                                     dwo
                                                       rk

a
ndm
  eetd
     ead
       lin
         es;d
            isapp
                ear
                  edfo
                     rpro
                        tra
                          ctedp
                              eriod
                                  swh
                                    ent
                                      ask
                                        sne
                                          ede
                                            dtob
                                               ecomp
                                                   le
                                                    ted
                                                      ;fa
                                                        il
                                                         ed

tor
  ecog
     niz
       eba
         sicpo
             int
               s;r
                 eac
                   hedin
                       cor
                         rec
                           tcon
                              clu
                                sion
                                   s;a
                                     nda
                                       dva
                                         nce
                                           dpo
                                             si
                                              tion
                                                 sth
                                                   at wou
                                                        ld,i
                                                           f

c
arr
  iedou
      t,h
        aveb
           eencon
                tra
                  rytoc
                      li
                       entin
                           ter
                             est
                               s.S
                                 ee,e
                                    .g
                                     .,SACE
                                          x.2a
                                             t7,9
                                                –11
                                                  ,18
                                                    .Se
                                                      nio
                                                        r

l
awy
  ersonp
       lain
          ti
           ff
            ’sm
              att
                ersr
                   epe
                     ated
                        ly w
                           erer
                              equ
                                ire
                                  dtodo
                                      ,orr
                                         edo
                                           ,hi
                                             s wo
                                                rk,o
                                                   rtof
                                                      ind

r
epl
  acem
     ents
        taf
          fingtoen
                 sur
                   eth
                     atd
                       ead
                         lin
                           esw
                             erem
                                eta
                                  ndc
                                    li
                                     entin
                                         ter
                                           est
                                             sno
                                               tcomp
                                                   rom
                                                     ise
                                                       d.S
                                                         ee,

e
.g
 .,SACEx
       .2a
         t17–1
             9. Byl
                  ate2017
                        ,de
                          spi
                            ter
                              epe
                                atede
                                    ffo
                                      rtstoh
                                           elph
                                              im,h
                                                 isp
                                                   erf
                                                     orm
                                                       anc
                                                         e

p
rob
  lem
    swo
      rse
        ned
          ,and
             itb
               ecam
                  ecl
                    ear
                      tha
                        tpl
                          ain
                            ti
                             ff—by
                                 thenafou
                                        rth-
                                           yea
                                             ras
                                               soc
                                                 ia
                                                  tein
                                                     the M&A

g
roup
   —wa
     sno
       tpe
         rfo
           rminga
                tth
                  elev
                     elr
                       equ
                         ire
                           dofaD
                               avi
                                 sPo
                                   lka
                                     sso
                                       cia
                                         te
                                          .Ine
                                             arly2018
                                                    ,pl
                                                      ain
                                                        ti
                                                         ff

w
asto
   ldth
      ath
        ewa
          sno
            tme
              et
               ingth
                   est
                     and
                       ard
                         sofa
                            nas
                              soc
                                ia
                                 tea
                                   thi
                                     slev
                                        el
                                         ,th
                                           ath
                                             isr
                                               epe
                                                 atedpoo
                                                       r



2
    P
    laint
        if
         fhasnota
                tt
                 em p
                    ted
                      torep
                          leadh
                              isdi
                                 smis
                                    sedhos
                                         ti
                                          lew o
                                              rkenv
                                                  ironmen
                                                        tcl
                                                          aim(SACa
                                                                 t160–70
                                                                       )orh
                                                                          isc
                                                                            laim
                                                                               s
    o
    fa id
        ingandabe
                tt
                 ingaga
                      ins
                        tth
                          eA dd
                              it
                               iona
                                  lD e
                                     fen
                                       dants(SAC¶¶615,623
                                                        ,631,6
                                                             38)
                                                               .

                                       3
       Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 9 of 32




p
erf
  orm
    anc
      emad
         eitin
             cre
               asing
                   lyc
                     hal
                       leng
                          ingtoa
                               ssig
                                  nhimto m
                                         att
                                           ers
                                             ,andth
                                                  ath
                                                    eshou
                                                        lds
                                                          eek

a
lt
 ern
   at
    iveemp
         loym
            ent
              .SAC¶
                  ¶455
                     ,464
                        . Th
                           eFi
                             rm m
                                adec
                                   lea
                                     r—c
                                       ons
                                         is
                                          ten
                                            twi
                                              thF
                                                irmp
                                                   rac
                                                     ti
                                                      ce

wh
 enund
     er-
       per
         form
            ingl
               awy
                 ersa
                    rea
                      ske
                        dtolookfo
                                ral
                                  tern
                                     at
                                      iveemp
                                           loym
                                              ent—th
                                                   atp
                                                     lain
                                                        ti
                                                         ff

shou
   ldt
     akeup
         toth
            reemon
                 ths
                   ,atfu
                       lls
                         ala
                           ry,
                             tof
                               inda
                                  noth
                                     erjob
                                         ,av
                                           ai
                                            lingh
                                                ims
                                                  elfo
                                                     fFi
                                                       rmr
                                                         esou
                                                            rce
                                                              s

a
ndjob p
      lac
        emen
           tse
             rvi
               ces
                 . A
                   tpl
                     ain
                       ti
                        ff
                         ’sr
                           equ
                             est
                               ,th
                                 eFi
                                   rme
                                     xtend
                                         edth
                                            isp
                                              eriodtos
                                                     ix

mon
  ths
    .Pl
      ain
        ti
         ff
          ’semp
              loym
                 ente
                    nde
                      dinAug
                           ust2018
                                 . SAC¶491
                                         .

      B
      .     Nov
              elC
                laim
                   sinP
                      lain
                         ti
                          ff’
                            sSe
                              condAm
                                   end
                                     edComp
                                          lain
                                             t

            Th
             egr
               avam
                  eno
                    fpl
                      ain
                        ti
                         ff’
                           scomp
                               la
                                inti
                                   sth
                                     ath
                                       ewa
                                         ste
                                           rmin
                                              atedno
                                                   tonth
                                                       eba
                                                         siso
                                                            f

poo
  rpe
    rfo
      rma
        nce
          ,bu
            ton
              theb
                 asi
                   sofr
                      aceo
                         rbe
                           cau
                             seh
                               era
                                 isedc
                                     onc
                                       ern
                                         sabou
                                             tth
                                               eFi
                                                 rm’
                                                   spr
                                                     act
                                                       ice
                                                         s

r
ela
  ted
    tor
      ace
        .In
          theO
             ctob
                erO
                  rde
                    r,th
                       eCou
                          rtru
                             led
                               tha
                                 tsixo
                                     fth
                                       etw
                                         elv
                                           ecomp
                                               la
                                                int
                                                  sth
                                                    atp
                                                      lain
                                                         ti
                                                          ff
                                             3
a
ll
 ege
   scon
      st
       itu
         tedp
            rot
              ect
                eda
                  ct
                   ivi
                     tyinf
                         actw
                            ereno
                                tpro
                                   tec
                                     ted
                                       ,Or
                                         d.58
                                            , andth
                                                  atth
                                                     ema
                                                       jor
                                                         ityo
                                                            f

h
isc
  la
   imso
      fun
        law
          fula
             ctsbyth
                   eAdd
                      it
                       ion
                         alD
                           efend
                               ant
                                 swe
                                   reimp
                                       lau
                                         sib
                                           le
                                            .

            D
            efe
              nda
                ntss
                   etfo
                      rth
                        ,asb
                           efo
                             re(ECF44a
                                     t19
                                       ,21
                                         ), th
                                             een
                                               ti
                                                retyo
                                                    fpl
                                                      ain
                                                        ti
                                                         ff
                                                          ’s

a
ll
 ega
   tion
      sag
        ain
          ste
            ach Add
                  it
                   ion
                     alD
                       efe
                         nda
                           ntinc
                               har
                                 tfo
                                   rm,id
                                       ent
                                         ify
                                           inginbo
                                                 ldi
                                                   tal
                                                     icsth
                                                         e

a
ll
 ega
   tion
      sapp
         ear
           ingfo
               rth
                 efi
                   rs
                    ttim
                       einth
                           eSAC
                              . Th
                                 eadd
                                    it
                                     ion
                                       stop
                                          lain
                                             ti
                                              ff
                                               ’sSAC
                                                   —wh
                                                     ichsp
                                                         an

42n
  ewp
    age
      s—d
        is
         ti
          lltoah
               and
                 fulo
                    fdi
                      scre
                         tepo
                            int
                              s.I
                                nsumm
                                    ary
                                      ,pl
                                        ain
                                          ti
                                           ffa
                                             tt
                                              emp
                                                tstos
                                                    alv
                                                      age

th
 edi
   scr
     imin
        at
         ionc
            la
             imsa
                gain
                   stB
                     irnb
                        aum
                          ,Br
                            ass
                              ,and Wo
                                    lfep
                                       rev
                                         iou
                                           slyd
                                              ism
                                                iss
                                                  edbyth
                                                       isCou
                                                           rt

w
ithou
    tal
      leg
        ingas
            ing
              lef
                actd
                   emon
                      str
                        at
                         ingth
                             ata
                               nyo
                                 fth
                                   eira
                                      ll
                                       ege
                                         dac
                                           tion
                                              swe
                                                re mo
                                                    tiv
                                                      ate
                                                        dby

r
aci
  ala
    nimu
       s.A
         stor
            eta
              lia
                tion
                   ,pl
                     ain
                       ti
                        ffnowa
                             sse
                               rts
                                 ,wi
                                   thou
                                      tanyf
                                          actu
                                             alsuppo
                                                   rt
                                                    ,th
                                                      at(
                                                        i)e
                                                          acho
                                                             f

th
 esixAdd
       it
        ion
          alD
            efe
              nda
                ntsw
                   asp
                     arto
                        fth
                          e“g
                            roup
                               ”th
                                 at“
                                   col
                                     lec
                                       tiv
                                         elyd
                                            ecid
                                               edtot
                                                   erm
                                                     ina
                                                       te”h
                                                          is

emp
  loym
     ent
       ,”(
         ii
          )ea
            cho
              fth
                e Add
                    it
                     ion
                       alD
                         efe
                           ndan
                              ts wo
                                  rkingi
                                       n M&A(
                                            allbu
                                                t Hud
                                                    son
                                                      )wa
                                                        sin

p
art“
   respon
        sib
          lefo
             r”p
               lain
                  ti
                   ff
                    ’sf
                      ina
                        lneg
                           at
                            ivep
                               erf
                                 orm
                                   anc
                                     ere
                                       viewinJ
                                             anu
                                               ary 2018
                                                      ,and



3
    Toth
       eext
          entpla
               int
                 if
                  fh asat
                        tempt
                            edtoam endhisa
                                         llega
                                             tionsw
                                                  ithr
                                                     esp
                                                       ecttoth
                                                             esetw
                                                                 elv
                                                                   ecom
                                                                      pla
                                                                        int
                                                                          s,th
                                                                             e
    amen
       dmen
          tsar
             edisplay
                    edinthech
                            art
                              satAppend
                                      ixAh  e
                                            reto
                                               .

                                      4
               Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 10 of 32




        “
        sig
          nal
            ed”a
               nunw
                  il
                   ling
                      nes
                        stowo
                            rkw
                              ithh
                                 imin
                                    lig
                                      hto
                                        fth
                                          efa
                                            ctth
                                               ath
                                                 eha
                                                   dfi
                                                     leda
                                                        nadm
                                                           ini
                                                             str
                                                               at
                                                                ive

        c
        omp
          la
           int(
              the“Ch
                   arg
                     es”
                       )inAug
                            ust2017
                                  ,and(
                                      ii
                                       i)Hud
                                           son“
                                              ret
                                                roa
                                                  ct
                                                   ive
                                                     lyc
                                                       rea
                                                         ted
                                                           ”he
                                                             rJun
                                                                eand

        S
        ept
          emb
            er201
                6pe
                  rfo
                    rma
                      ncer
                         evi
                           ewso
                              fCa
                                rdw
                                  ella
                                     fte
                                       rhef
                                          ile
                                            dth
                                              eCh
                                                arg
                                                  esin2017
                                                         .

                  COREALLEGATIONSAGAINSTADDITIONALDEFENDANTSBYCLAIM
              (N
               EWALLEGAT
                       IONSAPPEARINBOLDI ICS;
                                       TAL  REMOVEDALLEGAT
                                                         IONSAPPEARINS IKETHROUGH)
                                                                      TR

  D
  EF.                   A
                        STOD
                           ISCR
                              IMINA
                                  TIONC
                                      LAIM
                                         S                                       A
                                                                                 STOR
                                                                                    ETA
                                                                                      LIA
                                                                                        TIONC
                                                                                            LAIM
                                                                                               S
B
irnb
   aum  D
         idno temailpl
                     aint
                        iffforper
                                iodsoftim e
                                          .SAC ¶¶224– 25,264.    Par
                                                                    to fa“group ”th at“ col
                                                                                          lec
                                                                                            tive
                                                                                               lyd ecidedtot erminate”
& Wo
   lfe                                                            p
                                                                  laint
                                                                      iff
                                                                        ’semp lo ym ent
                                                                                      .SAC¶¶452   ,459 ,464– 66,468,
       Didno ts
               taf
                 fpla
                    inti
                       ffonan ym at
                                  tersin2016.En su
                                                 redhew  a s
                                                                  486–88,504.
         “underu
               ti
                li
                 zed”byno tsta
                             ff
                              inghim“ atthesamer at
                                                  eo rinth e
         sam eway”ash
                    isp eersandinresponsetohiscomplaints.SAC     “[R]espons
                                                                           ibl eforandcon   t
                                                                                            ribu
                                                                                               t edtoth enega t
                                                                                                              ive
         ¶¶143–44,174
                    ,204 ,216–20,222–27,243,257,259– 63,296,392.  performanc ee valuationtha t[p
                                                                                               laint
                                                                                                   iff]rece
                                                                                                          i vedon
                                                                  Janua ry11,2018 ,”wh  ichwa s“contraryto[th e
                                                                                                              ]r eal
                                                                                                                   -t
                                                                                                                    im e
       Partofa“group
                    ”th a
                        t“ co
                            lle
                              cti
                                v e
                                  lydecidedtoterminate”plain
                                                           tif
                                                             f’
                                                              s
                                                                  fe edback
                                                                          ”h ehadb   e engiven.SAC¶¶371–   374,462 .
        emp loyment
                  .SAC¶¶452  ,459,461,464–66,468,486– 88,504.
                                                                 “S
                                                                   ignaled”too  therpa  rtn
                                                                                          ersthatthe yw ereno twill
                                                                                                                  ingto
                                                                  workw i
                                                                        thplaintiffin  lightofEEOCfiling.SAC¶¶ 376  ,
                                                                  457,461,465 ,467 .
B
ras
  s       A
           sanassoci
                   ate
                     ,o ve
                         r3hoursin2016
                                     ,“ ab
                                         rupt
                                            [l
                                             y]remov[ed
                                                      ]”             Par
                                                                        tofa“ g
                                                                              roup
                                                                                 ”tha
                                                                                    t“co
                                                                                       l
                                                                                       lec
                                                                                         tiv
                                                                                           elyd
                                                                                              ecid
                                                                                                 edtotermina
                                                                                                           te”
           p
           la
            int
              if
               ffromd ea
                       l,andatun
                               known la
                                      terdate
                                            ,“rep
                                                laced
                                                    ”himwi
                                                         th           p
                                                                      laint
                                                                          if
                                                                           f’
                                                                            semploym
                                                                                   ent
                                                                                     .SAC¶¶452,459,461
                                                                                                     ,464–66
                                                                                                           ,
           awh
             iteassoc
                    iat
                      e.SA C¶¶156–59,165–73
                                          .                           468,486
                                                                            .
          D
           idno
              tst
                affp
                   la
                    int
                      if
                       ffo
                         r28d
                            ays
                              in2018
                                   . SAC¶¶357
                                            ,392
                                               .                     “[R
                                                                        ]espons
                                                                              iblefo
                                                                                   randcon tr
                                                                                            ibu
                                                                                              tedtoth enegat
                                                                                                           ive
                                                                      per
                                                                        formancee va
                                                                                   lua
                                                                                     tionthat[p
                                                                                              lain
                                                                                                 tif
                                                                                                   f]rece
                                                                                                        ivedon
          Pa
            rtofa“
                 group
                     ”th
                       at“co
                           l
                           lec
                             tive
                                lydec
                                    idedtote
                                           rmina
                                               te”pl
                                                   ain
                                                     ti
                                                      ff
                                                       ’s
                                                                      January11
                                                                              ,2018,”wh i
                                                                                        chwa s“
                                                                                              contraryto[
                                                                                                        th e
                                                                                                           ]rea
                                                                                                              l-
                                                                                                               tim
                                                                                                                 e
           emplo
               yment
                   .SAC¶¶452
                           ,459,461
                                  ,46–66,468
                                           ,486–88
                                                 ,504.
                                                                      feedback
                                                                             ”h ehadbe engi
                                                                                          ven.SAC¶¶371– 74,462.
                                                                     “S
                                                                       igna
                                                                          led”toothe
                                                                                   rpartn
                                                                                        ersthathewasno
                                                                                                     tw i
                                                                                                        ll
                                                                                                         ingto
                                                                      wor
                                                                        kwithpla
                                                                               int
                                                                                 if
                                                                                  f“in
                                                                                     ligh
                                                                                        tofE EOCf
                                                                                                i
                                                                                                ling
                                                                                                   .” SAC¶¶376,
                                                                      457
                                                                        ,461,465,467
                                                                                   .
Bu
 tle
   r        P
            lain
               ti
                ffha
                   sabandon
                          edh
                            isd
                              isc
                                rim
                                  ina
                                    tionc
                                        laimaga
                                              ins
                                                tBu
                                                  tle
                                                    r.               D
                                                                      idno trespondtoathank-youemai
                                                                                                  ltoasta
                                                                                                        ff
                                                                                                         ing
                                                                      coord
                                                                          inator,onwhichhe(andBic
                                                                                                k)werecop
                                                                                                        ied,
                                                                      purpor
                                                                           tedlyfl
                                                                                 agg
                                                                                   ingcomplaintbu
                                                                                                tnotreque
                                                                                                        st
                                                                                                         ing
                                                                      response
                                                                             .SAC¶¶271– 73.(No tp
                                                                                                rotec
                                                                                                    tedact
                                                                                                         iv
                                                                                                          ity
                                                                                                            ,Ord
                                                                                                               .
                                                                      61
                                                                       .)
                                                                     Pa
                                                                       rtofa“g
                                                                             roup
                                                                                ”tha
                                                                                   tdec
                                                                                      idedtoterminatepla
                                                                                                       int
                                                                                                         iff
                                                                                                           ’s
                                                                      emplo
                                                                          ymen
                                                                             t.SAC¶¶452
                                                                                      ,461,464–66,468,486–88
                                                                                                           ,504
                                                                                                              .
                                                                     “[R
                                                                        ]espons
                                                                              iblefo
                                                                                   randcon tr
                                                                                            ibu
                                                                                              t edtothenegat
                                                                                                           ive
                                                                      per
                                                                        formancee va
                                                                                   lua
                                                                                     tionthat[p
                                                                                              laint
                                                                                                  iff
                                                                                                    ]rece
                                                                                                        ivedon
                                                                      January11
                                                                              ,2018,”wh i
                                                                                        chwa s“contra
                                                                                                    ryto[the
                                                                                                           ]rea
                                                                                                              l-
                                                                                                               tim
                                                                                                                 e
                                                                      feedback
                                                                             ”h ehadbe engi
                                                                                          ven.SAC¶¶371– 74,462.
                                                                     “S
                                                                       ignaled”toothe
                                                                                    rpartne
                                                                                          rstha
                                                                                              thewa sno
                                                                                                      twil
                                                                                                         l
                                                                                                         ingto
                                                                      workwi
                                                                           thp la
                                                                                int
                                                                                  if
                                                                                   finl
                                                                                      ightofEEOCf
                                                                                                i
                                                                                                ling
                                                                                                   . SAC¶¶376
                                                                                                            ,457
                                                                                                               ,
                                                                      461,465,467.
Chudd     P
           lain
              ti
               ffha
                  sabandon
                         edh
                           isd
                             isc
                               rim
                                 ina
                                   tionc
                                       laimaga
                                             ins
                                               tChudd
                                                    .                La
                                                                       ter“sh
                                                                            if
                                                                             ted”hi
                                                                                  s“conc
                                                                                       lus
                                                                                         ion
                                                                                           s”abouth
                                                                                                  is2015rev
                                                                                                          iew“in
                                                                      re
                                                                       sponseto”compl
                                                                                    ain
                                                                                      tsandpot
                                                                                             ent
                                                                                               ia
                                                                                                lli
                                                                                                  tig
                                                                                                    ation
                                                                                                        .Fi
                                                                                                          rst
                                                                      AmendedCompla
                                                                                  int ¶87
                                                                                        .
                                                                     Pa
                                                                       rtofa“g
                                                                             roup
                                                                                ”tha
                                                                                   tdec
                                                                                      idedtot
                                                                                            erminatep
                                                                                                    lain
                                                                                                       ti
                                                                                                        ff
                                                                                                         ’s
                                                                      emplo
                                                                          yment
                                                                              .SAC¶¶461
                                                                                      ,464–66
                                                                                            ,468,486–
                                                                                                    88,504.
                                                                     “
                                                                      [R]
                                                                        espon
                                                                            sib
                                                                              lefo
                                                                                 randcon
                                                                                       tr
                                                                                        ibu
                                                                                          tedtoth
                                                                                                enega
                                                                                                    tiv
                                                                                                      e


                                                          5
             Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 11 of 32



 D
 EF.               A
                   STOD
                      ISCR
                         IMINA
                             TIONC
                                 LAIM
                                    S                              A
                                                                   STOR
                                                                      ETA
                                                                        LIA
                                                                          TIONC
                                                                              LAIM
                                                                                 S
                                                        per
                                                          formanceeva
                                                                    lua
                                                                      tionthat[p
                                                                               lain
                                                                                  ti
                                                                                   ff
                                                                                    ]r e
                                                                                       ceivedon
                                                        Januar
                                                             y11,2018
                                                                    ,”wh i
                                                                         chwa s“con
                                                                                  trar
                                                                                     yto[th e
                                                                                            ]rea
                                                                                               l-
                                                                                                tim
                                                                                                  e
                                                        feedbac
                                                              k”hehadbe engi
                                                                           ven.SAC¶¶371 ,374,462
                                                                                               .
                                                       “S
                                                         igna
                                                            led”toothe
                                                                     rpartne
                                                                           rstha
                                                                               thewa sno
                                                                                       twil
                                                                                          l
                                                                                          ingto
                                                        wor
                                                          kwithpla
                                                                 int
                                                                   if
                                                                    finl
                                                                       ightofEEOCf
                                                                                 i
                                                                                 ling
                                                                                    . SAC¶¶ 376
                                                                                              ,
                                                        457
                                                          ,461,465,467
                                                                     .
Hud
  son    P
          lain
             ti
              ffha
                 sabandon
                        edh
                          isd
                            isc
                              rim
                                ina
                                  tionc
                                      laimaga
                                            ins
                                              tHud
                                                 son
                                                   .   “
                                                        [T]
                                                          erm
                                                            ina
                                                              ted[p
                                                                  lain
                                                                     ti
                                                                      ff
                                                                       ’s
                                                                        ]emp
                                                                           loym
                                                                              ent
                                                                                .”SAC¶468
                                                                                        .
                                                       “[R
                                                          ]etroactiv
                                                                   elycreatedherJune2016andS  eptember
                                                        2016p e
                                                              rforman cerev
                                                                          i ew
                                                                             s,”whichratedplainti
                                                                                                ffas
                                                        “beh
                                                           ind ”inhisclassand“bearconclu
                                                                                       sionsthat[w e
                                                                                                   renot
                                                                                                       ]
                                                        contempo raneous
                                                                       lycommun icatedto”plain
                                                                                             tiff
                                                                                                ,and
                                                        submittedthemtoth  eNYSDHR.SAC¶¶407–   53.


                                        ARGUMENT

             A
             .     App
                     lic
                       abl
                         eLaw

                   Wh
                    enc
                      ons
                        ide
                          ringamo
                                tionund
                                      erRu
                                         le12
                                            (b)
                                              (6)
                                                ,th
                                                  isCou
                                                      rtmu
                                                         sta
                                                           cce
                                                             pta
                                                               stru
                                                                  eth
                                                                    e

        w
        el
         l-p
           lea
             dedf
                actu
                   ala
                     ll
                      ega
                        tion
                           sinth
                               ecomp
                                   la
                                    int
                                      ,bu
                                        tne
                                          edno
                                             tac
                                               cep
                                                 tleg
                                                    alc
                                                      onc
                                                        lus
                                                          ion
                                                            s,a
                                                              sse
                                                                rt
                                                                 ion
                                                                   s

        un
         suppo
             rte
               dbyth
                   efa
                     cts
                       ,orunw
                            arr
                              ant
                                edin
                                   fer
                                     enc
                                       es.B
                                          el
                                           lAt
                                             l.Co
                                                rp.v
                                                   .Twomb
                                                        ly,550U
                                                              .S.544
                                                                   ,

        555–56(20
                07)
                  .Am
                    ere“
                       con
                         clu
                           sorys
                               ta
                                tem
                                  ent
                                    []”
                                      tha
                                        tap
                                          lain
                                             ti
                                              ffh
                                                ass
                                                  at
                                                   isf
                                                     ieda
                                                        nel
                                                          eme
                                                            ntofac
                                                                 la
                                                                  im

        “
        do[
          es]no
              tsu
                ff
                 ice
                   .”A
                     shc
                       rof
                         tv.Iqba
                               l,556U
                                    .S.662
                                         ,678(2009
                                                 ).Ap
                                                    lain
                                                       ti
                                                        ffmu
                                                           stp
                                                             lea
                                                               d“e
                                                                 noug
                                                                    h

        f
        act
          stos
             tat
               eac
                 la
                  imtor
                      eli
                        efth
                           ati
                             spl
                               aus
                                 ibl
                                   eoni
                                      tsf
                                        ace
                                          ,”no
                                             tme
                                               rely“
                                                   con
                                                     ceiv
                                                        abl
                                                          e,”Twomb
                                                                 ly,

        550 U
            .S.a
               t570
                  ;th
                    iss
                      tand
                         ard“
                            ask
                              sfo
                                r mo
                                   reth
                                      anash
                                          eerpo
                                              ssib
                                                 il
                                                  ityth
                                                      atad
                                                         efe
                                                           nda
                                                             nth
                                                               asa
                                                                 cted

        un
         law
           ful
             ly,
               ”Iqba
                   l,556U
                        .S.a
                           t678
                              ,andwh
                                   ereac
                                       omp
                                         la
                                          int“
                                             ple
                                               adsf
                                                  act
                                                    sth
                                                      ata
                                                        re‘m
                                                           ere
                                                             lyc
                                                               ons
                                                                 is
                                                                  ten
                                                                    t

        w
        ith
          ’ad
            efe
              nda
                nt’
                  slia
                     bil
                       ity
                         ,it‘
                            stop
                               ssho
                                  rto
                                    fth
                                      elin
                                         ebe
                                           twe
                                             enpo
                                                ssib
                                                   il
                                                    ityandp
                                                          lau
                                                            sib
                                                              il
                                                               ityo
                                                                  f

        e
        nti
          tlem
             enttor
                  el
                   ief
                     .’”Id
                         .(quo
                             tingTwomb
                                     ly,550U
                                           .S.a
                                              t557
                                                 ). Ar
                                                     evi
                                                       ewingc
                                                            our
                                                              t mu
                                                                 st
                                                                  ,asth
                                                                      is

        Cou
          rtr
            ecog
               niz
                 ed,O
                    rd.29
                        ,“d
                          rawoni
                               tsjud
                                   ic
                                    ia
                                     lexp
                                        eri
                                          enc
                                            eandc
                                                ommons
                                                     ens
                                                       e”to d
                                                            ete
                                                              rmin
                                                                 e

        p
        lau
          sib
            il
             ity
               .Id
                 .at679(
                       cit
                         at
                          ionom
                              it
                               ted
                                 ).

                   OnaRu
                       le12mo
                            tion
                               ,th
                                 ecou
                                    rtm
                                      ayc
                                        ons
                                          ide
                                            r“do
                                               cum
                                                 ent
                                                   sin
                                                     cor
                                                       por
                                                         atedbyr
                                                               efe
                                                                 ren
                                                                   ce

        inth
           ecomp
               la
                int
                  ,”P
                    resb
                       yt
                        .He
                          alth
                             car
                               eSe
                                 rvs
                                   .v.Go
                                       ldmanSa
                                             chsandCo
                                                    .,2017 WL1048088
                                                                   ,at

        *5(S
           .D.N
              .Y.M
                 ar.17
                     ,2017)(quo
                              ta
                               tionom
                                    it
                                     ted
                                       ),a
                                         nddo
                                            cum
                                              ent
                                                s“in
                                                   teg
                                                     raltoth
                                                           ecomp
                                                               la
                                                                int
                                                                  ,”


                                              6
      Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 12 of 32




m
ean
  ingdo
      cum
        ent
          suponwho
                 se“
                   term
                      sande
                          ffe
                            ct”
                              the“
                                 comp
                                    la
                                     intr
                                        el
                                         iesh
                                            eav
                                              ilyupon.
                                                     ”Alma
                                                         zan

v
.Alma
    zan
      ,2015 WL500176
                   ,at*4(S
                         .D.N
                            .Y.F
                               eb.4
                                  ,2015
                                      )(quo
                                          ta
                                           tionom
                                                it
                                                 ted
                                                   ).I
                                                     fado
                                                        cum
                                                          ent

soc
  ons
    ide
      red“
         ‘con
            tra
              dic
                t[s
                  ]al
                    leg
                      at
                       ion
                         sinth
                             ecomp
                                 la
                                  int
                                    ,th
                                      edo
                                        cum
                                          ent
                                            ,no
                                              tth
                                                eal
                                                  leg
                                                    at
                                                     ion
                                                       s,

c
ont
  rol
    [s]
      ,andth
           ecou
              rtn
                eedno
                    tac
                      cep
                        tth
                          eal
                            leg
                              at
                               ion
                                 sinth
                                     ecomp
                                         la
                                          inta
                                             stru
                                                e.’
                                                  ” Ro
                                                     yalPa
                                                         rk

In
 vs.SA
     /NVv
        .De
          uts
            cheBan
                 kNa
                   t’
                    lTr
                      .Co
                        .,201
                            6 WL439020
                                     ,at*1(S
                                           .D.N
                                              .Y.F
                                                 eb.3
                                                    ,2016
                                                        )

(quo
   tingTu
        fAm
          eri
            ca,I
               nc.v
                  .Diamond,968F
                              .Supp
                                  .2d588
                                       ,592(S
                                            .D.N
                                               .Y.2013
                                                     ))
                                                      .

             Cou
               rtsa
                  reno
                     tre
                       qui
                         redtoa
                              cce
                                pta
                                  stru
                                     efa
                                       ctu
                                         ala
                                           sse
                                             rt
                                              ion
                                                s“c
                                                  ont
                                                    rad
                                                      ict
                                                        edbyth
                                                             e

c
omp
  la
   inti
      tse
        lf
         .” Ghad
               ersoh
                   iv.Ro
                       swe
                         llPa
                            rkIn
                               st
                                .,2011 WL45725
                                             39,a
                                                t*2(W
                                                    .D.N
                                                       .Y.S
                                                          ept
                                                            .

30
 ,2011
     );H
       irs
         chv
           .Ar
             thu
               rAnd
                  ers
                    en &Co
                         .,72F
                             .3d1085
                                   ,1095(2dC
                                           ir
                                            .1995
                                                ). No
                                                    rar
                                                      ecou
                                                         rts

r
equ
  ire
    dto“
       acc
         epta
            stru
               e”f
                 act
                   sal
                     leg
                       edina
                           nam
                             end
                               edp
                                 lea
                                   dingth
                                        at“
                                          con
                                            fl
                                             ic
                                              twi
                                                thap
                                                   lain
                                                      ti
                                                       ff
                                                        ’s

p
rio
  ral
    leg
      at
       ion
         s.”Do
             zie
               rv.D
                  eut
                    sch
                      e Ban
                          kTru
                             st Co
                                 . Am
                                    eri
                                      cas
                                        ,2011 WL4058100
                                                      ,at*2

(S
 .D.N
    .Y.S
       ept
         .1,2011
               ). Oppo
                     rtun
                        is
                         ticam
                             endm
                                ent
                                  sth
                                    ata
                                      rein
                                         con
                                           sis
                                             ten
                                               twi
                                                 thp
                                                   rio
                                                     ral
                                                       leg
                                                         at
                                                          ion
                                                            s,

a
nd“
  tra
    nsp
      are
        nta
          tt
           emp
             t[s
               ]by[
                  a]p
                    lain
                       ti
                        fftoam
                             endh
                                isp
                                  lea
                                    dingino
                                          rde
                                            rtoa
                                               voidad
                                                    ispo
                                                       si
                                                        tiv
                                                          e

d
efe
  nse
    ,”c
      anno
         tde
           fea
             tano
                the
                  rwis
                     eme
                       ri
                        tor
                          iou
                            s mo
                               tiontod
                                     ism
                                       iss;t
                                           hus
                                             , wh
                                                ereap
                                                    lain
                                                       ti
                                                        ff

“
cha
  nge
    shi
      sst
        atem
           ento
              fth
                efa
                  ctsino
                       rde
                         rtor
                            espondto[
                                    a] mo
                                        tiontod
                                              ism
                                                iss...[
                                                      and
                                                        ]di
                                                          rec
                                                            tly

c
ont
  rad
    ict
      sth
        efa
          ctss
             etfo
                rthinh
                     iso
                       rig
                         ina
                           lcomp
                               lain
                                  t,ac
                                     our
                                       tisa
                                          utho
                                             riz
                                               edtoa
                                                   cce
                                                     ptth
                                                        efa
                                                          cts

d
esc
  rib
    edinth
         eor
           igin
              alc
                omp
                  la
                   inta
                      stru
                         e.” Co
                              ll
                               iton,2008 WL4386764
                                                 ,at*6(quo
                                                         ta
                                                          tion
      4
om
 it
  ted
    ).

       B
       .     A
             llRen
                 ew edCla
                        imsAga
                             ins
                               tth
                                 eAdd
                                    it
                                     iona
                                        lDe
                                          fendan
                                               tsShou
                                                    ldB
                                                      eDi
                                                        smi
                                                          ssed
             withP
                 rejud
                     ice

             A
             llp
               rev
                 iou
                   sly-
                      di
                       smi
                         sse
                           dcl
                             aim
                               sshou
                                   lda
                                     gainb
                                         edi
                                           smi
                                             sse
                                               dwi
                                                 thp
                                                   rejud
                                                       ice
                                                         .

        D
         isc
           rim
             inat
                ion. Theplead
                            ings
                               tand
                                  ard
                                    sford
                                        isc
                                          rimina
                                               tionc
                                                   l a
                                                     imsarese
                                                            tfor
                                                               thind
                                                                   eta
                                                                     il
         a
         tO rd
             . 30–36
                   . B ri
                        efly
                           ,to pl
                                eadact
                                     iona
                                        bledisc
                                              rimina
                                                   tion unde
                                                           rf ed
                                                               era
                                                                 l,s
                                                                   tat
                                                                     e
         (
         “NYSHRL ”),orc
                      ity(“NYCHRL ”
                                  )law,pl
                                        ain
                                          ti
                                           ff musta
                                                  ll
                                                   eg e
                                                      ,astoe a
                                                             chdef
                                                                 end
                                                                   ant
                                                                     ,

4
    Acco
       rdJohnson-G
                 el
                  lin
                    eauv .S
                          tein
                             e &A sso
                                    cs.
                                      ,P.C
                                         .,2019 WL2647598
                                                        ,at*
                                                           7(S
                                                             .D.N.Y
                                                                  .Ju
                                                                    ne27,2019
                                                                            ),a
                                                                              ff
                                                                               'd,
    2020 WL6735286(2dCir
                       .Nov.17,2020
                                  );PalmBeac
                                           hStr
                                              ateg
                                                 icInc
                                                     om e
                                                        ,LPv.S
                                                             tan
                                                               leyP
                                                                  .Sal
                                                                     zman,P
                                                                          .C.,2011
    WL1655575
            ,at* 5–6(E.D.N
                         .Y.M ay2,2011)
                                      .

                                        7
    Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 13 of 32




       “fac
          tsplausib
                  lyindicat
                          ing”(i)“hew assub
                                          j e
                                            cttoa nadve
                                                      rseemp loymentact
                                                                      ion”(or,
       inth ecaseofth eNYCHRL  ,thathew ast
                                          reated“les
                                                   sw e
                                                      ll”
                                                        )that(ii
                                                               )“occurr
                                                                      edund e
                                                                            r
       circumst
              anc e
                  sg iv
                      ingrisetoa ninf
                                    erenceofdiscr
                                                iminat
                                                     ion”(or,astothe NYCHRL ,
       “ d
         iscr
            iminatoryint
                       ent”)
                           .O rd.31,35(quotingMenakerv.H o
                                                         fs
                                                          traU niv
                                                                 .,9 35F.3d20,
       30(2dC i
              r.2019)(Tit
                        leV I
                            I)andMihal
                                     ikv .Cred
                                             itA g
                                                 rico
                                                    leCh eu
                                                          vre u
                                                              xN.Am .
                                                                    ,In c
                                                                        .,715
       F.3d102,110(2dC   i
                         r.2013)(ci
                                  tat
                                    ionom i
                                          tted)(NYCHRL  )
                                                        );Henryv.N .Y
                                                                    .C.H ea
                                                                          lth
       & Ho sp
             . Corp.,18F  .Supp .3d396 ,409(S .D.N.Y.2014)(T
                                                           itleVII,§1981 ,and
       NYSHRL  )
               .

     Re
       tali
          ation. Th epleadings t
                               and ardsf o
                                         rr e
                                            tal
                                              iationc  laimsa r
                                                              es etfor
                                                                     thind  e
                                                                            ta
                                                                             ilatO rd
                                                                                    .
      53–58,66 –69. B rie
                        fly,ap l aus
                                   ib l
                                      ec laimo fr etaliationunderf edera
                                                                       la nds t
                                                                              atelaw
      requi
          resallegat
                   ionsof“ ‘(1)p ar
                                  ticipa
                                       tioninap  rote cteda c
                                                            tivi
                                                               ty;(2)thatth ede
                                                                              fend an
                                                                                    t
      knewo fth eprotec
                      teda  ct
                             ivi
                               ty;(3 )a na dvers
                                               eemp    loym entaction;and(4 )ac a u
                                                                                  sal
      connec
           tionb etweenth ep ro
                              tecteda ct
                                       ivityandth ea  dv er
                                                          seemp loym entaction
                                                                             .’”O rd
                                                                                   .
      53(quotingShultzv.Co ng re
                               ga t
                                  ionSh  ear
                                           ithIsra e
                                                   lo  fC it
                                                           yo fN.Y .,867F .3d298 ,309
      (2dC i
           r.2017 )(quota
                        tionom  itted)(emph  a
                                             sisa dd e d)
                                                        );s eealsoO rd.54. Und erthe
      NYCHRL  ,aplain
                    tiff“mu  s
                             tplausiblyallegethat‘th eemp  loyere ngagedincondu c
                                                                                tthat
      wasreason ab
                 lylikelytod  eterap  ersonf r
                                             ome   ng aginginsu  cha ct
                                                                      ion.
                                                                         ’” O  rd
                                                                                .68
      (quot
          ingM iha
                 lik,715F   .3dat112(  cita
                                          tionom itte d))
                                                        .R  etal
                                                               iatorya n
                                                                       imu s musthave
      “play
          edsom  eroleinth eemp loyer’sd eci
                                           sion
                                              .”O   rd.68 .

          P
          lain
             ti
              ff
               ’sr
                 epl
                   ead
                     eda
                       ll
                        ega
                          tion
                             sfa
                               ilto m
                                    eetth
                                        eses
                                           tand
                                              ard
                                                s. Th
                                                    erer
                                                       ema
                                                         inno

p
lau
  sib
    lea
      ll
       ega
         tion
            s,amongth
                    ere
                      ple
                        ade
                          dcl
                            aim
                              s,o
                                fdi
                                  scr
                                    imin
                                       ato
                                         ryo
                                           rre
                                             tal
                                               ia
                                                torya
                                                    cts
                                                      ,andth
                                                           e

c
la
 imsshou
       ldb
         edi
           smi
             sse
               d.S
                 ee,e
                    .g
                     .,H
                       enr
                         y,18F
                             .Supp
                                 .3da
                                    t411
                                       (di
                                         smi
                                           ssingT
                                                it
                                                 leV
                                                   II
                                                    ,§1981
                                                         ,

a
ndNYSHRLc
        laim
           s);
             LeeH
                imv
                  .N.Y
                     .C.D
                        ep’
                          tofEdu
                               c.,2017 WL5634128
                                               ,at*9
                                                   (S.D
                                                      .N.Y
                                                         .Nov
                                                            .

21
 ,2017
     )(d
       ism
         iss
           ingT
              it
               leV
                 II
                  ,NYS-a
                       nd NYCHRLc
                                la
                                 ims
                                   );Haggood v
                                             .Rub
                                                in &Ro
                                                     thman
                                                         ,

LLC,2014 WL6473527
                 ,at*15(E
                        .D.N
                           .Y. Nov
                                 .17
                                   ,2014
                                       )(di
                                          smi
                                            ssingT
                                                 it
                                                  leV
                                                    II
                                                     ,§1981
                                                          ,and

NYSHRLc
      laim
         s).

          1
          .      A
                 llR
                   enewedDi
                          scr
                            imina
                                tionC
                                    laim
                                       sShou
                                           ldB
                                             e
                 D
                 ism
                   iss
                     edwithPre
                             judi
                                ce

          P
          lain
             ti
              ff
               ’sa
                 tt
                  emp
                    tstor
                        enewh
                            isd
                              isc
                                rim
                                  ina
                                    tionc
                                        laim
                                           sag
                                             ain
                                               stB
                                                 ras
                                                   s,B
                                                     irnb
                                                        aum
                                                          ,

a
nd Wo
    lfetu
        rnon(
            i)ana
                ll
                 ega
                   tionth
                        atth
                           eyp
                             art
                               ic
                                ipa
                                  tedinad
                                        eci
                                          siontot
                                                erm
                                                  ina
                                                    teh
                                                      im,a
                                                         nd

(
ii
 )th
   reea
      ll
       ega
         tion
            swi
              thr
                esp
                  ecttos
                       taf
                         fing
                            . Non
                                esuppo
                                     rtsac
                                         la
                                          imo
                                            fdi
                                              scr
                                                imin
                                                   ation
                                                       .Pl
                                                         ain
                                                           ti
                                                            ff
                                                             ’s

c
la
 imsshou
       ldb
         edi
           smi
             sse
               dwi
                 thp
                   rejud
                       icefo
                           rth
                             ere
                               ason
                                  sse
                                    tfo
                                      rthinth
                                            eCou
                                               rt
                                                ’sO
                                                  ctob
                                                     erO
                                                       rde
                                                         r,

“
prin
   cip
     allyb
         eca
           useh
              eha
                sfa
                  il
                   edtop
                       lau
                         sib
                           lya
                             ll
                              egef
                                 act
                                   sth
                                     atg
                                       iver
                                          isetoa
                                               nin
                                                 fer
                                                   enc
                                                     eof


                                       8
    Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 14 of 32




d
isc
  rim
    ina
      torya
          nimu
             s.”O
                rd.37
                    .

               (
               a)    P
                     lain
                        ti
                         ff
                          ’sTermina
                                  tion-
                                      Bas
                                        edAll
                                            egation
                                                  sDoNotPlau
                                                           sib
                                                             ly
                     A
                     lleg
                        eD i
                           scr
                             iminat
                                  ionbyBras
                                          s,Birnbaum,o
                                                     rWol
                                                        fe

          P
          lain
             ti
              ff
               ’sa
                 ll
                  ega
                    tion
                       sth
                         atB
                           ras
                             s,B
                               irnb
                                  aum
                                    ,and Wo
                                          lfew
                                             erep
                                                arto
                                                   fth
                                                     egroupth
                                                            at

d
ecid
   edtot
       erm
         ina
           tep
             lain
                ti
                 fff
                   ai
                    lbe
                      cau
                        se,a
                           sbe
                             for
                               e,h
                                 eha
                                   sfa
                                     il
                                      edtopu
                                           tfo
                                             rthf
                                                act
                                                  ssu
                                                    ff
                                                     ic
                                                      ien
                                                        t“to

p
lau
  sib
    lyp
      lea
        dei
          the
            rth
              eex
                is
                 ten
                   ceo
                     fra
                       cia
                         lan
                           imu
                             sorac
                                 aus
                                   alc
                                     onn
                                       ect
                                         ionb
                                            etw
                                              eenh
                                                 ise
                                                   xpe
                                                     rie
                                                       nce
                                                         s

a
nd a
   nysu
      cha
        nimu
           s.” O
               rd. 40
                    , 42(
                        Bra
                          ss)
                            , 42–43(B
                                    irnb
                                       aum
                                         , Wo
                                            lfe
                                              ). I
                                                 npa
                                                   rt
                                                    icu
                                                      lar
                                                        ,

no
 twi
   ths
     tand
        ingc
           lea
             rdi
               rect
                  ioninth
                        e Cou
                            rt
                             ’sO
                               ctob
                                  erO
                                    rde
                                      r,p
                                        lain
                                           ti
                                            ffs
                                              ti
                                               ll“
                                                 hasno
                                                     tpl
                                                       aus
                                                         ibly

a
ll
 ege
   dth
     atth
        erew
           ere wh
                itea
                   sso
                     cia
                       teswho
                            sewo
                               rkp
                                 erfo
                                    rman
                                       cewa
                                          ssim
                                             ila
                                               rtoh
                                                  iswho w
                                                        ere

t
rea
  tedmo
      ref
        avo
          rab
            lyth
               anh
                 ewa
                   s.”O
                      rd.39(
                           emph
                              asi
                                sadd
                                   ed)
                                     .Ind
                                        eed
                                          ,pl
                                            ain
                                              ti
                                               ffh
                                                 asf
                                                   ai
                                                    led
                                                      topu
                                                         t

fo
 rthas
     ing
       lef
         actw
            ithr
               esp
                 ecttoh
                      isa
                        ll
                         ege
                           dcomp
                               ara
                                 tor
                                   s’p
                                     erf
                                       orm
                                         anc
                                           e.

          P
          lain
             ti
              ffh
                asa
                  tt
                   emp
                     tedtoc
                          ureth
                              ede
                                fic
                                  ien
                                    cie
                                      sinh
                                         isp
                                           rio
                                             rpl
                                               ead
                                                 ing
                                                   sbya
                                                      ddinga

s
eri
  eso
    fpa
      rag
        raph
           s,b
             ene
               athth
                   ehe
                     ade
                       r“Comp
                            ara
                              tor
                                s,”a
                                   tt
                                    emp
                                      tingtog
                                            iveth
                                                eil
                                                  lus
                                                    iono
                                                       ffa
                                                         ctu
                                                           al

suppo
    rtbyc
        rea
          tingth
               ede
                 fin
                   edt
                     erm“Wh
                          ite M&AComp
                                    ara
                                      tor
                                        s,”s
                                           eeSAC¶
                                                ¶510–14
                                                      ,471–76
                                                            ,

478
  ,andbyr
        epe
          at
           ingas
               tockph
                    ras
                      e(th
                         ath
                           ewa
                             s“s
                               imi
                                 lar
                                   lys
                                     itu
                                       atedina
                                             llm
                                               ate
                                                 ria
                                                   lre
                                                     spe
                                                       cts
                                                         ”to

th
 em,e
    .g
     .,SAC¶476)
              .Bu
                tal
                  thoug
                      hpl
                        ain
                          ti
                           ffc
                             la
                              imsth
                                  ath
                                    isa
                                      ll
                                       ege
                                         dcomp
                                             ara
                                               tor
                                                 ssh
                                                   are
                                                     da

c
ommond
     epa
       rtm
         ent
           ,andin
                terv
                   iewa
                      nde
                        valu
                           ationp
                                roc
                                  ess
                                    es,p
                                       lain
                                          ti
                                           ffo
                                             ffe
                                               rsno“
                                                   det
                                                     ail
                                                       s”w
                                                         ith

r
esp
  ecttoth
        eal
          leg
            edp
              eer
                s’“
                  respon
                       sib
                         il
                          it
                           ies
                             ,qu
                               ali
                                 fic
                                   at
                                    ion
                                      s,o
                                        rqu
                                          ali
                                            tyo
                                              fth
                                                eir wo
                                                     rk,
                                                       ”no
                                                         rany

“
fac
  tua
    lamp
       li
        fic
          at
           ion
             ”oft
                hei
                  rpe
                    rfo
                      rman
                         ce,c
                            ondu
                               ct
                                ,emp
                                   loym
                                      enth
                                         is
                                          tory
                                             ,ore
                                                xpe
                                                  rie
                                                    ncel
                                                       eve
                                                         ls
                                                          .

Dan
  ie
   lsv
     .Ci
       tyo
         fN.Y
            .,2019 WL251511
                          ,at*4
                              –5(S
                                 .D.N
                                    .Y.J
                                       an.17
                                           ,2019
                                               );H
                                                 enr
                                                   y,18F
                                                       .Supp
                                                           .

3da
  t408(
      “ge
        ner
          ica
            ll
             ega
               tion
                  [s]o
                     fdi
                       spa
                         rat
                           etr
                             eatm
                                entr
                                   ela
                                     ted
                                       toa
                                         nun
                                           spe
                                             cif
                                               iedc
                                                  las
                                                    sofC
                                                       auc
                                                         asi
                                                           an

p
erson
    s”f
      ailund
           erTwomb
                 ly)
                   . Mo
                      stc
                        ri
                         tic
                           ally
                              ,th
                                erer
                                   ema
                                     inno“
                                         plau
                                            sib
                                              lea
                                                ll
                                                 ega
                                                   tion
                                                      sth
                                                        at[
                                                          the

a
ll
 ege
   dcomp
       ara
         tor
           s’]wo
               rkp
                 erfo
                    rman
                       cew
                         ass
                           imi
                             lartoC
                                  ardw
                                     el
                                      l’s
                                        ”;p
                                          lain
                                             ti
                                              ffh
                                                asf
                                                  ai
                                                   ledtoo
                                                        ffe
                                                          r

a
nyd
  eta
    il
     softh
         eoth
            era
              sso
                cia
                  tes
                    ’ab
                      il
                       it
                        ieso
                           rpe
                             rfo
                               rma
                                 nce
                                   .Or
                                     d.43(
                                         cit
                                           ing Rog
                                                 ersv
                                                    .Fa
                                                      shion

In
 st.
   ofT
     ech.
        ,2016 WL889590
                     ,a
                      t*6(S
                          .D.N
                             .Y.F
                                eb.26
                                    ,2016
                                        )).(
                                           Pla
                                             int
                                               if
                                                fhim
                                                   sel
                                                     fac
                                                       know
                                                          ledg
                                                             es
                                   9
       Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 15 of 32




th
 ath
   e“r
     equ
       est
         eda
           nd w
              asg
                ran
                  tedp
                     erm
                       iss
                         iontoc
                              omp
                                le
                                 teath
                                     irds
                                        ix-
                                          mon
                                            thro
                                               ta
                                                tionin
                                                     ste
                                                       ado
                                                         f

two
  -s
   ix mon
        thro
           ta
            tion
               s,”SAC¶401
                        ,me
                          aningth
                                atbyth
                                     etim
                                        ehea
                                           rr
                                            ivedin M&A
                                                     ,heh
                                                        adl
                                                          ess

e
xpe
  rie
    nceth
        ana
          tle
            astc
               ert
                 aino
                    fhi
                      spe
                        ersint
                             erm
                               sofe
                                  xpe
                                    rie
                                      nceinth
                                            esk
                                              il
                                               lssp
                                                  eci
                                                    ficto M&A

wo
 rk.) Ab
       sen
         tsu
           chf
             act
               s,p
                 lain
                    ti
                     ff
                      ’sc
                        onc
                          luso
                             ryr
                               efe
                                 ren
                                   cetoh
                                       is“
                                         per
                                           form
                                              anc
                                                ebe
                                                  inge
                                                     qua
                                                       lor

b
et
 terth
     ana
       llo
         fth
           e Wh
              ite M&Aa
                     sso
                       cia
                         teswhow
                               eres
                                  imi
                                    lar
                                      lys
                                        itu
                                          atedina
                                                llm
                                                  ate
                                                    ria
                                                      lre
                                                        spe
                                                          cts,
                                                             ”

SAC¶476
      ,ca
        nno
          tsa
            veh
              isc
                la
                 imsh
                    ere
                      .Se
                        ee.g
                           .,Yanv
                                .Ziba M
                                      odeIn
                                          c.,2016 WL1276456
                                                          ,at

*4–5(S
     .D.N
        .Y.M
           ar.29
               ,2016
                   )(d
                     ism
                       iss
                         ingd
                            isc
                              rim
                                ina
                                  tionc
                                      la
                                       imb
                                         ase
                                           dpa
                                             rt
                                              lyonf
                                                  ailu
                                                     retop
                                                         lea
                                                           d

f
act
  scomp
      aringe
           xpe
             rien
                cel
                  eve
                    lsa
                      ndc
                        ondu
                           cto
                             fcomp
                                 ara
                                   tor
                                     swi
                                       ththo
                                           seo
                                             fpl
                                               ain
                                                 ti
                                                  ff
                                                   );Dan
                                                       ie
                                                        ls,

2019 WL251511a
             t*4(d
                 ism
                   iss
                     ingc
                        omp
                          la
                           intt
                              hat“
                                 lac
                                   k[e
                                     d]a
                                       nysp
                                          eci
                                            fic
                                              itya
                                                 stoth
                                                     eal
                                                       leg
                                                         ed

c
omp
  ara
    tor
      s’qu
         al
          if
           ica
             tion
                s,r
                  espon
                      sib
                        il
                         it
                          ies
                            ,emp
                               loym
                                  enth
                                     is
                                      torya
                                          ndc
                                            ondu
                                               ctth
                                                  atg
                                                    aver
                                                       iseto
                  5
th
 eirr
    epr
      ima
        nds
          ”);O
             rd.39
                 .

               I
               nef
                 fec
                   t,p
                     lain
                        ti
                         ffa
                           sks
                             theCou
                                  rttoa
                                      ssum
                                         eth
                                           ata
                                             llo
                                               fth
                                                 eal
                                                   leg
                                                     ed“
                                                       comp
                                                          ara
                                                            tor
                                                              s”a
                                                                re

in
 ter
   cha
     nge
       abl
         e,byv
             ir
              tueo
                 fth
                   eirwo
                       rkingw
                            ith
                              inth
                                 esam
                                    egroupa
                                          tth
                                            esam
                                               elawf
                                                   irm
                                                     .Bu
                                                       tth
                                                         e

c
asel
   awi
     scl
       earth
           atwh
              ileth
                  efa
                    ctth
                       attwoemp
                              loy
                                eesp
                                   erfo
                                      rmth
                                         esam
                                            ejobc
                                                anb
                                                  ere
                                                    lev
                                                      antto

th
 equ
   est
     iono
        fwh
          eth
            erth
               eyw
                 eres
                    imi
                      lar
                        lys
                          itu
                            ate
                              d,i
                                tdo
                                  esno
                                     tsu
                                       ff
                                        ice
                                          ,wi
                                            thou
                                               t mo
                                                  re,p
                                                     lau
                                                       sib
                                                         ly

toa
  ll
   egeth
       atth
          eyw
            eres
               imi
                 lar
                   lys
                     itu
                       ated
                          .Se
                            e,e
                              .g.,P
                                  enav
                                     .NYCBoa
                                           rdo
                                             fEl
                                               ect
                                                 ion
                                                   s,2017 WL

722505
     ,at*3
         ,10(S
             .D.N
                .Y.F
                   eb.6
                      ,2017
                          )(f
                            ai
                             lur
                               etoshowth
                                       atc
                                         omp
                                           ara
                                             tor
                                               swe
                                                 res
                                                   imi
                                                     larin

“
sen
  ior
    itya
       ndsk
          il
           ls”m
              ean
                tth
                  atp
                    la
                     int
                       if
                        fdidno
                             tpl
                               aus
                                 iblya
                                     ll
                                      eged
                                         isc
                                           rim
                                             ina
                                               toryin
                                                    ten
                                                      t)
                                                       .Pl
                                                         ain
                                                           ti
                                                            ff

h
as,ine
     ffe
       ct
        ,don
           eli
             tt
              le mo
                  reth
                     anid
                        ent
                          ifya“
                              ‘ge
                                ner
                                  icc
                                    las
                                      sof[
                                         sim
                                           ila
                                             rlys
                                                itu
                                                  ated
                                                     ]wh
                                                       ite

emp
  loy
    ees
      ’”(
        andA
           sia
             nemp
                loy
                  ees
                    )and p
                         arro
                            tinwho
                                 llyc
                                    onc
                                      luso
                                         ryt
                                           erm
                                             sth
                                               eleg
                                                  alc
                                                    onc
                                                      lus
                                                        ion




5
    Itisw e
          ll
           -se
             ttledthatpleadingsconta
                                   in ing“‘label
                                               san dc onc
                                                        lus
                                                          ions
                                                             , ’
                                                               ”“ ‘fo
                                                                    rm u
                                                                       laicrec
                                                                             itat
                                                                                ion
                                                                                  [s]
                                                                                    ,’”an d“‘naked
    asse
       rt
        ion[s
            ]’”“ devo
                    ido f‘f
                          urtherfac
                                  tuale nhancement’”ar
                                                     e in
                                                        suff
                                                           ici
                                                             e n
                                                               t t
                                                                 os u
                                                                    rvivem o
                                                                           tionstodi
                                                                                   smiss.Iqbal,556
    U
    .S.at678(qu  ot
                  ing Tw ombly,550 U .S.at55 5–57
                                                );s e
                                                    ea lsoNgue d
                                                               iv.F ed
                                                                     .R eser
                                                                           veBan kofN .Y
                                                                                       .,201  7 WL
    5991757
          ,at* 4(S.D.N.Y.D ec.1,2017)(Woo  ds
                                            ,J.)
                                               ;H enr
                                                    y,1 8F.S upp.3dat408(gener
                                                                             i ca
                                                                                lleg
                                                                                   ati
                                                                                     onsofd isp
                                                                                              ara
                                                                                                te
    trea
       tmentre
             latedtoan“  un
                          s p
                            e c
                              ifi
                                edclasso fCauc a
                                               sianpersons
                                                         ”insuff
                                                               icien
                                                                   ttos u
                                                                        pportracedi
                                                                                  scr
                                                                                    im in
                                                                                        ationcla
                                                                                               im,
    whenal
         legat
             ion sfa
                   iledtod esc
                             ribe
                                ,in tera l
                                         ia,com par
                                                  ators’r
                                                        espons
                                                             i b
                                                               ili
                                                                 tie
                                                                   sa ndconductre
                                                                                lat
                                                                                  ivetoplaint
                                                                                            if
                                                                                             f’s
                                                                                               ).

                                               10
    Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 16 of 32




th
 atth
    eyw
      eret
         rea
           ted mo
                ref
                  avo
                    rab
                      lyth
                         anh
                           e;th
                              isi
                                s“‘
                                  insu
                                     ff
                                      ic
                                       ien
                                         tev
                                           ena
                                             tth
                                               epl
                                                 ead
                                                   ing
                                                     sst
                                                       age
                                                         .’”

W
hit
  tlev
     .Ct
       y.o
         fSu
           ll
            ivan,2017 WL5197154
                              ,at*7
                                  –8(S
                                     .D.N
                                        .Y. Nov
                                              .8,2017
                                                    )(d
                                                      ism
                                                        iss
                                                          ing

T
it
 leV
   IId
     iscr
        imin
           at
            ionc
               laim
                  sfo
                    rfa
                      ilu
                        retoa
                            ll
                             egesu
                                 ff
                                  ic
                                   ien
                                     tfa
                                       cts
                                         )(quo
                                             ting
                                                Hen
                                                  ry,18F
                                                       .Supp
                                                           .3d

a
t408
   ).

          P
          lain
             ti
              ff
               ’sc
                 ont
                   inu
                     edf
                       ai
                        lur
                          epl
                            aus
                              ibly
                                 toa
                                   ll
                                    egeth
                                        eex
                                          is
                                           ten
                                             ceo
                                               fcomp
                                                   ara
                                                     tor
                                                       swho
                                                          se

“
per
  form
     anc
       ewa
         ssim
            ila
              rtoh
                 is,
                   ”Or
                     d.38
                        ,re
                          nde
                            rsh
                              isa
                                ll
                                 ega
                                   tiono
                                       fdi
                                         scr
                                           imin
                                              ato
                                                rya
                                                  nimu
                                                     s

imp
  lau
    sib
      le
       . Se
          e,e
            .g
             .,D
               ean v
                   .We
                     stch
                        est
                          erC
                            ty
                             .Di
                               st.A
                                  tty
                                    ’sO
                                      ff.
                                        ,119F
                                            .Supp
                                                .2d424
                                                     ,430

(S
 .D.N
    .Y.2000
          )(f
            ind
              ingth
                  at
                   ,“e
                     veni
                        f[a
                          tto
                            rney
                               ’s]jobp
                                     erf
                                       orm
                                         anc
                                           ewa
                                             sex
                                               cep
                                                 tion
                                                    al
                                                     ,”f
                                                       ai
                                                        lur
                                                          eto

“
prov
   ide
     []th
        [e]Cou
             rtw
               ithasp
                    eci
                      ficc
                         ompa
                            risonb
                                 etw
                                   eenh
                                      ert
                                        rea
                                          tme
                                            nta
                                              ndth
                                                 ato
                                                   f”h
                                                     er

c
omp
  ara
    tor
      swa
        sfa
          ta
           lona mo
                 tiontod
                       ism
                         iss
                           );W
                             hit
                               tle,2017 WL5197154a
                                                 t*8(
                                                    al
                                                     leg
                                                       at
                                                        ionth
                                                            at

“
def
  end
    ant
      s…t
        rea
          ted[P
              ]la
                int
                  if
                   fdi
                     ffe
                       ren
                         tlyth
                             ans
                               imi
                                 lar
                                   lys
                                     itu
                                       ated wh
                                             iteemp
                                                  loy
                                                    ees whoh
                                                           ad

spo
  tle
    ssr
      eco
        rdsfo
            rse
              ver
                ald
                  eca
                    desa
                       ndw
                         ereno
                             tte
                               rmin
                                  ateduponth
                                           eirf
                                              ir
                                               std
                                                 isc
                                                   ipl
                                                     ina
                                                       ryc
                                                         harg
                                                            e”

d
idno
   tprov
       idesu
           ff
            ic
             ien
               tfa
                 ctsabou
                       tal
                         leg
                           edc
                             omp
                               ara
                                 tor
                                   stosu
                                       rviv
                                          eamo
                                             tiontod
                                                   ism
                                                     iss
                                                       ).

          No
           rar
             eth
               erea
                  nyp
                    lau
                      sib
                        lyp
                          lea
                            deda
                               ll
                                ega
                                  tion
                                     sofac
                                         aus
                                           aln
                                             exu
                                               sbe
                                                 twe
                                                   enM
                                                     r.

C
ardw
   el
    l’sr
       acea
          ndB
            ras
              s,B
                irnb
                   aum
                     ,or Wo
                          lfe
                            ’sa
                              ll
                               ege
                                 dpa
                                   rt
                                    ic
                                     ipa
                                       tioninth
                                              ete
                                                rmin
                                                   at
                                                    iond
                                                       eci
                                                         sion
                                                            .

Toth
   eon
     lyp
       arag
          raph
             sadd
                res
                  singsu
                       cha
                         nal
                           leg
                             at
                              ion
                                ,se
                                  e,e
                                    .g
                                     .,SAC¶¶371-
                                               72,p
                                                  lain
                                                     ti
                                                      ffh
                                                        as

am
 end
   edh
     isc
       omp
         la
          inton
              lytosugg
                     estth
                         ath
                           ist
                             erm
                               ina
                                 tionw
                                     asa
                                       nac
                                         tofr
                                            eta
                                              lia
                                                tionl
                                                    ink
                                                      edtoh
                                                          is

a
dmin
   is
    tra
      tiv
        eac
          tion
             ,ana
                ll
                 ega
                   tionth
                        isCou
                            rta
                              lre
                                adyh
                                   ash
                                     eld w
                                         asp
                                           lau
                                             sib
                                               lyp
                                                 lea
                                                   ded
                                                     .Or
                                                       d.70
                                                          ;

s
eeSAC¶372
        .Pl
          ain
            ti
             ffh
               asa
                 dde
                   dnof
                      act
                        stosuppo
                               rtth
                                  econ
                                     ten
                                       tionth
                                            ath
                                              ist
                                                erm
                                                  ina
                                                    tion w
                                                         as

mo
 tiv
   ate
     dbyr
        ace
          ;fo
            rin
              stan
                 ce,th
                     epa
                       rag
                         raph
                            sdi
                              scu
                                ssing M
                                      r.C
                                        ardw
                                           ell
                                             ’sa
                                               lle
                                                 gat
                                                   ion
                                                     swi
                                                       thr
                                                         esp
                                                           ect

toh
  isJ
    anu
      ary2018r
             evi
               ew,s
                  eeO
                    rd.37
                        ,dono
                            tal
                              leg
                                e,e
                                  vena
                                     fte
                                       rpl
                                         ain
                                           ti
                                            ff
                                             ’s mo
                                                 str
                                                   ece
                                                     nt

am
 endm
    ent
      s,th
         atth
            ere
              vieww
                  as mo
                      tiv
                        ate
                          dbyr
                             ace(
                                asoppo
                                     sedtobyp
                                            rot
                                              ect
                                                eda
                                                  ctiv
                                                     ity
                                                       ). SAC

¶372
   .




                                   11
       Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 17 of 32




                      (b
                       )      Plain
                                  ti
                                   ff
                                    ’sSta
                                        ff
                                         ing
                                           -Ba
                                             sedA
                                                llega
                                                    tionsDoNotPlau
                                                                 sib
                                                                   ly
                              A
                              llegeDisc
                                      rim
                                        inat
                                           ionbyB
                                                ra s
                                                   s,Birnbaum
                                                            ,orW o
                                                                 lfe

               P
               lain
                  ti
                   ff
                    ’sth
                       rees
                          taf
                            fing-
                                bas
                                  eda
                                    ll
                                     ega
                                       tion
                                          s(a
                                            ll
                                             egedr
                                                 epl
                                                   acem
                                                      entonad
                                                            eal
                                                              ,asto

B
ras
  s;a
    ll
     ege
       dfa
         ilu
           retoem
                ailp
                   lain
                      ti
                       ff
                        ,astoB
                             irnb
                                auma
                                   nd Wo
                                       lfe
                                         ;anda
                                             ll
                                              ege
                                                dfa
                                                  ilu
                                                    retos
                                                        taf
                                                          f,a
                                                            s

toe
  ach
    )fa
      renob
          ett
            er. Non
                  eofth
                      esea
                         ll
                          ega
                            tion
                               ssuppo
                                    rt
                                     sac
                                       la
                                        imth
                                           atB
                                             ras
                                               s,B
                                                 irnb
                                                    aum
                                                      ,or Wo
                                                           lfe

w
asmo
   tiv
     ate
       dbyr
          ace
            .

               P
               lain
                  ti
                   ff
                    ’sf
                      ir
                       sts
                         taf
                           fing-
                               bas
                                 eda
                                   ll
                                    ega
                                      tion—th
                                            atB
                                              irnb
                                                 auma
                                                    nd Wo
                                                        lfed
                                                           idno
                                                              t“em
                                                                 ail

h
im”fo
    rpe
      riod
         soft
            ime
              —fa
                il
                 snow
                    ,asb
                       efo
                         re,b
                            eca
                              usep
                                 lain
                                    ti
                                     ffa
                                       ll
                                        ege
                                          sno“
                                             fac
                                               tstosuppo
                                                       rta
                                                         n

in
 fer
   enc
     eth
       at[C
          ardw
             el
              l’s
                ]ra
                  cew
                    asa mo
                         tiv
                           atingf
                                acto
                                   rin B
                                       irnb
                                          auma
                                             nd Wo
                                                 lfe
                                                   ’s[
                                                     all
                                                       ege
                                                         d]

d
eci
  sionno
       ttoem
           ailh
              im,
                ”Or
                  d.43
                     ;pl
                       ain
                         ti
                          ffm
                            adenoa
                                 lt
                                  era
                                    tion
                                       stoth
                                           epa
                                             rag
                                               raph
                                                  sre
                                                    fer
                                                      enc
                                                        ing

th
 isi
   ssu
     esa
       ver
         emov
            alo
              fth
                ewo
                  rd“
                    i.
                     e.”Compa
                            reFi
                               rstAm
                                   end
                                     edComp
                                          la
                                           int(
                                              “FAC”
                                                  )¶¶174
                                                       –

75w
  ithSAC¶
        ¶224–25
              .

               P
               lain
                  ti
                   ff
                    ’ss
                      econds
                           taf
                             fing-
                                 bas
                                   eda
                                     ll
                                      ega
                                        tion—th
                                              atB
                                                irnb
                                                   auma
                                                      nd Wo
                                                          lfe(
                                                             and
                                                               ,fo
                                                                 r28

d
aysin2018
        ,Br
          ass
            )fa
              ile
                dpe
                  rson
                     allytos
                           taf
                             fpl
                               ain
                                 ti
                                  ffon m
                                       att
                                         ers(o
                                             r“e
                                               nsu
                                                 red
                                                   ”th
                                                     ath
                                                       ewa
                                                         sno
                                                           t

“
sta
  ff[
    ed]
      ”orw
         as“
           und
             eru
               ti
                liz
                  ed”
                    )—l
                      ikew
                         iser
                            ema
                              ins
                                insu
                                   ff
                                    ic
                                     ien
                                       ttosu
                                           sta
                                             ind
                                               isc
                                                 rim
                                                   ina
                                                     tionc
                                                         la
                                                          ims

a
gain
   stth
      em.SAC¶
            ¶174
               ,392
                  . Th
                     eSACl
                         ack
                           sanyp
                               lau
                                 sib
                                   lea
                                     ll
                                      ega
                                        tiono
                                            fan
                                              imu
                                                sonth
                                                    eirp
                                                       art
                                                         ,
                                         6
a
sisr
   equ
     ire
       d.H
         enr
           y,18F
               .Supp
                   .3da
                      t40
                        8-09(quo
                               ta
                                tionom
                                     it
                                      ted
                                        ). I
                                           npa
                                             rt
                                              icu
                                                lar
                                                  ,pl
                                                    ain
                                                      ti
                                                       ff
                                                        ’s

a
ll
 ega
   tiont
       hatB
          ras
            sdidno
                 t“s
                   taf
                     fhimona
                           nym
                             att
                               ersfo
                                   rabou
                                       ta mon
                                            thi
                                              n2018
                                                  ,”O
                                                    rd.41
                                                        ,fa
                                                          il
                                                           s

b
eca
  useC
     ardw
        el
         lag
           ain“
              hasno
                  tpl
                    aus
                      iblya
                          ll
                           egedth
                                atB
                                  ras
                                    s’sd
                                       eci
                                         sionno
                                              ttos
                                                 taf
                                                   fhimw
                                                       asth
                                                          e

r
esu
  lto
    fad
      isc
        rim
          ina
            tory mo
                  tiv
                    e.”O
                       rd.42
                           . Th
                              eSAC
                                 ’son
                                    lyr
                                      efe
                                        ren
                                          cet
                                            oth
                                              isa
                                                ll
                                                 ega
                                                   tion—SAC



6
    Ther
       erem ainsnopl aus
                       ibleal
                            l ega
                                tionthati
                                        tw asrac
                                               e,asoppo sedtopoorper
                                                                   form anc e
                                                                            ,tha
                                                                               tm ot
                                                                                   i v
                                                                                     atedBirnb aum
                                                                                                 ,
    Wol
      fe,orB ra ssw hen makings ta
                                 ff
                                  ingd eci
                                         sions
                                             .SeeR ogers,201 6 WL889 590,at* 3,*6(beingass
                                                                                         igne donly
    thre
       eh ourso fw o
                   rkp erw eekd id“ n
                                    otp l
                                        ausib
                                            lysupporte vena min
                                                              im a
                                                                 linferenceo fdisc
                                                                                 rimina
                                                                                      tory motive”
                                                                                                 );
    Iqbal
        ,556U  .S
                .a t67 8(“sheerpo ss
                                   ibil
                                      ity”ofunlawfu la c
                                                       t“ ‘s
                                                           topsshor
                                                                  to ft helineb e
                                                                                tw e
                                                                                   enpo ss
                                                                                         ibil
                                                                                            itya nd
    pl
     ausib
         il
          ityo fenti
                   tl emen
                         ttor  el
                                ief
                                  ’”(qu o
                                        tingTw ombly,550 U .S
                                                            .at557 )
                                                                   ). Ina  nyevent
                                                                                 ,p la
                                                                                     int
                                                                                       if
                                                                                        f’sp erson
                                                                                                 al
    “di
      ssat
         isfa
            ction withth ew orka ss
                                  igned(o rnotassi
                                                 gn e
                                                    d)t oh imbyh issu p
                                                                      ervis o
                                                                            rs
                                                                             ,”w i
                                                                                 thoutas howin gof
    “mater
         ialdisadvantage
                       ,”“ i
                           sin suf
                                 fic
                                   ienttom akeouta na dve
                                                        rseem pl
                                                               oym en
                                                                    ta ction.” Johnsonv.Morri
                                                                                            s on &
    Foer
       sterLLP,2015 WL8457     23
                                ,at* 5(S.D.N.Y
                                             .F eb
                                                 .26 ,2015)(quot
                                                               ati
                                                                 onom itted).

                                               12
       Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 18 of 32




¶392—r
     ema
       insc
          onc
            luso
               rya
                 nde
                   ffe
                     ctiv
                        elyun
                            alt
                              ere
                                d,e
                                  xce
                                    ptth
                                       atth
                                          eph
                                            ras
                                              e“s
                                                imi
                                                  lar
                                                    lys
                                                      itu
                                                        ated

non-
   Bla
     cka
       sso
         cia
           tes,
              ”FAC¶295
                     ,ha
                       sbe
                         enr
                           epl
                             ace
                               dwi
                                 th p
                                    lain
                                       ti
                                        ff
                                         ’ss
                                           tockph
                                                ras
                                                  e“Wh
                                                     ite

a
sso
  cia
    tes who w
            eres
               imi
                 lar
                   lys
                     itu
                       atedto M
                              r.C
                                ard
                                  wel
                                    lina
                                       llm
                                         ate
                                           ria
                                             lre
                                               spe
                                                 cts
                                                   .” SAC¶392
                                                            .

S
imi
  lar
    ly,p
       lain
          ti
           ff
            ’sa
              ll
               ega
                 tionth
                      atB
                        irnb
                           aumand Wo
                                   lfe“
                                      cau
                                        sedh
                                           imtob
                                               e‘und
                                                   eru
                                                     ti
                                                      liz
                                                        ed’
                                                          ”fa
                                                            il
                                                             s,

a
sbe
  for
    e,b
      eca
        usep
           lain
              ti
               ff“
                 hasno
                     tpl
                       aus
                         iblyp
                             lea
                               dedth
                                   ath
                                     isr
                                       acew
                                          asa mo
                                               tiv
                                                 atingf
                                                      acto
                                                         rin

B
irnb
   auma
      nd Wo
          lfe
            ’s[
              all
                ege
                  d]d
                    eci
                      siontoe
                            nsu
                              reth
                                 ath
                                   ewa
                                     s‘und
                                         eru
                                           ti
                                            liz
                                              ed.
                                                ’” O
                                                   rd.43
                                                       .

C
ardw
   el
    l’sr
       enew
          eda
            tt
             emp
               tto“
                  relyonac
                         omp
                           ari
                             sontohowwh
                                      itea
                                         sso
                                           cia
                                             tesw
                                                eres
                                                   taf
                                                     fed,
                                                        ”id
                                                          .,

a
gainf
    ai
     lsb
       eca
         use
           ,bey
              ondu
                 seo
                   fth
                     esto
                        ckph
                           ras
                             e“s
                               imi
                                 lar
                                   lys
                                     itu
                                       atedina
                                             llm
                                               ate
                                                 ria
                                                   lre
                                                     spe
                                                       cts
                                                         ,”

p
lain
   ti
    ffh
      asno
         tpl
           aus
             ibl
               yal
                 leg
                   edth
                      ath
                        ewa
                          str
                            eat
                              edd
                                if
                                 fer
                                   ent
                                     lyth
                                        ana
                                          sso
                                            cia
                                              teswhow
                                                    ereinf
                                                         act

s
imi
  lartoh
       imina
           llm
             ate
               ria
                 lre
                   spe
                     cts
                       . Th
                          eSACo
                              ffe
                                rsno“
                                    fac
                                      tua
                                        lamp
                                           li
                                            fic
                                              ation
                                                  ”sugg
                                                      est
                                                        ingth
                                                            at

B
irnb
   aumo
      r Wo
         lfet
            rea
              tedh
                 iml
                   essw
                      ellth
                          ans
                            imi
                              lar
                                lys
                                  itu
                                    atedo
                                        the
                                          rsfo
                                             ranyr
                                                 eason
                                                     , mu
                                                        chl
                                                          ess

th
 atth
    eyd
      idsob
          eca
            useo
               fra
                 ce.H
                    enr
                      y,18F
                          .Supp
                              .3da
                                 t408
                                    .Mo
                                      stc
                                        ri
                                         ti
                                          cal
                                            ly,th
                                                erer
                                                   ema
                                                     inno

“
plau
   sib
     lea
       ll
        ega
          tion
             sth
               at[
                 thea
                    ll
                     ege
                       dcomp
                           ara
                             tor
                               s’] wo
                                    rk p
                                       erf
                                         orm
                                           anc
                                             e w
                                               ass
                                                 imi
                                                   larto

C
ardw
   el
    l’s
      ,”O
        rd.43
            ;pl
              ain
                ti
                 ffh
                   aso
                     ffe
                       rednod
                            eta
                              il
                               softh
                                   eal
                                     leg
                                       edo
                                         the
                                           ras
                                             soc
                                               ia
                                                tes
                                                  ’pe
                                                    rfo
                                                      rma
                                                        nce
                                                          ,
                                       7
a
sse
  tfo
    rthind
         eta
           ila
             bov
               e.Rog
                   ers,2016 WL889590a
                                    t*6
                                      .

                P
                lain
                   ti
                    ff
                     ’sth
                        irda
                           ndf
                             ina
                               lst
                                 aff
                                   ing-
                                      bas
                                        eda
                                          ll
                                           ega
                                             tion—th
                                                   atB
                                                     ras
                                                       s,ov
                                                          erth
                                                             ecou
                                                                rseo
                                                                   f

a
bou
  tth
    reehou
         rsi
           nas
             ing
               led
                 ay,SAC¶156(2
                            :39p
                               .m.to5
                                    :38p
                                       .m.
                                         ),to
                                            ldC
                                              ardw
                                                 el
                                                  lhewou
                                                       ldb
                                                         e

s
taf
  fedonad
        eala
           ndth
              enr
                etr
                  act
                    edth
                       eof
                         fer
                           ,id
                             .—l
                               ikew
                                  isef
                                     ai
                                      lstosuppo
                                              rtad
                                                 isc
                                                   rim
                                                     ina
                                                       tionc
                                                           la
                                                            im.


7
    Moreover,p laint
                   iff
                     ’sow  npleadingss h owthathisstaf
                                                     fing- rela
                                                              te dallegat
                                                                        ionsag ainstBirnbaum, Wolfe
                                                                                                  ,an dBras
                                                                                                          s
    areim plau sibl
                  e.P lain
                         tiffcon cedesth atsta
                                             ff
                                              i ngde c
                                                     isionsa rem a deby m ult
                                                                            i p
                                                                              lein d
                                                                                   ividuals
                                                                                          . SAC¶  ¶223,263.
    Andirresp e c
                tiveofw  he
                          th erBirnbauman   d Wolfep e
                                                     rson a
                                                          lly“staff[ed]C  ardw ellonany m at
                                                                                           tersin2016,”SAC
    ¶219 ,pl ainti
                 ffcon cedesthath ew ass  ta
                                           ffedon m att
                                                      ersth rough out2016 .E .g.,SAC¶   226(chart
                                                                                                ).P l
                                                                                                    aint
                                                                                                       iff
                                                                                                         ’s
    con c
        essionth  a
                  th ebill
                         ed m o r
                                einth  ethreem onthsafte
                                                       rB irnba uman  d Wolfea ssum edarolew i
                                                                                             threspectt ohi
                                                                                                          s
    sta
      ffing(416  .7)thaninth ethreem  onthsprio
                                              r(40 6.6)
                                                      ,SAC¶226    ,furtherre but
                                                                               sa nyinferenc
                                                                                           eo fdisc
                                                                                                  rimina
                                                                                                       tion
    at
     tributabl etoth e
                     irassum ptionofr e spon
                                           sibi
                                              lit
                                                iesinS eptemb er201  6
                                                                     .In  deed,inn om onthin2016d idplain
                                                                                                        ti
                                                                                                         ff
    bi
     lla sm  anyh ours—234 .7—a  shed  idinS eptember. Id .P l
                                                             aintif
                                                                  f’sc oncessionsthath etooke x
                                                                                              tendedleavein
    2017,e.g .,SAC¶   ¶331(A  p
                              ril
                                ),22  6
                                      ,3  44
                                           ,35 6(M ay,Jun e
                                                          ),a ndth efac
                                                                      tth ath ew asstaf
                                                                                      fedonas  e
                                                                                               rie
                                                                                                 so fm a
                                                                                                       tte
                                                                                                         rs
    from M  aytoS  eptem b
                         er2017 ,s e
                                   e,e .g.,SAC¶  ¶340–41 ,35 3
                                                             ;SACEx   .2a  t16–19 ,likewiserebutanyinfe
                                                                                                      rence
    thatm igh tb ed raw nfromth  eal
                                   l eg at
                                         ionsthatB i
                                                   rn bauma  nd Wo  l
                                                                    fe“ eff
                                                                          e c
                                                                            tively wenta nentireyearwithou
                                                                                                         t”
    personallys taf
                  finghim . SAC¶217   .

                                                   13
      Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 19 of 32




F
oron
   e,p
     la
      int
        if
         fcon
            ced
              esth
                 ath
                   isb
                     il
                      lab
                        lehou
                            rsin
                               cre
                                 ase
                                   daf
                                     terh
                                        ispu
                                           rpo
                                             rte
                                               d“r
                                                 emov
                                                    al
                                                     .”S
                                                       ee¶

226;a
    cco
      rdH
        enr
          y,18F
              .Supp
                  .3da
                     t405
                        ,407
                           ,411(b
                                eing“
                                    remov
                                        edf
                                          romth
                                              ero
                                                llc
                                                  al
                                                   lands
                                                       ent

hom
  e”no
     ta“m
        ate
          ria
            llya
               dve
                 rsec
                    hang
                       e”)
                         .

            Mo
             rec
               ri
                tic
                  al
                   ly,p
                      lain
                         ti
                          ffs
                            ti
                             ll“
                               hasno
                                   tpl
                                     aus
                                       iblya
                                           ll
                                            ege
                                              dfa
                                                cts
                                                  tosuppo
                                                        rta
                                                          nin
                                                            fer
                                                              enc
                                                                e

th
 atB
   ras
     sremov
          edh
            imf
              romth
                  ede
                    alt
                      eamb
                         eca
                           useo
                              fhi
                                sra
                                  ce,
                                    ”andinp
                                          art
                                            icu
                                              lar
                                                ,ha
                                                  sfa
                                                    il
                                                     ed“
                                                       to

p
lau
  sib
    lya
      ll
       egeth
           ath
             isp
               erf
                 orm
                   anc
                     ewa
                       ssim
                          ila
                            rtoh
                               isr
                                 epl
                                   acem
                                      ent
                                        ’s
                                         .”O
                                           rd.41
                                               .Pl
                                                 ain
                                                   ti
                                                    ffm
                                                      ere
                                                        ly

o
ffe
  rsth
     ewho
        llyc
           onc
             luso
                rym
                  ant
                    rath
                       ath
                         ewa
                           s“s
                             imi
                               lar
                                 lys
                                   itu
                                     at
                                      edina
                                          llm
                                            ate
                                              ria
                                                lre
                                                  spe
                                                    cts
                                                      ”toh
                                                         is

a
ll
 ege
   dre
     pla
       cem
         enta
            ndth
               ath
                 isp
                   erf
                     orm
                       anc
                         ewa
                           s“onp
                               arw
                                 itho
                                    rbe
                                      tt
                                       erth
                                          an”h
                                             isr
                                               epl
                                                 acem
                                                    ent
                                                      ’s
                                                       .

SAC¶
   ¶166 .8 B
      –67  utth
              elawr
                  equ
                    ire
                      s mo
                         reth
                            anc
                              onc
                                luso
                                   rya
                                     ll
                                      ega
                                        tion
                                           sors
                                              tockph
                                                   ras
                                                     es.

P
lain
   ti
    ff
     ’sc
       omp
         la
          int“l
              ack
                sanysp
                     eci
                       fic
                         itya
                            stoth
                                eal
                                  leg
                                    edc
                                      omp
                                        ara
                                          tor
                                            [’s
                                              ] qu
                                                 al
                                                  if
                                                   ica
                                                     tion
                                                        s,

r
espon
    sib
      il
       it
        ies
          ,emp
             loym
                enth
                   is
                    torya
                        ndc
                          ondu
                             ct
                              ,”Dan
                                  ie
                                   ls,2019 WL251511a
                                                   t*4(d
                                                       ism
                                                         iss
                                                           ing

c
omp
  la
   int
     ),a
       ndth
          ere
            for
              e“f
                al
                 lsw
                   ellsho
                        rto
                          fsa
                            ti
                             sfy
                               ingth
                                   edi
                                     spa
                                       rat
                                         etr
                                           eatm
                                              ents
                                                 tand
                                                    ard

‘
requ
   ir
    [ing
       ]ar
         eason
             ablyc
                 los
                   ere
                     semb
                        lan
                          ceo
                            fth
                              efa
                                ctsa
                                   ndc
                                     irc
                                       ums
                                         tan
                                           ceso
                                              f[P]
                                                 lain
                                                    ti
                                                     ff
                                                      ’sa
                                                        nd

c
omp
  ara
    tor
      ’sc
        ase
          s.
           ’” And
                ersonv
                     .N.Y
                        .Ci
                          tyD
                            ep’
                              tofF
                                 in.,2020 WL1922624
                                                  ,at*7(S
                                                        .D.N
                                                           .Y.

Ap
 r.21
    ,2020
        ) (quo
             tingT
                 rach
                    tenb
                       ergv
                          .Dep
                             ’to
                               fEdu
                                  c.o
                                    fCi
                                      tyo
                                        fN.Y
                                           .,937F
                                                .Supp
                                                    .2d460
                                                         ,47
                                                           1

(S
 .D.N
    .Y.2013
          ));s
             eeO
               rd.39(quo
                       tingAnd
                             ersona
                                  ndDan
                                      ie
                                       ls)
                                         .Pl
                                           ain
                                             ti
                                              ffo
                                                ffe
                                                  rsnof
                                                      act
                                                        sata
                                                           llto

sub
  sta
    nti
      ateth
          ecl
            aimth
                ath
                  eandth
                       ere
                         pla
                           cem
                             entw
                                eres
                                   imi
                                     lar
                                       lys
                                         itu
                                           ated
                                              .Hedo
                                                  esno
                                                     tcl
                                                       aimth
                                                           at

h
eandth
     ere
       pla
         cem
           enth
              ade
                qua
                  l“sk
                     il
                      linth
                          ene
                            ces
                              saryt
                                  ask
                                    ,”SACEx
                                          .2a
                                            t19
                                              ;ha
                                                dequ
                                                   iva
                                                     len
                                                       t

e
xpe
  rie
    ncew
       ith
         ther
            elev
               antc
                  li
                   ento
                      rin
                        ther
                           elev
                              anta
                                 rea
                                   ;orw
                                      eree
                                         ven
                                           inth
                                              esam
                                                 ecl
                                                   assy
                                                      ear
                                                        . No
                                                           r

c
ouldh
    e. A
       tth
         etim
            eofth
                ise
                  ven
                    t(Ju
                       ly2016
                            ,SAC¶159
                                   ),C
                                     ardw
                                        ellh
                                           adon
                                              lyr
                                                ece
                                                  ntlyb
                                                      een

a
ssig
   nedto M&A(Ap
              ri
               l2016
                   ,SAC¶4
                        ),a
                          ndw
                            ass
                              ixmon
                                  thsb
                                     ehinde
                                          venth
                                              e M&Aa
                                                   sso
                                                     cia
                                                       tesin

h
isc
  las
    sye
      ar,b
         eca
           useh
              eha
                dcomp
                    le
                     teda
                        thi
                          rdro
                             tat
                               ion
                                 .SAC¶401
                                        .Ca
                                          rdw
                                            el
                                             l’sf
                                                ai
                                                 lur
                                                   etoa
                                                      ll
                                                       ege

f
act
  sre
    la
     tingtoth
            ere
              pla
                cem
                  ent
                    ’s“
                      qua
                        li
                         fic
                           ation
                               sands
                                   tand
                                      ing
                                        ”su
                                          ff
                                           ici
                                             enttoshowth
                                                       atth
                                                          eyw
                                                            ere


8
    SAC¶167i
           spl
             ain
               ti
                ff’
                  son
                    lyr
                      efe
                        ren
                          cetoth
                               e“p
                                 erf
                                   orm
                                     anc
                                       e”o
                                         fanya
                                             lleg
                                                edc
                                                  omp
                                                    ara
                                                      tor
                                                        .

                                     14
       Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 20 of 32




inf
  acts
     imi
       lar
         lys
           itu
             ateddoom
                    shi
                      scl
                        aim
                          . Rog
                              ers,2016 WL889590a
                                               t*6(
                                                  ide
                                                    nti
                                                      fic
                                                        at
                                                         iono
                                                            f

“
purpo
    rte
      dlyl
         ess
           -qu
             al
              if
               ied wh
                    itep
                       rof
                         esso
                            r”a
                              ll
                               ege
                                 dlyt
                                    rea
                                      ted mo
                                           ref
                                             avo
                                               rab
                                                 ly,w
                                                    ithou
                                                        tfa
                                                          cts

suppo
    rt
     inga
        ll
         ega
           tion
              sastoc
                   omp
                     ara
                       tor
                         ’s“
                           qua
                             li
                              fic
                                at
                                 ion
                                   sandp
                                       rof
                                         ess
                                           ion
                                             als
                                               tand
                                                  ing
                                                    ,”in
                                                       suf
                                                         fic
                                                           ien
                                                             t

toa
  ll
   eged
      isc
        rim
          ina
            tory mo
                  tiv
                    e). P
                        lain
                           ti
                            ffh
                              asa
                                gain“
                                    notp
                                       lau
                                         sib
                                           lyp
                                             lea
                                               dedth
                                                   atB
                                                     ras
                                                       swa
                                                         s

mo
 tiv
   ate
     d,”inr
          epl
            acingC
                 ardw
                    el
                     lonad
                         eal
                           ,“byC
                               ardw
                                  el
                                   l’sr
                                      acea
                                         ndno
                                            thi
                                              spe
                                                rfo
                                                  rma
                                                    nce
                                                      .” O
                                                         rd.

41
 .Al
   lpr
     eviou
         sly
           -di
             smi
               ssedd
                   isc
                     rim
                       ina
                         tionc
                             la
                              imsshou
                                    ldb
                                      edi
                                        smi
                                          sse
                                            dag
                                              ain
                                                ,wi
                                                  thp
                                                    rejud
                                                        ice
                                                          .

              2
              .      A
                     llR
                       enew
                          edR
                            eta
                              lia
                                tionC
                                    laim
                                       sShou
                                           ldB
                                             eDi
                                               smi
                                                 ssed

                     (
                     a)     P
                            lain
                               ti
                                ff’
                                  sCla
                                     imsCommontoA
                                                llAdd
                                                    it
                                                     iona
                                                        l
                            D
                            efendan
                                  tsDoNotP
                                         lau
                                           sib
                                             lyAl
                                                leg
                                                  eReta
                                                      lia
                                                        tion

              P
              lain
                 ti
                  ff
                   ’sa
                     tt
                      emp
                        tstor
                            enew h
                                 isr
                                   eta
                                     li
                                      at
                                       ion c
                                           la
                                            ims ag
                                                 ain
                                                   stth
                                                      e Add
                                                          it
                                                           ion
                                                             al

D
efe
  nda
    ntsl
       ikew
          isef
             ai
              l,a
                sbe
                  for
                    e,fo
                       rtwo“
                           al
                            tern
                               ativ
                                  e”r
                                    eason
                                        s.O
                                          rd.69
                                              .

              F
              irs
                t,p
                  lain
                     ti
                      ff
                       ’s“
                         ret
                           ali
                             ationc
                                  la
                                   imsf
                                      ai
                                       lbe
                                         cau
                                           seh
                                             eha
                                               sfa
                                                 il
                                                  edtoa
                                                      ll
                                                       egeknow
                                                             ledg
                                                                e

o
[f]p
   rot
     ect
       eda
         ct
          ivi
            tye
              xce
                pta
                  stoh
                     isf
                       il
                        ing
                          satth
                              eEEOCa
                                   ndth
                                      eNYSDHR
                                            .”O
                                              rd.69
                                                  .Pl
                                                    ain
                                                      ti
                                                       ff

h
asa
  tt
   emp
     tedtos
          alv
            ageh
               isc
                 la
                  imso
                     fre
                       ta
                        lia
                          tionbyth
                                 e Add
                                     it
                                      ion
                                        alD
                                          efe
                                            nda
                                              ntsbya
                                                   ll
                                                    egingth
                                                          at

th
 eyh
   adknow
        ledg
           eno
             ton
               lyo
                 fpl
                   ain
                     ti
                      ff
                       ’sCh
                          arg
                            esbu
                               tofh
                                  is(
                                    i)S
                                      ept
                                        emb
                                          er201
                                              5,(
                                                ii
                                                 )Se
                                                   ptemb
                                                       er

2016
   ,and(
       ii
        i)M
          arc
            h2017c
                 omp
                   la
                    int
                      s.S
                        eeApp
                            ’xA
                              . Pu
                                 tt
                                  inga
                                     sid
                                       ewh
                                         eth
                                           erth
                                              eSe
                                                ptemb
                                                    er201
                                                        6
                        9
c
omp
  la
   intc
      ons
        ti
         tut
           edp
             rot
               ect
                 eda
                   ct
                    ivi
                      ty —p
                          lain
                             ti
                              ffh
                                asno
                                   tpl
                                     aus
                                       iblya
                                           ll
                                            ege
                                              dth
                                                atth
                                                   e Add
                                                       it
                                                        ion
                                                          al

D
efe
  nda
    ntsh
       adknow
            ledg
               eofth
                   eseth
                       reec
                          omp
                            lain
                               ts
                                .

              P
              lain
                 ti
                  ff
                   ’sc
                     la
                      imstoth
                            econ
                               tra
                                 ryr
                                   estp
                                      rin
                                        cip
                                          allyonth
                                                 enov
                                                    ela
                                                      ndc
                                                        onv
                                                          eni
                                                            ent

a
ll
 ega
   tionth
        atb
          eca
            use
              ,ona
                 nannu
                     alb
                       asi
                         s,th
                            eFi
                              rm’
                                s M&Ap
                                     artn
                                        ersg
                                           ath
                                             ere
                                               dtod
                                                  iscu
                                                     ssth
                                                        e

p
erf
  orm
    anc
      ere
        view
           softh
               e“M&Aa
                    sso
                      cia
                        tes
                          ,”th
                             ey mu
                                 sth
                                   aved
                                      iscu
                                         sse
                                           dCa
                                             rdwe
                                                lla
                                                  ndh
                                                    is

pu
 rpo
   rte
     dcomp
         la
          int
            sin
              tho
                sem
                  eet
                    ing
                      s.B
                        ut“
                          nei
                            the
                              rth
                                efa
                                  cto
                                    fth
                                      eme
                                        et
                                         ing
                                           [s]no
                                               rth
                                                 eexp
                                                    lan
                                                      at
                                                       ion


9
    TheC ourtru
              ledtha
                   titdidn o
                           t,Ord.60 . Evenif
                                           ,aspla
                                                int
                                                  if
                                                   fn owc on
                                                           tend
                                                              s,hi
                                                                 sc ompla
                                                                        inttr
                                                                            igger
                                                                                edaF  irman
                                                                                          ti-
    ret
      al
       i a
         tionpoli
                cy,whichisim p
                             lausib
                                  le
                                   ,th efac
                                          ttha
                                             tac ompla
                                                     intispro
                                                            tec
                                                              tedforpurpose
                                                                          so facom panypolicy
    “doesn o
           tm eanth
                  ecom pla
                         intisprotec
                                   tedu n
                                        d e
                                          r[fed
                                              era
                                                llaw]”orinher
                                                            ent
                                                              lypro
                                                                  tect
                                                                     eda ct
                                                                          ivi
                                                                            ty.See,e.g.,F
                                                                                        inl
                                                                                          e y
    v
    .Un i
        tedPa rce
                lServ
                    iceIn c
                          .,2018 WL642  2082(D.Ariz
                                                  .M ar.30,2018
                                                              );s
                                                                eealsoS a
                                                                        lahuddi
                                                                              nv.N .Y.C.Dept
                                                                                           .
    ofEd.,201 7 WL3724287at* 4(S.D.N.Y
                                     .A  ug
                                          .28,2017)
                                                  .

                                            15
        Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 21 of 32




o
fwh
  atw
    asd
      iscu
         sse
           dth
             ere
               inamoun
                     ttoa
                        nyth
                           ingmo
                               reth
                                  ansp
                                     ecu
                                       lat
                                         ion
                                           .”MLSMKIn
                                                   v.Co
                                                      .v.JP

M
organCha
       se&Co
           .,431F
                .App
                   ’x17
                      ,19
                        –20(2dC
                              ir
                               .2011
                                   )(f
                                     ind
                                       ing
                                         tha
                                           tpl
                                             ain
                                               ti
                                                fff
                                                  ai
                                                   ledtop
                                                        lea
                                                          d

know
   ledg
      e,a
        ndth
           atn
             egl
               ige
                 ncec
                    la
                     imf
                       ai
                        ledb
                           eca
                             usea
                                ll
                                 ega
                                   tionth
                                        atd
                                          efe
                                            nda
                                              ntsh
                                                 ada
                                                   ctu
                                                     al

know
   ledg
      ewa
        s“pu
           relycon
                 clu
                   sory
                      ”);c
                         f.Inr
                             eAd
                               ien
                                 tPl
                                   cSe
                                     cur
                                       it
                                        iesL
                                           it
                                            ig.
                                              ,2020 WL1644018a
                                                             t

*27(S
    .D.N
       .Y.Ap
           r.2
             ,2020
                 )(d
                   ism
                     iss
                       ingc
                          omp
                            la
                             int
                               ,find
                                   ing
                                     ,inp
                                        art
                                          ,th
                                            ata
                                              ll
                                               ega
                                                 tion
                                                    tha
                                                      tde
                                                        fend
                                                           ant
                                                             s

r
egu
  lar
    ly“
      par
        tic
          ipa
            tedina
                 nd/o
                    rra
                      n”m
                        eet
                          ing
                            sin wh
                                 ichag
                                     iventop
                                           icw
                                             asf
                                               requ
                                                  ent
                                                    lyd
                                                      iscu
                                                         sse
                                                           d

d
idno
   tsu
     ff
      icetoshowth
                atasp
                    eci
                      fictop
                           icw
                             asinf
                                 actd
                                    isc
                                      uss
                                        ed)
                                          .Inp
                                             art
                                               icu
                                                 lar
                                                   :

         Astoth  eS ept emb e
                             r2015andS    eptem ber2016 Comp    laints: P  laintiffcl aim s,u sing
          stockl ang u age,th at“ al
                                   lo fth  e M&A p    a
                                                      rtne r
                                                           s ”h  ad know   le dgeo  fC   ardw  e
                                                                                               ll’s
          “S ep
              temb  er2015d  iscriminat
                                      ionc  omp l
                                                aint”to m  emb  erso fth  ed iv ersi
                                                                                   tycomm    itte e
                                                                                                  ,
          SAC¶79–80,a      ndh i
                               s“S eptemb er2016d is cr
                                                      im inationc  omp  laint”toajun   iors taffing
          coordin a
                  tor,SAC¶210     ,b eca
                                       us eth ey“m  eta tth ee  ndo  fS  e ptemb  er
                                                                                   /b eginn ingo  f
          October2015  ,”a ndag ainin“O ctob erm ee
                                                  ting sandc   onv ersation s”in2016   ,10a  sp a r
                                                                                                  t
          ofthea nnu alr ev
                          i ewcy cle
                                   ,todiscu ssthep erform an ceo fth e“M&Aa      ssociat e
                                                                                         s.”SAC
          ¶¶79,210  ,211  .P lainti
                                  ffh a
                                      so fferednof  a c
                                                      tssuppo  rtingh  isc laimth   a
                                                                                    th  isa lleg ed
          grievancesw   ered i
                             scusseda tannu  a
                                             lm  ee
                                                  ting sd evot edtoane     ntirelys ep aratetop  ic
          involvingab   roadr angeo fassociat e
                                              s. No rdo e sp laintiffe v enc laimth   ata llo fth e
          Addit
              ion alD  efend an
                              tsinf  a
                                     ctatte ndedth em  eetings,no  rc  ouldh  e. A  tl e a
                                                                                         stsom    e
                               11
          indisputablyd  idno t.   Pla
                                     int
                                       iff’sa lt
                                               ernativea ttemp ttoimpu     teknow   le dg eo fth  e
          Septemb er2015c    ompl a
                                  inttoHud  sona nd Chuddi    se qu al
                                                                     lyimp   l ausible.P   laint
                                                                                               i ff
          quotesth eFirm  ’
                          sNYSDHRPo    sitions ta
                                                tem  en
                                                      tfo rth ep ropo sition th a
                                                                                t theF irm“m   ad e
          noteof[C  ardw  e
                          ll’s
                             ]c oncernforfu tureprof es
                                                      sion ald e velopm  e n
                                                                           td i scussion s.”SAC
          ¶76n  .8( citing SAC Ex  .2a  t18–19  ). B  utn  e
                                                           itherth  iss t a
                                                                          t em ent(wh   ichr  efers
          generical
                  lytop   rofess
                               ion a
                                   ld eve
                                        lopm   e
                                               ntd iscussion s)no  ra nyo  thera lleg ationinth   e
          SACsuppo   rtsth ec onj
                                e c
                                  turethatChuddo   r Hud son ,n eithero fwhome      vena l legedly
          servedonth   eD iv e
                             rsi
                               tyComm   i
                                        tt e
                                           e,w  a
                                                sm  ad eaw  areo fth ea  llege dS eptemb   e
                                                                                           r2015
          comp laint
                   ,a  sC  ardwel
                                lnowc   l
                                        aim  s. SAC¶76    . Hud   sond  idno   te ven wo   rkw  ith
          Cardw el
                 la tth etim e
                             ,SAC¶401   ,a  ndn e
                                                itherC  a
                                                        rdw  el
                                                              l’ sd escriptiono  fhissub   sequ ent
          reviewby Chudd    ,no rh i
                                   sd escriptiono fR  e
                                                      id’s“  verb at
                                                                   imd   es c
                                                                            rip t
                                                                                iono   fth es  am e
          conclusionth  atChuddh   adcommun   ic
                                               atedtoC   ardw ellin D  ec emb  er2015  ,”supp  lies
          anyind icationth  at Chudd w asaw   a
                                              reo fth ea  llege dc  omp l a
                                                                          int . SAC¶      ¶98 –104
          (Chudd ),89(R   e
                          id )
                             .

         A
          stoth
              eMa
                rch2017Comp
                          lain
                             t: S
                                imi
                                  lar
                                    ly,p
                                       lain
                                          ti
                                           ffc
                                             la
                                              imsth
                                                  ata
                                                    llo
                                                      f“th
                                                         eFi
                                                           rm’
                                                             s
10
     P
     lain
        tiff’
            sa l
               legationtha
                         tR eid
                              , Wolfe
                                    ,an dBirnbaumpu lledhimf roma“  dea
                                                                      lonS eptember29
                                                                                    ,20 16
                                                                                         ,”¶2 16,in
     r
     etal
        i a
          tionf o
                racom   p
                        lain
                           ttheyonlylearnedof“ during[]O c
                                                         tob erm eet
                                                                   ingsandc onver
                                                                                sat
                                                                                  ions
                                                                                     ,”SAC¶211  ,is
     f
     acial
         lyim  p
               lausible
                      .Ghad ers
                              ohi,2 011 WL457  2539,at*2( courtn e
                                                                 edn o
                                                                     ta c
                                                                        ceptastruefac
                                                                                    tua
                                                                                      la s
                                                                                         ser
                                                                                           tionsth
                                                                                                 at
     a
     re“ contrad
               ictedbyth ecom p
                              lain
                                 titse
                                     lf”)
                                        ;Hirsch,72F  .3dat1095 .
11
     B
     rasscou ldnoth aveattend
                            ede i
                                ther
                                   ,ash eonlyb ecam eap a
                                                        rtneri n2017,SAC¶12  ;B i
                                                                                rnbaumc ou
                                                                                         ldno thave
     a
     tt
      en dedth eform er
                      ,ash eonlybecam eap a
                                          rtnerin2016 ,SAC¶11   .(H  u
                                                                     dsonw asn o
                                                                               tan M&Ap  ar
                                                                                          tne
                                                                                            r,SAC
     ¶
     ¶9 ,401,an dthe r
                     eisn oal
                            lega
                               tiontha
                                     ts heatt
                                            en dedthe M&A m  eetings
                                                                   ,SAC¶  ¶79,210.)

                                                16
       Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 22 of 32




          M&Ap  artner
                     s”h  a dknow  ledgeo  f th eM arch2017“   d
                                                               is c
                                                                  riminat
                                                                        ionc  omp laints”h e
          madeina“m   eeting w ith Mr.R  eida nd M r.K rey n
                                                           in,”SAC¶    ¶ 332–33,b  ecause“in
          Apri
             l2017 ,M r
                      .R  eido  rMr.K rey n
                                          inm  e
                                               tw  i
                                                   thth eF i
                                                           rm ’s M&Ap   ar
                                                                         tnersa ndd iscussed
          them eetingtheyh  adw  i
                                 th M r.C  a
                                           rdw el
                                                la  ndthed iscr
                                                              im inat
                                                                    ionc  omplaints”h em ade.
          SAC¶333(    emph  as
                             isa dd ed).C   a
                                            rdw el
                                                 limp  liesth a
                                                              tth eF irm’s NYSDHRPo     s
                                                                                        it
                                                                                         ion
          Stat
             em entcorrobo rat
                             e sthee xistenceo fa nAp  r
                                                       il2017 m e e
                                                                  ting. SAC¶333n    .55. B  u
                                                                                            t
          thatbriefdo e
                      sno  t,asC  ardw ellclaims,r efertoa ny“Ap  ri
                                                                   l2017 m  eet
                                                                              ingamongth    e
          Fi
           rm ’s M&Ap  artn er
                             s ”atwh i cha“  p
                                             lanfo rC  a
                                                       rdw ell”w asallege d
                                                                          lyd i
                                                                              s cussed. SAC
          ¶333n .55( ci
                      tingSACEx     .2 )
                                       . Th  ee xhibitC ardw e
                                                             llci t
                                                                  esr efe
                                                                        rstono“Ap    r
                                                                                     il2017
          meet
             ing”;theon lyp  a
                             rtn e
                                 rsd es cr
                                         ib ed
                                             ,inth  eF i
                                                       rm ’sNYSDHR Po     s
                                                                          it
                                                                           ionS  tatem ent
                                                                                         ,as
          havingknow le dg eofth  eF irm ’srem e d
                                                 iation“ planfo rC  a
                                                                    rdw ell”w er eB ick, who
          commun i ca
                    tedth  epl anto C  ardw el
                                             l,SAC Ex   .2a  t15 ,a ndth efou rp  a
                                                                                  rtners who
          supervisedC ardw  e
                            ll
                             ’ sassignm  entsasp arto fthep lan(G oldb e
                                                                       rg,id.at16 –17; M ills
                                                                                            ,
          id.at17–18;Ho  c hbaum ,id.at18 ;a ndAmo   ros
                                                       i,id.a
                                                            t19 ). No tonlyispl ain
                                                                                  tiff’
                                                                                      sc la
                                                                                          im
          thatth e
                 r ew asa  n“Ap  ri
                                  l2017   ”m  eet
                                                inge   n
                                                       tire
                                                          lyun  suppo r
                                                                      ted,hi sc laimth  a
                                                                                        tth e
          Addition a
                   lD efe ndantsattend edsu cham  eetingisc onjecture
                                                                    ;som  ecouldno to rwou ld
          noth av.12 No
                 e     rdo  esC  a
                                 rdw ellid ent
                                             ifywh  ichsp eakerallege d
                                                                      ly m e
                                                                           tw itho  rrelayed
          new sofhisc omp lain
                             ttoo  thers
                                       . SAC¶333(     “or”)
                                                          .C  ardw e
                                                                   ll’sclaimsa stoth eM  a
                                                                                         rc h
          2017c omplaint“ ‘s
                           top []shortof thelineb etw eenpossibil
                                                                itya ndplaus
                                                                           ibility[.]’”Iqbal,
          556U .S.at678(  quotingTwomb   ly,550U   .S.at557 ).

             A
             llp
               rev
                 iou
                   sly-
                      dism
                         iss
                           edr
                             eta
                               lia
                                 tionc
                                     la
                                      imsag
                                          ain
                                            stth
                                               e Add
                                                   it
                                                    ion
                                                      alD
                                                        efe
                                                          nda
                                                            nts

shou
   ldb
     edi
       smi
         sse
           dfo
             rth
               isr
                 eason
                     ,wi
                       thp
                         rejud
                             ice.S
                                 eeno
                                    tes11a
                                         nd12.

             S
             econd
                 ,wi
                   thr
                     esp
                       ecttoth
                             epr
                               eviou
                                   sly
                                     -d
                                      ism
                                        iss
                                          edr
                                            eta
                                              lia
                                                tionc
                                                    la
                                                     imsa
                                                        gain
                                                           stth
                                                              e

Add
  it
   ion
     alD
       efe
         nda
           nts
             ,th
               erer
                  ema
                    in no p
                          lau
                            sib
                              lea
                                ll
                                 ega
                                   tion
                                      sofr
                                         eta
                                           lia
                                             torya
                                                 ction bya
                                                         ny

Add
  it
   ion
     alD
       efe
         nda
           nt.O
              rd.69
                  .

             A
             sap
               rel
                 imin
                    ary m
                        att
                          er,p
                             lain
                                ti
                                 ff
                                  ’soppo
                                       rtun
                                          is
                                           tica
                                              tt
                                               emp
                                                 ttoimp
                                                      lic
                                                        ateB
                                                           utl
                                                             er,

Chudd
    ,andHud
          son
            inh
              ist
                erm
                  ina
                    tion
                       ,and
                          the
                            reby
                               toe
                                 nsu
                                   reth
                                      atth
                                         eyr
                                           ema
                                             inin
                                                thec
                                                   ase
                                                     ,ise
                                                        nti
                                                          rely

imp
  lau
    sib
      lea
        ndshou
             ldb
               ere
                 jec
                   ted
                     .Pl
                       ain
                         ti
                          ffnowc
                               la
                                ims
                                  —fo
                                    rth
                                      efi
                                        rs
                                         ttim
                                            e,a
                                              fte
                                                rana
                                                   dmin
                                                      is
                                                       tra
                                                         tiv
                                                           e

f
il
 ing
   ,ano
      rig
        ina
          lcom
             pla
               int
                 ,andaf
                      ir
                       stam
                          endm
                             ent—th
                                  atB
                                    utl
                                      era
                                        nd Chudd w
                                                 erep
                                                    arto
                                                       fth
                                                         e

“
group
    ”th
      atd
        ecid
           edtot
               erm
                 ina
                   teh
                     isemp
                         loym
                            ent
                              ,SAC¶
                                  ¶464–66
                                        ,468
                                           ,486–88
                                                 ,504
                                                    ,and,
                                                        inon
                                                           e

p
arag
   raph
      ,th
        atHud
            sonsom
                 ehowp
                     art
                       ic
                        ipa
                          ted
                            ,wi
                              thou
                                 tev
                                   ere
                                     xpl
                                       ain
                                         inghow
                                              . SAC¶468
                                                      . Th
                                                         ese

am
 endm
    ent
      sar
        efl
          at
           lyc
             ont
               rad
                 ict
                   edby C
                        ardw
                           ell
                             ’sp
                               rio
                                 rpl
                                   ead
                                     ing
                                       s;th
                                          ere
                                            ,pl
                                              ain
                                                ti
                                                 ffpo
                                                    int
                                                      edly


12
     B
     ras
       scan
          nothav
               eh adknow
                       ledg
                          eofth
                              iscom p
                                    lain
                                       tbyvi
                                           rtu
                                             eofp
                                                art
                                                  nerm
                                                     eet
                                                       ing
                                                         s;h
                                                           ewa
                                                             sno
                                                               tye
                                                                 tap
                                                                   art
                                                                     ner
                                                                       . SAC
     ¶12
       .(Hudsonwasnotan M&Apa
                            rtn
                              er. SAC¶401.
                                         )

                                            17
        Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 23 of 32




id
 ent
   if
    ieda
       llo
         fth
           e“p
             artn
                ers
                  inth
                     e‘g
                       roup
                          ’whoh
                              adind
                                  eedd
                                     ecid
                                        edt
                                          ote
                                            rmin
                                               ate
                                                 ”hi
                                                   semp
                                                      loym
                                                         ent
                                                           ,

FAC¶296
      ,ands
          ta
           tedth
               ati
                 twa
                   s“e
                     xpl
                       ain
                         ed”toh
                              im“
                                tha
                                  tMr
                                    .Re
                                      id,M
                                         r.B
                                           ick
                                             ,Mr
                                               .Br
                                                 assandth
                                                        e

o
the
  r M&As
       taf
         fingp
             artn
                ers(i
                    .e
                     .,M
                       r.B
                         irnb
                            auma
                               nd M
                                  r. Wo
                                      lfe
                                        )ha
                                          dco
                                            lle
                                              ct
                                               ive
                                                 lyd
                                                   ecid
                                                      edto
                                13
t
erm
  ina
    teM
      r.C
        ardw
           el
            l’semp
                 loym
                    ent
                      .” FAC¶296
                               .   (P
                                    lain
                                       ti
                                        ffr
                                          eta
                                            insth
                                                isd
                                                  esc
                                                    rip
                                                      tiona
                                                          tSAC

¶459
   .)P
     lain
        ti
         ffo
           ffe
             rsnof
                 act
                   sco
                     rrobo
                         rat
                           ingh
                              isl
                                ate
                                  -br
                                    eak
                                      inga
                                         sse
                                           rt
                                            ionth
                                                atB
                                                  utl
                                                    er,Chudd
                                                           ,or

Hud
  sonp
     art
       ic
        ipa
          tedinth
                ede
                  cis
                    ion
                      ,andth
                           eCou
                              rti
                                sno
                                  tre
                                    qui
                                      redto“
                                           acc
                                             ept[
                                                it
                                                 ]ast
                                                    rue
                                                      .”Do
                                                         zie
                                                           r,

2011 WL4058100
             ,at*2
                 ;Pa
                   lmB
                     eac
                       hSt
                         rat
                           egi
                             cIn
                               com
                                 e,LPv
                                     .Stan
                                         leyP
                                            .Sa
                                              lzman
                                                  ,P.C
                                                     .,201
                                                         1

WL1655575
        ,at*5–6(E
                .D.N
                   .Y.M
                      ay2
                        ,2011
                            )(d
                              ecl
                                ining
                                    toa
                                      cce
                                        ptp
                                          lain
                                             ti
                                              ff’
                                                snewa
                                                    ll
                                                     ega
                                                       tion
                                                          sth
                                                            at

c
onf
  lic
    tedw
       iththo
            seinth
                 reep
                    rev
                      iou
                        sit
                          era
                            tion
                               softh
                                   epl
                                     ain
                                       ti
                                        ff’sc
                                            omp
                                              la
                                               int
                                                 ,in
                                                   clud
                                                      ing“
                                                         ent
                                                           ire
                                                             ly

n
ewc
  la
   imsag
       ain
         st”on
             eind
                ividu
                    al
                     ,andg
                         ran
                           tingd
                               efe
                                 nda
                                   nt’
                                     s Ru
                                        le12
                                           (b)
                                             (6) mo
                                                  tiontod
                                                        ism
                                                          iss

p
lain
   ti
    ff
     ’sam
        end
          edc
            omp
              lain
                 t)
                  .Pl
                    ain
                      ti
                       ff
                        ’st
                          ailo
                             red
                               -to
                                 -su
                                   rviv
                                      e-d
                                        ism
                                          iss
                                            ala
                                              ll
                                               ega
                                                 tionth
                                                      atSm
                                                         ith
                                                           ,an

M&Ap
   artn
      er,a
         fte
           rli
             st
              ing
                then
                   ame
                     sabov
                         e,“
                           shi
                             fte
                               dth
                                 econv
                                     ers
                                       at
                                        ionso
                                            tha
                                              tMr
                                                .Go
                                                  ldb
                                                    ergwou
                                                         ld

no
 tdi
   sclo
      sea
        nyo
          the
            rnam
               es,
                 ”SAC¶460
                        ,amoun
                             tstosh
                                  eerc
                                     onj
                                       ectu
                                          re,p
                                             art
                                               icu
                                                 lar
                                                   lyg
                                                     ive
                                                       nth
                                                         efa
                                                           ct

th
 atth
    ere
      isno
         ind
           ica
             tionC
                 ardw
                    el
                     lbe
                       li
                        eve
                          dth
                            istoh
                                aveb
                                   een
                                     thec
                                        asewh
                                            ilep
                                               rep
                                                 aringh
                                                      isCh
                                                         arg
                                                           es,

h
iso
  rig
    ina
      lcomp
          la
           int
             ,orh
                isf
                  ir
                   stam
                      end
                        edc
                          omp
                            la
                             int
                               .Se
                                 eSACE
                                     x.4a
                                        t3,ECF1a
                                               t¶248
                                                   ,FAC

¶296
   ;Iqba
       l,556U
            .S.a
               t678
                  .

               P
               lain
                  ti
                   ffpu
                      rpo
                        rtstobu
                              tt
                               res
                                 shi
                                   scl
                                     aim
                                       sofr
                                          eta
                                            lia
                                              tionbyth
                                                     eAdd
                                                        it
                                                         ion
                                                           alD
                                                             efe
                                                               nda
                                                                 nts

in M&A(B
       ras
         s,B
           irnb
              aum
                ,Bu
                  tle
                    r,Chudd
                          ,and Wo
                                lfe
                                  )bya
                                     ll
                                      egingth
                                            at(
                                              i)“M
                                                 r.R
                                                   eida
                                                      nda
                                                        llo
                                                          f

D
avisPo
     lk’
       s M&Ap
            artn
               ers
                 ,in
                   clud
                      ing M
                          r.B
                            ick
                              ,Mr
                                . Wo
                                   lfe
                                     ,Mr
                                       .Bu
                                         tle
                                           r,M
                                             r.B
                                               irnb
                                                  aum,a
                                                      nd M
                                                         r.

B
ras
  s,w
    erer
       espon
           sib
             lefo
                randc
                    ont
                      ribu
                         tedtoth
                               eneg
                                  at
                                   ivep
                                      erf
                                        orm
                                          anc
                                            eev
                                              alu
                                                ationth
                                                      atM
                                                        r.

C
ardw
   el
    lre
      ceiv
         edonJ
             anu
               ary11
                   ,2018
                       ,”SAC¶371
                               ,372
                                  ,and(
                                      ii
                                       )ona
                                          nund
                                             isc
                                               los
                                                 edd
                                                   atep
                                                      rio
                                                        rto


13
     Hudson wasnotpartofthe M&Ag  rou p
                                      ,SAC¶401   ,andButle
                                                         ra ndC hudd wer
                                                                       en o
                                                                          t“st
                                                                             aff
                                                                               ingpar
                                                                                    tne
                                                                                      r s
                                                                                        ”;the
     st
      aff
        ingro l
              e,asC a
                    rdw e
                        llconcede
                                s,g oestojunio
                                             rp a
                                                rtne
                                                   rs,SAC¶143 ,andC ardwel
                                                                         lconced
                                                                               estha
                                                                                   tButleran
                                                                                           d
     Chuddw ereel
                ect
                  edp a
                      rtnereig
                             hteenan dnineyearsago,r
                                                   espec
                                                       tiv
                                                         ely,SAC¶ ¶10 ,14.
     Indeed,astheCourtnotedintheO ctoberOrder,“Cardwel
                                                     lal
                                                       lege[dinhisFAC ]tha
                                                                         ttheeven
                                                                                tsth
                                                                                   atledtothe
     cl
      aim sinth
              iscasebeganaft
                           erh es
                                topp edw ork
                                           ingwithC hudd
                                                       .”O rd
                                                            .4 4
                                                               .

                                             18
        Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 24 of 32




J
anu
  ary11
      ,2018
          ,“th
             e M&Ap
                  artn
                     ersh
                        adr
                          ece
                            ntlym
                                eta
                                  sag
                                    roupa
                                        ndh
                                          ada
                                            lre
                                              adys
                                                 ign
                                                   aledto M
                                                          r.

Go
 ldb
   erga
      nd M
         r.Sm
            ithth
                atth
                   eyw
                     ereno
                         tgo
                           ing
                             towo
                                rkw
                                  ith M
                                      r.C
                                        ardw
                                           ellinl
                                                igh
                                                  tofth
                                                      eEEOC

c
omp
  la
   intth
       ath
         eha
           dfi
             led
               .” SAC¶
                     ¶376
                        ,461
                           ,467
                              .

                Th
                 esec
                    la
                     imsamoun
                            ttono
                                thing mo
                                       reth
                                          anar
                                             eca
                                               st
                                                ingo
                                                   fth
                                                     eal
                                                       leg
                                                         at
                                                          ionth
                                                              at

C
ardw
   el
    lwa
      ste
        rmin
           atedb
               eca
                 useh
                    efi
                      leda
                         nEEOCc
                              omp
                                la
                                 int
                                   ;th
                                     ata
                                       ll
                                        ega
                                          tion
                                             ,how
                                                eve
                                                  rme
                                                    ri
                                                     tle
                                                       ss,

r
ema
  insp
     arto
        fth
          eca
            sea
              stoB
                 ras
                   s,B
                     irnb
                        aum
                          ,and Wo
                                lfe
                                  ,Or
                                    d.¶
                                      ¶69–70
                                           ,bu
                                             tca
                                               nno
                                                 t,fo
                                                    rth
                                                      e

r
eason
    sdi
      scu
        sse
          dabov
              e,s
                alv
                  agec
                     la
                      imsag
                          ain
                            stBu
                               tle
                                 r,Chudd
                                       ,orHud
                                            son
                                              .Pl
                                                ain
                                                  ti
                                                   ffi
                                                     sfo
                                                       rec
                                                         los
                                                           ed

f
romc
   la
    imingnowth
             atth
                eyp
                  art
                    ic
                     ipa
                       tedinth
                             ede
                               cis
                                 iontot
                                      erm
                                        ina
                                          teh
                                            im;th
                                                eal
                                                  leg
                                                    at
                                                     ion
                                                       sar
                                                         ein
                      14
a
nye
  ven
    timp
       lau
         sib
           lea
             ndc
               onc
                 luso
                    ry.

                P
                lain
                   ti
                    ffh
                      asno
                         tpl
                           aus
                             ibl
                               yre
                                 ple
                                   ade
                                     dac
                                       onn
                                         ect
                                           ionb
                                              etw
                                                eenh
                                                   ise
                                                     ngag
                                                        emen
                                                           tina
                                                              ny

p
rot
  ect
    eda
      ctiv
         itya
            nda
              nyr
                eta
                  lia
                    torya
                        ctbya
                            nyAdd
                                it
                                 ion
                                   alD
                                     efe
                                       nda
                                         nt.O
                                            rd.67(
                                                 col
                                                   lec
                                                     tingc
                                                         ase
                                                           s)
                                                            .

F
orth
   eser
      eason
          s,a
            llp
              rev
                iou
                  sly-
                     di
                      smi
                        sse
                          dre
                            ta
                             lia
                               tionc
                                   la
                                    imsa
                                       gain
                                          sta
                                            ll Add
                                                 it
                                                  ion
                                                    alD
                                                      efe
                                                        nda
                                                          nts

shou
   ldb
     edi
       smi
         sse
           dwi
             thp
               rejud
                   ice
                     ,andB
                         utl
                           er,Chudd
                                  ,andHud
                                        sonshou
                                              ldb
                                                edi
                                                  smi
                                                    sse
                                                      dfr
                                                        omth
                                                           e

c
ase
  .(B
    utl
      ershou
           ldb
             edi
               smi
                 sse
                   dfo
                     rth
                       eadd
                          it
                           ion
                             alr
                               easonth
                                     at
                                      ,asd
                                         efe
                                           ndan
                                              tsa
                                                rgu
                                                  edinth
                                                       eirf
                                                          ir
                                                           st

mo
 tiontod
       ism
         iss
           ,pl
             ain
               ti
                fff
                  ail
                    edtomov
                          eto“
                             join
                                ”hima
                                    san“
                                       add
                                         it
                                          ion
                                            alp
                                              art
                                                [y]
                                                  ”byth
                                                      isCou
                                                          rt
                                                           ’s

J
anu
  ary20
      ,2020d
           ead
             lin
               e.ECF44a
                      t16n
                         .6;ECF27a
                                 t¶4
                                   . Th
                                      eso
                                        ler
                                          ema
                                            ininga
                                                 ll
                                                  ega
                                                    tiona
                                                        sto

Hud
  son
    ,wh
      ichi
         sfa
           lse
             ,isa
                ddr
                  ess
                    edb
                      elow
                         .

                       (b
                        )     Pla
                                int
                                  if
                                   f’sC
                                      laimsUn
                                            iquetoHud son
                              DoNotPlau
                                      sibl
                                         yAl
                                           legeReta
                                                  lia
                                                    tion

                Th
                 eso
                   ler
                     ema
                       ininga
                            ll
                             ega
                               tionr
                                   elev
                                      anttop
                                           lain
                                              ti
                                               ff’
                                                 sef
                                                   for
                                                     ttor
                                                        eas
                                                          ser
                                                            tar
                                                              eta
                                                                lia
                                                                  tion
                                                  15
c
la
 imag
    ain
      stHud
          soni
             sfa
               lsea
                  nddo
                     esno
                        tsuppo
                             rta
                               nya
                                 ct
                                  ion
                                    abl
                                      ecl
                                        aimag
                                            ain
                                              sth
                                                er.


14
     Pla
       int
         iff
           ’ sall
                eg a
                   tionswithr espec
                                  ttoth
                                      eJanuary2018r ev
                                                     iewa r
                                                          eap a
                                                              ten
                                                                tatt
                                                                   em pttom aphi
                                                                               srepl
                                                                                   eadedalleg
                                                                                            at
                                                                                             ion s
     tothelang uageo ftheO  c
                            tob e
                                rOrde
                                    r;Cardwellatt
                                                em p
                                                   ts,intheCour
                                                              t’swords
                                                                     ,t o“subs
                                                                             tant
                                                                                iat
                                                                                  eth[e
                                                                                      ]c onj
                                                                                           ectur
                                                                                               e ”
     “th
       attheA  dd
                itionalD e
                         f endants(
                                  and,pe
                                       rhaps
                                           , thew ho
                                                   leD av
                                                        isPolkpar
                                                                tner
                                                                   ship)consp
                                                                            iredtofab
                                                                                    ric
                                                                                      atean ega
                                                                                              tive
     per
       form ancer eviewa sap   re
                                tex
                                  tua
                                    ljust
                                        ifi
                                          cationf o
                                                  rh iseventu
                                                            altermin
                                                                   ation
                                                                       .” O rd.37. Therer ema
                                                                                            inn  o
     “pl
       ausiblef ac
                 tualallegationsinthecompla
                                          intt osubs
                                                   tanti
                                                       atetha
                                                            tconjec
                                                                  ture
                                                                     ,”O rd.37–38,andpla
                                                                                       inti
                                                                                          ff’
                                                                                            sb a
                                                                                               l d
     remappin gshouldb erej ec
                             ted.
15
     Pla
       int
         iffr epea
                 tsh isalleg a
                             tiontha
                                   t Hudsonask edhimt o“r e
                                                          comm enda Blackrest
                                                                            auran
                                                                                t,”SAC¶459  ,e ven

                                               19
        Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 25 of 32




                I
                nhi
                  sSe
                    cond Am
                          end
                            edComp
                                 la
                                  int,p
                                      lain
                                         ti
                                          ffa
                                            sse
                                              rt
                                               s,w
                                                 ithou
                                                     tanyf
                                                         actu
                                                            alsuppo
                                                                  rt
                                                                   ,

th
 atHud
     son
       ’sJun
           eandS
               ept
                 emb
                   er2016r
                         evi
                           ewsw
                              erec
                                 rea
                                   tedno
                                       tin2016bu
                                               tay
                                                 earl
                                                    ate
                                                      r,a
                                                        fte
                                                          r

C
ardw
   el
    lfi
      ledh
         is Aug
              ust2017Ch
                      arg
                        es,w
                           ithknow
                                 ledg
                                    eth
                                      atth
                                         ey“wou
                                              ldb
                                                eus
                                                  edtor
                                                      eta
                                                        lia
                                                          te

a
gain
   stM
     r.C
       ardw
          el
           l”fo
              rhi
                s2017Ch
                      arg
                        es. SAC¶
                               ¶450–52
                                     .Pl
                                       ain
                                         ti
                                          ff
                                           ’sc
                                             la
                                              imsth
                                                  atth
                                                     ere
                                                       view
                                                          s

w
ere“
   fal
     sif
       ied
         ”and“
             ret
               roa
                 ct
                  ive
                    lyc
                      rea
                        ted
                          ”ar
                            eba
                              sedona
                                   nas
                                     ser
                                       tion(
                                           alsoun
                                                fou
                                                  nde
                                                    d)th
                                                       atth
                                                          e

do
 cum
   ent
     s“b
       earc
          onc
            lus
              ion
                s”th
                   atw
                     ereno
                         t“c
                           ont
                             empo
                                ran
                                  eou
                                    slyc
                                       ommun
                                           ica
                                             tedto[
                                                  him
                                                    ].” SAC

¶
¶408
   ,415
      .Th
        esea
           sse
             rt
              ion
                sar
                  eknownbyC
                          ardw
                             el
                              ltob
                                 efa
                                   lse
                                     ,prov
                                         enf
                                           als
                                             ebyC
                                                ardw
                                                   ell
                                                     ’sown

p
rio
  radm
     iss
       ion
         sanddo
              cum
                ent
                  sapp
                     ende
                        dtoh
                           isp
                             lea
                               ding
                                  s,a
                                    ndshou
                                         ldb
                                           ere
                                             jec
                                               ted
                                                 .

                C
                ardw
                   el
                    l’sc
                       urr
                         enta
                            ndp
                              rio
                                rfi
                                  ling
                                     ses
                                       tab
                                         li
                                          shth
                                             ath
                                               ewa
                                                 scon
                                                    tempo
                                                        ran
                                                          eou
                                                            sly

aw
 are
   , in 2016
           , o
             f Hud
                 son
                   ’s p
                      erfo
                         rman
                            cer
                              evi
                                ews
                                  ,and th
                                        ere
                                          for
                                            e th
                                               at th
                                                   ey w
                                                      ere

c
ont
  empo
     ran
       eou
         slyc
            rea
              ted
                .

         Cardwelladm i
                      tstohav  ingr e
                                    ceivedperformancec r
                                                       it
                                                        iquesinJun  e2016. In
          Cardwe
               ll’sEEOCCh  arge(SACEx  .1)
                                         ,C a
                                            rdw e
                                                lladmit
                                                      sthat“in MayorJune2016,
          John Bick...c a
                        lled[him]toa  nimpromptu mid
                                                   -yea
                                                      rr ev
                                                          iew m ee
                                                                 tingand made
          cri
            tique
                sr eg
                    arding[hi
                            s]p er
                                 formance.
                                         ” SACEx .1a t5¶10.I ntheFAC ,Cardw
                                                                          ell
          likewi
               sec on
                    ced edtha
                            th ew asgivenper
                                           formance“cr
                                                     it
                                                      iques”inJune2016byB ick
                                                                            .
          FAC¶ ¶101–08.

         Cardw e
                llc onc
                      edesthatthep e
                                   rforman cecr
                                              it
                                               iquescam efr
                                                          om“on epartner.” I n
          responsetotheFirm
                          ’ sNYSDHRPo  si
                                        tionSta
                                              tement(SACEx .3)
                                                             ,Cardwe
                                                                   llc onceded
          thatB i
                ck’sJune2016p erf
                                ormancereviewnotedthatCardwel
                                                            l“‘g
                                                               e n
                                                                 era
                                                                   llyr e
                                                                        ceiv
                                                                           ed
          posi
             tivereviews
                       ,’withtheexcep
                                    tionofon epar
                                                tner.” SACE x
                                                            .3at6(quotingb r
                                                                           ief
                                          16
          at
           tachingtherevi
                        ew)( emphas
                                  isadded
                                        ).

         Cardwellunders
                       toodtha
                             tthe“onepartner”re sponsib
                                                      lefo rthe“ c
                                                                 rit
                                                                   iques”Bick
          de
           liveredtohimin2016 was Hudson
                                       .I nh i
                                             sF  i
                                                 rst Amend edComp la
                                                                   int,Cardwe
                                                                            ll
          ref
            err
              edto h isJune2016rev
                                 iewa s“M r.B ickand M  s. Hud son’s2016sh am
          per
            form an
                  cereview
                         .” FAC¶249(  empha
                                          sisa dded);seealso¶173n .24( emphas
                                                                            is
          added
              ). Th i
                    sw asaphra
                             sepla
                                 int
                                   if
                                    fc hos
                                         epu rpo se
                                                  fully
                                                      ;hed idno tin
                                                                  cludeitinhis
          or
           igina
               lc ompla
                      int
                        . ECF1¶¶87,114.Pla
                                         int
                                           iffh asnowd  e
                                                        le
                                                         t edthewo rds“and Ms
                                                                            .

     thoughHu  d
               son’sa c
                      tuale-mai
                              lex changewithpla
                                              i n
                                                tif
                                                  fc omple
                                                         telyref
                                                               utesthisall
                                                                         eg a
                                                                            tion,seeECF45- 7
                                                                                           ,an dthe
     Cour
        talreadyfoun dthat“thecontentoftheactualem a
                                                   ilexchangeatis
                                                                su e...do esnotsuggestanyinf
                                                                                           erenceo f
     dis
       crimina
             tion.” O rd.45.P  la
                                inti
                                   ff’sre
                                        insert
                                             iono fthisdis
                                                         credi
                                                             tedall eg
                                                                     ationisirrel
                                                                                evanttohisremaining
     ret
       alia
          tionclaimsag  a
                        inst Hudson;asth eC ou
                                             rtob se
                                                   rve d
                                                       ,plain
                                                            ti
                                                             ffm usteredthatallegat
                                                                                  ioninsuppor
                                                                                            to fh i
                                                                                                  s
     dis
       crimina
             tionclaimag ains
                            th er
                                ,w hichheh asnowa bandoned. Id
                                                             .;SAC¶  ¶601 ,610,6 26
                                                                                  .
16
     Thefir
          stp ageofC  ardwell
                            ’sSACqu   ot
                                       esfromt  h
                                                isreviewan dplace
                                                                siti ntim epriortoC ardw
                                                                                       el
                                                                                        l’s“mak ing
     pro
       tectedcom pl
                  aints.” SACa t1.

                                                20
    Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 26 of 32




       Hudson’
             s”fromhisSec
                        ondAm endedComp
                                      laint
                                          ,SAC¶324.B ecause
                                                          thi
                                                            sisap a
                                                                  ten
                                                                    t
       a
       ttemptto“change
                     []h
                       issta
                           tementofthef
                                      actsino
                                            rdertorespondto[a
                                                            ] mot
                                                                ionto
       di
        smiss
            ,”Co
               ll
                iton,2008 WL4386764
                                  ,at*6
                                      ,theCour
                                             tshouldaccep
                                                        tC a
                                                           rdwel
                                                               l’spr
                                                                   ior
       admiss
            iona
               strue.

     Inadd i
            tion
               ,Ca rdwe
                      ll
                       ’sorig
                            ina
                              lcomplaint
                                       ,ECF1a t34,p laced Hudson’srevi
                                                                     ew
      “in2016.” ECF1at¶105. Thi
                              sconce
                                   ssion“d
                                         ire
                                           ctlycontr
                                                   a d
                                                     icts
                                                        ”thef a
                                                              ctssetfor
                                                                      th
      inh i
          sam endment
                    ,andtheCourti
                                s“author
                                       ize
                                         dtoa cc
                                               e p
                                                 tth efac
                                                        tsd e
                                                            scribedinthe
      orig
         ina
           lc ompl
                 ain
                   tast
                      rue.
                         ”Co l
                             li
                              ton,2008 WL4386764,at*6.

     Cardwe
           lla
             lsoconced
                     estha
                         tthesumm a
                                  ryo fBick
                                          ’sr
                                            evi
                                              ew, wh
                                                   ichinc
                                                        orporat
                                                              ed
      Hudson
           ’sJune2016rev
                       iew
                         , was“submi
                                   ttedtotheF
                                            irm ”on“June30,2016
                                                              .”
      E.g
        .,SAC¶¶130
                 ,133.

Th
 esec
    onc
      ess
        ion
          salon
              ere
                nde
                  rCa
                    rdw
                      el
                       l’sc
                          la
                           imth
                              at Hud
                                   son“
                                      ret
                                        roa
                                          ctiv
                                             elyc
                                                rea
                                                  ted
                                                    ”he
                                                      rJun
                                                         e

2016r
    evi
      ewimp
          lau
            sib
              le
               .Pl
                 ain
                   ti
                    ff
                     ’sc
                       la
                        imth
                           at Hud
                                son“
                                   ret
                                     roa
                                       ctiv
                                          elyc
                                             rea
                                               ted
                                                 ”he
                                                   rSe
                                                     ptemb
                                                         er

2016r
    evi
      ewi
        sequ
           al
            lyimp
                lau
                  sib
                    le
                     .Pl
                       ain
                         ti
                          ffa
                            ppe
                              arstoh
                                   avew
                                      ithd
                                         rawnth
                                              ecl
                                                aimth
                                                    atHud
                                                        son
                                                          ’s

r
evi
  ews“w
      ereno
          tdo
            cum
              ent
                ed”in“B
                      ick
                        ’sJun
                            e2016Summ
                                    aryR
                                       evi
                                         ew,o
                                            rKr
                                              eyn
                                                in’
                                                  sDe
                                                    cemb
                                                       er

2016Summ
       ary R
           evi
             ew,” ECF52
                      -1a
                        t20
                          ;nos
                             ucha
                                ll
                                 ega
                                   tiona
                                       ppe
                                         arsinth
                                               eSAC
                                                  .Ind
                                                     eed
                                                       ,

K
rey
  nin
    ’sD
      ecemb
          er2016Summ
                   aryR
                      evi
                        ew, wh
                             ichp
                                lain
                                   ti
                                    ffa
                                      tt
                                       ach
                                         estoh
                                             isSACa
                                                  sExh
                                                     ibi
                                                       t19

a
nd wh
    ichi
       sth
         ere
           for
             eprop
                 erlyc
                     ons
                       ide
                         redonth
                               is mo
                                   tion
                                      ,st
                                        ate
                                          sexp
                                             res
                                               slyth
                                                   ati
                                                     tin
                                                       corpo
                                                           rat
                                                             es

“
comm
   ent
     sre
       cei
         vedf
            rom
              ...Hud
                   son
                     .”SACE
                          x.19a
                              t2,3(
                                  rev
                                    iewsubm
                                          it
                                           tedM
                                              arc
                                                h2017
                                                    ). Th
                                                        is

a
lon
  ees
    tab
      li
       she
         sth
           at Hud
                son
                  ’sS
                    ept
                      emb
                        er2016r
                              evi
                                eww
                                  asc
                                    rea
                                      tedp
                                         rio
                                           rtoC
                                              ardw
                                                 el
                                                  l’sAug
                                                       ust

2017Ch
     arg
       es;p
          lain
             ti
              ffsupp
                   lie
                     snop
                        lau
                          sib
                            leb
                              asi
                                stocon
                                     clud
                                        eoth
                                           erw
                                             ise
                                               .

          P
          lain
             ti
              ff
               ’sp
                 lea
                   ding
                      ssupp
                          lyac
                             omp
                               le
                                tea
                                  ndd
                                    efin
                                       it
                                        iveb
                                           asi
                                             suponwh
                                                   ichtod
                                                        ism
                                                          iss

a
llr
  eta
    lia
      tionc
          la
           imsa
              gain
                 st Hud
                      sonp
                         red
                           ica
                             tedonth
                                   espu
                                      riou
                                         scl
                                           aimth
                                               ath
                                                 err
                                                   evi
                                                     ewsw
                                                        ere

“
ret
  roa
    ct
     ive
       lyc
         rea
           ted
             .” B
                ute
                  veni
                     fth
                       eyd
                         idno
                            t, Hud
                                 son
                                   ’sr
                                     evi
                                       ewsth
                                           ems
                                             elv
                                               es,a
                                                  ndth
                                                     eBi
                                                       ck

summ
   aryr
      evi
        ewin
           cor
             por
               at
                ing Hud
                      son
                        ’sJun
                            e2016r
                                 evi
                                   ew, who
                                         llyr
                                            ebu
                                              tpl
                                                ain
                                                  ti
                                                   ff
                                                    ’sc
                                                      la
                                                       imso
                                                          f

b
ackd
   at
    inga
       nda
         rep
           rop
             erlyc
                 ons
                   ide
                     redonth
                           ismo
                              tion
                                 .Inp
                                    art
                                      icu
                                        lar
                                          :

     Hud
        son’sJune2016rev
                       iewshowsonitsfaceth
                                         atitw a
                                               screatedonJun
                                                           e20
                                                             , 2016
                                                                  ,
      Bue
        rgelDecl
               .Ex.1;th
                      er ev
                          iew’
                             sm et
                                 adat
                                    ae s
                                       tab
                                         li
                                          shestha
                                                tther e
                                                      viewwa
                                                           scr
                                                             eat
                                                               edon
      June20
           ,2016,andhasnotb
                          eenal
                              ter
                                edsinceJun
                                         e20,2016,id.Ex.4
                                                        .


                                   21
        Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 27 of 32




         Bi
           ck’sJune2016summ a
                            ryrev
                                iew,whichincorpor
                                                ate
                                                  sH udson’
                                                          srev
                                                             iew,showsoni
                                                                        ts
          facethati
                  tw ascr
                        eatedonJune30,2016,id.Ex.2(pla
                                                     inti
                                                        ffconce
                                                              desthi
                                                                   satSAC
          ¶¶130,133)
                   ;therev
                         iew’smeta
                                 dat
                                   aestab
                                        lishe
                                            s th
                                               atther
                                                    evieww asc
                                                             rea
                                                               tedonJune30
                                                                         ,
          2016,andhasnotbe
                         enalt
                             ere
                               dsinceJune30,2016,id.Ex.4.

         Hudson’
                sS eptember2016r
                               evi
                                 ewshowsonitsf
                                             ac etha
                                                   titwasc
                                                         reatedonS ep
                                                                    tembe
                                                                        r
          27,2016,id.Ex.3;therev
                               iew’sme
                                     tad
                                       ataes
                                           tab
                                             lishestha
                                                     tther
                                                         evieww ascrea
                                                                     tedon
          September27,2016,andha
                               snotbe
                                    enal
                                       tere
                                          dsinceS ep
                                                   tembe
                                                       r27,2016,id.Ex
                                                                    .4.

               A
               ll th
                   reeo
                      fth
                        esedo
                            cum
                              ent
                                sar
                                  ein
                                    corpo
                                        rat
                                          edbyr
                                              efe
                                                ren
                                                  ceo
                                                    r“‘
                                                      int
                                                        egr
                                                          al’
                                                            ”to

p
lain
   ti
    ff
     ’sc
       omp
         la
          int
            ;pl
              ain
                ti
                 ff“
                   ‘re
                     li
                      esh
                        eav
                          ilyupon[
                                 the
                                   ir
                                    ]te
                                      rmsa
                                         nde
                                           ffe
                                             ct
                                              ,’”Chamb
                                                     ersv
                                                        .Tim
                                                           e

W
arn
  er,In
      c.,282F
            .3d147
                 ,153(2d C
                         ir
                          .2002
                              )(c
                                it
                                 at
                                  ionom
                                      it
                                       ted
                                         ),a
                                           ndth
                                              ecomp
                                                  la
                                                   in
                                                    tisthu
                                                         s

“
deem
   edtoin
        clud
           e”th
              em. Co
                   rte
                     cIndu
                         s.
                          ,In
                            c. v.Sum Ho
                                      ldingL
                                           .P.
                                             ,949F
                                                 .2d42
                                                     ,47(2dC
                                                           ir
                                                            .
     17
1991
   ).

               F
               airn
                  ess
                    ,ef
                      fic
                        acy
                          ,ande
                              ff
                               ic
                                ien
                                  cyju
                                     st
                                      ifyc
                                         ons
                                           ide
                                             rat
                                               iono
                                                  fth
                                                    ere
                                                      view
                                                         she
                                                           re. Th
                                                                e

do
 ctr
   ineo
      fin
        corpo
            rat
              ionbyr
                   efe
                     ren
                       cee
                         xis
                           tstop
                               rev
                                 entp
                                    lain
                                       ti
                                        ffsf
                                           romg
                                              ain
                                                inga
                                                   nun
                                                     jus
                                                       tadv
                                                          ant
                                                            age

by m
   isc
     har
       act
         eri
           zingdo
                cum
                  ent
                    supon wh
                           ichth
                               eirp
                                  lea
                                    ding
                                       sre
                                         ly.A
                                            sag
                                              ene
                                                ralm
                                                   att
                                                     er,“[
                                                         w]e
                                                           re

c
our
  tstor
      efr
        ainf
           romcon
                sid
                  eringsu
                        chdo
                           cum
                             ent
                               s,c
                                 omp
                                   la
                                    int
                                      sth
                                        atquo
                                            tedon
                                                lys
                                                  ele
                                                    cteda
                                                        nd

m
is
 lea
   dingpo
        rt
         ion
           sofsu
               ch do
                   cum
                     ent
                       scou
                          ldno
                             tbed
                                ism
                                  iss
                                    edund
                                        erRu
                                           le12
                                              (b)
                                                (6)e
                                                   venthoug
                                                          h

th
 eywou
     ldb
       edoom
           edtof
               ai
                lur
                  e.”K
                     ram
                       erv
                         .Tim
                            eWa
                              rne
                                rIn
                                  c.,937F
                                        .2d767
                                             ,774(2dC
                                                    ir
                                                     .1991
                                                         );

M
atu
  sov
    sky v. M
           err
             il
              lLy
                nch
                  ,186F
                      .Supp
                          .2d397
                               ,400(S
                                    .D.N
                                       .Y.2002
                                             )(d
                                               ism
                                                 iss
                                                   ingT
                                                      it
                                                       leV
                                                         II

d
isc
  rim
    ina
      tionc
          asea
             fte
               rre
                 view
                    ingdo
                        cum
                          ent“
                             exp
                               lic
                                 it
                                  lyr
                                    efe
                                      rre
                                        dto
                                          ”inth
                                              ecomp
                                                  la
                                                   int
                                                     ,exp
                                                        lain
                                                           ing

th
 at“
   [i
    ]fap
       lain
          ti
           ff
            ’sa
              ll
               ega
                 tion
                    sar
                      econ
                         tra
                           dic
                             ted by [ ] a do
                                           cum
                                             ent[
                                                att
                                                  ach
                                                    ed to

o
rin
  cor
    por
      ate
        dbyr
           efe
             ren
               cein
                  toth
                     ecomp
                         la
                          int
                            ],tho
                                sea
                                  ll
                                   ega
                                     tion
                                        sar
                                          ein
                                            suf
                                              fic
                                                ien
                                                  ttod
                                                     efe
                                                       ata

mo
 tiontod
       ism
         iss
           ”).“A
               ffo
                 rdingsu
                       chdo
                          cum
                            ent
                              sth
                                eirdu
                                    econ
                                       sid
                                         era
                                           tion‘p
                                                rev
                                                  ent
                                                    spl
                                                      ain
                                                        ti
                                                         ffsf
                                                            rom

g
ene
  rat
    ingc
       omp
         la
          int
            sinvu
                lne
                  rab
                    letoRu
                         le12
                            (b)
                              (6)s
                                 imp
                                   lybyc
                                       lev
                                         erd
                                           raf
                                             ting
                                                .’”Coh
                                                     env
                                                       .Cap
                                                          ita
                                                            l


17
     AccordK enn
               edyv.N ewYor k,167F.Su pp
                                       .3d451 ,460(W .D.N.Y
                                                          .2016)(quot
                                                                    ingInr eMerr
                                                                               il
                                                                                lLynch &C o
                                                                                          .,
     Inc.
        ,273F .Supp
                  .2d3  51
                         ,35 6–57(S.D.N.Y.2 003
                                              ))(dism
                                                    iss
                                                      ingTit
                                                           leVIIdisc
                                                                   rimina
                                                                        tionc
                                                                            ase)(no
                                                                                  tin
                                                                                    gt h
                                                                                       atth
                                                                                          e
     Cour
        tm  ayalsocons
                     id e
                        r“ document
                                  so ri nf
                                         orm a
                                             tioncont
                                                    ainedindef
                                                             endant'
                                                                   sm  o
                                                                       tionpap
                                                                             ersifpla
                                                                                    int
                                                                                      if
                                                                                       fh a
                                                                                          s
     knowledg eo
               rposse
                    ssionofthem at
                                 eria
                                    la ndrel
                                           iedonitinf
                                                    ramingthecomp
                                                                laint
                                                                    [.
                                                                     ]”)

                                             22
        Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 28 of 32




On
 eFund
     ing
       ,LLC,2020 WL5763766
                         ,at*8(E
                               .D.N
                                  .Y.S
                                     ept
                                       .28
                                         ,2020
                                             )(c
                                               ita
                                                 tionom
                                                      it
                                                       ted
                                                         ).

                 Con
                   sid
                     ering
                         ther
                            evi
                              ewsi
                                 sesp
                                    eci
                                      allya
                                          pprop
                                              ria
                                                teh
                                                  ere
                                                    .Pl
                                                      ain
                                                        ti
                                                         ffh
                                                           asa
                                                             tt
                                                              ach
                                                                edtoh
                                                                    is

SACth
    econ
       sen
         susr
            evi
              ewfo
                 rmsh
                    ede
                      emsf
                         avo
                           rab
                             letoh
                                 im(
                                   from2015
                                          ,2017
                                              ,and2018
                                                     ),bu
                                                        tha
                                                          s

om
 it
  tedB
     ick
       ’s2016c
             ons
               ensu
                  sre
                    viewf
                        orm
                          ,wh
                            ichshow
                                  soni
                                     tsf
                                       aceth
                                           atHud
                                               son
                                                 ’sr
                                                   evi
                                                     ewsw
                                                        ere
                                                        18
in
 cor
   por
     atedin
          toth
             atr
               evi
                 ew,a
                    ndthu
                        scon
                           tempo
                               ran
                                 eou
                                   slyc
                                      rea
                                        ted
                                          . Bu
                                             erg
                                               elD
                                                 ecl
                                                   . Ex
                                                      .2.

P
lain
   ti
    ffh
      asa
        lsoom
            it
             tedHud
                  son
                    ’sr
                      evi
                        ews
                          them
                             selv
                                es,wh
                                    ichc
                                       ont
                                         ainc
                                            ont
                                              empo
                                                 ran
                                                   eou
                                                     s“c
                                                       rea
                                                         tion

d
ate
  s”e
    stab
       li
        shing
            tha
              tth
                eyw
                  erec
                     rea
                       ted
                         in2016
                              .Bu
                                erg
                                  elD
                                    ecl
                                      .Ex
                                        s.1
                                          ,3.F
                                             ina
                                               lly
                                                 ,ifado
                                                      cum
                                                        ent

i
sprop
    erlyc
        ons
          ide
            redona mo
                    tiontod
                          ism
                            iss
                              ,con
                                 sid
                                   era
                                     tiono
                                         fth
                                           atdo
                                              cum
                                                ent
                                                  ’sm
                                                    eta
                                                      dat
                                                        aisno
                                                            t

imp
  rop
    er—p
       art
         icu
           lar
             lyinth
                  efa
                    ceo
                      fal
                        leg
                          at
                           ion
                             sofb
                                ackd
                                   at
                                    ing
                                      —be
                                        cau
                                          seth
                                             eme
                                               tad
                                                 atai
                                                    sit
                                                      sel
                                                        fa

n
ece
  ssa
    rya
      ndin
         teg
           ralcompon
                   ento
                      fth
                        edo
                          cum
                            ent
                              sinth
                                  efo
                                    rmin wh
                                          ichth
                                              eya
                                                re“
                                                  ord
                                                    ina
                                                      ri
                                                       ly

m
ain
  tain
     ed,
       ”se
         eFe
           d.R
             .Civ
                .P.34
                    ;cf
                      .Ce
                        gliav
                            .Zu
                              cke
                                rbe
                                  rg,2013 WL1208558(W
                                                    .D.N
                                                       .Y.M
                                                          ar.

26
 ,2013
     ),r
       epo
         rtandr
              ecomm
                  enda
                     tionadop
                            ted
                              ,2014 WL1224574(W
                                              .D.N
                                                 .Y.M
                                                    ar.25
                                                        ,2014
                                                            ),

a
ff
 ’d,600F
       .App
          ’x34(2dC
                 ir
                  .2015
                      )(c
                        ons
                          ide
                            ringm
                                eta
                                  dat
                                    aofado
                                         cum
                                           ent
                                             ind
                                               ete
                                                 rmin
                                                    ingamo
                                                         tion

tod
  ism
    iss
      ).Th
         edo
           cum
             ent
               sand
                  the
                    ird
                      ate
                        sar
                          eprop
                              erlyc
                                  ons
                                    ide
                                      redon
                                          thi
                                            smo
                                              tion
                                                 . Hud
                                                     sonshou
                                                           ld

b
edi
  smi
    sse
      dfr
        omth
           eca
             sew
               itho
                  rwi
                    thou
                       tjud
                          ic
                           ia
                            lcon
                               sid
                                 era
                                   tiono
                                       fth
                                         eJun
                                            eandS
                                                ept
                                                  emb
                                                    er2016

r
evi
  ews
    ,le
      stsh
         erem
            aininth
                  eca
                    sea
                      safun
                          ct
                           iono
                              f“c
                                lev
                                  erd
                                    raf
                                      ting
                                         ”alon
                                             e,Coh
                                                 en,2020 WL

5763766
      ,a  .19
        t*8




18
     Bick’srevi ewf  o
                     rmr ead sinfull
                                   :“K   alom ahada  skedform id-y earfeedba ckonh iswork,andt hi
                                                                                                sr ev
                                                                                                    iewi sin
     responsetotha   tr e
                        que st.K a
                                 lomag   en e
                                            rallyreceivedpo si
                                                             tiver  e
                                                                    view s
                                                                         ,w  i
                                                                             tht h
                                                                                 eno tab
                                                                                       lee x c
                                                                                             ept
                                                                                               iono fSo phia
     Hud s
         on,w   hos pokedire ctl
                               yt oK alomaab   ou
                                                tt hen eedtor a
                                                              is et hes ubs
                                                                          t ant
                                                                              ivequali
                                                                                     tyo fhisw ork
                                                                                                 ,pa ym o r
                                                                                                          e
     at
      t en
         tiontod   eta
                     il,andf  ocusont im e man agem entandt askd ead l
                                                                     in es
                                                                         . So phiareport
                                                                                       st hatK a
                                                                                               lom atookh er
     revieww  ell,andm  ydiscu s
                               sionsw ithK  a
                                            lom atoda yconfi
                                                           rm edt hat
                                                                    .
     Ino tedtha tw  hi
                     letheo th e
                               rreview erss awp rogressandl i
                                                            kedw   ork
                                                                     ingh im ,heshouldcontinuetofo cu
                                                                                                    sont ime
     manag em ent,u nders
                        tandt  hetimel inefo rw orkt asksandp rojects,and m  ak
                                                                              es uretha
                                                                                      th eisa vai
                                                                                                la b
                                                                                                   leandc an
     meetd eadlin es.Iad vi
                          s edh imtocommun    i ca
                                                 tec learl
                                                         yw iths e nio
                                                                     rl aw yersonh ism at
                                                                                        terst om akes u
                                                                                                      reh e
     und e
         rstand sw  ha
                     tisn eed edande xp ec
                                         t edfromhim .Id idnot
                                                             et hatr ev
                                                                      i ewingl awyershadse e
                                                                                           nim provementfrom
     himonth  es eissues
                       .K  alomar eceiv edthisad v
                                                 icew  e
                                                       llfromw hatIc  ouldtell
                                                                             .”
19
     Inth eev  en tth eC ourtr equir
                                   escon  siderat
                                                iono ft  h
                                                         edo cum  entsa ndd  eemsth emn oti n
                                                                                            tegra
                                                                                                l,d efen
                                                                                                       d an
                                                                                                          ts
     respectfullyr eques
                       tthat thei
                                rm  o
                                    tion tod ismissther e
                                                        tal
                                                          iat
                                                            ionc laima stoH  udsonbasedont hecla
                                                                                               im tha
                                                                                                    treviews
     were“retro act
                  iv e
                     lycreat ed”becon  ver
                                         t edtoa m ot
                                                    ionf orsumm  aryju dgm ent
                                                                             .

                                                    23
        Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 29 of 32




         C
         .        Pla
                    int
                      iff
                        ’sD is
                             crimina
                                   tionC la
                                          imsShou
                                                ldB eD
                                                     ismi
                                                        ssedwithPre
                                                                  jud
                                                                    icetoth
                                                                          e
                  Exten
                      tP redi
                            catedonaL ega
                                        lTh eoryAdd
                                                  edinVio
                                                        lationo
                                                              fth
                                                                eC ou
                                                                    rt’
                                                                      s
                  Octob
                      erO  rd
                            erand WithoutLeavetoRep
                                                  lead

                  Th
                   eCou
                      rt
                       ’sO
                         ctob
                            erO
                              rde
                                rgr
                                  ant
                                    edp
                                      lain
                                         ti
                                          ffl
                                            eav
                                              etor
                                                 epl
                                                   eadon
                                                       ly“
                                                         thed
                                                            ism
                                                              iss
                                                                ed

c
la
 ims
   .” O
      rd.79
          .Pl
            ain
              ti
               ffig
                  nor
                    edth
                       eCou
                          rt
                           ’sc
                             lea
                               rin
                                 stru
                                    ct
                                     iona
                                        ndf
                                          iledaS
                                               econd Am
                                                      end
                                                        ed

Comp
   la
    intth
        atg
          oesf
             arb
               eyondwh
                     atth
                        eCou
                           rta
                             llow
                                ed.I
                                   nhi
                                     snewp
                                         lea
                                           ding
                                              ,pl
                                                ain
                                                  ti
                                                   ffh
                                                     asa
                                                       ll
                                                        ege
                                                          d,

fo
 rth
   efi
     rs
      ttim
         e,th
            ath
              ewa
                ssub
                   jec
                     tedno
                         ton
                           lytod
                               isc
                                 rim
                                   ina
                                     tioninth
                                            efo
                                              rmo
                                                fdi
                                                  spa
                                                    rat
                                                      e

t
rea
  tme
    nt,bu
        tal
          soth
             at“D
                avi
                  sPo
                    lk’
                      sdi
                        scr
                          imin
                             ato
                               ryp
                                 erfo
                                    rman
                                       cer
                                         evi
                                           ewpo
                                              lic
                                                iesa
                                                   ndsy
                                                      stem
                                                         ”ha
                                                           d

a“
 dispa
     rat
       eimpa
           ct”onh
                im. SAC¶1(
                         add
                           ing“
                              disp
                                 ara
                                   teimp
                                       act
                                         ”al
                                           leg
                                             at
                                              iona
                                                 ndc
                                                   hang
                                                      ing

r
efe
  ren
    ceto“
        disp
           ara
             tet
               rea
                 tme
                   nt”
                     to“
                       disp
                          ara
                            teimpa
                                 ctandt
                                      rea
                                        tm
                                         ent
                                           ”)(
                                             emph
                                                asi
                                                  sadd
                                                     ed)
                                                       ,¶¶530–

91.D
   isp
     ara
       tet
         rea
           tme
             nta
               ndd
                 isp
                   ara
                     teimp
                         acta
                            ree
                              nti
                                relyd
                                    if
                                     fer
                                       entth
                                           eor
                                             iesund
                                                  erwh
                                                     ichtob
                                                          ring

d
isc
  rim
    ina
      tionc
          la
           imsund
                erT
                  it
                   leV
                     II
                      ,th
                        e NYSHRL
                               ,andth      .20 P
                                    e NYCHRL   lain
                                                  ti
                                                   ff
                                                    ’sF
                                                      ir
                                                       st
                               21
Am
 end
   edComp
        la
         intd
            idno
               tal
                 leg
                   edi
                     spa
                       rat
                         eimp
                            act
                              ,  andh
                                    isc
                                      oun
                                        tsc
                                          ont
                                            inu
                                              etor
                                                 efl
                                                   ectth
                                                       ath
                                                         e

p
lac
  edd
    efe
      nda
        ntsonno
              tic
                eofa
                   ll
                    ega
                      tion
                         sofin
                             ten
                               tion
                                  ald
                                    isc
                                      rim
                                        ina
                                          t  .22
                                           ion

                  P
                  lain
                     ti
                      ff
                       ’sam
                          endm
                             ent
                               ,inv
                                  iol
                                    at
                                     iono
                                        fth
                                          eOc
                                            tob
                                              erO
                                                rde
                                                  r,a
                                                    ndw
                                                      ithou
                                                          tle
                                                            aveo
                                                               fth
                                                                 e

Cou
  rt
   ,con
      tra
        ven
          esF
            ede
              ralRu
                  leo
                    fCiv
                       ilP
                         roc
                           edu
                             re15
                                (a)
                                  .Fe
                                    d.R
                                      .Civ
                                         .P.15
                                             (a)
                                               (2)(
                                                  add
                                                    it
                                                     ion
                                                       al

a
ll
 ega
   tion
      sca
        n on
           ly b
              eadd
                 ed “w
                     ithth
                         e oppo
                              sing p
                                   arty
                                      ’sw
                                        ri
                                         tten c
                                              ons
                                                ento
                                                   rth
                                                     ecou
                                                        rt
                                                         ’s


20
     A“disparat
              e treatm ent”th eoryo fdiscrim inationrequ i
                                                         r esas how ingo f“ d
                                                                            is cr
                                                                                im inatory intento rm  o
                                                                                                       tive,”w he
                                                                                                                r eas
     a“ d
        isp a
            rateim  pac
                      t ”th eoryisp remis edonpo   l
                                                   icieso rp ract
                                                                icest ha
                                                                       ta r e“ notintend edt od isc
                                                                                                  rim inatebutinf act
     havead ispropo rt
                     ion  a
                          telyadv  e
                                   rsee ffecton m  inor
                                                      ities.”R  icciv.D e S
                                                                          t e
                                                                            f ano,557U    .S.55  7
                                                                                                 ,57 7(20  09)
                                                                                                             .U  n de
                                                                                                                    r
     Ti
      tleV IIan dth eNYSHRL     ,tob r
                                     in gad i scrimina
                                                     ti onc la
                                                             imu   nderad ispa ra
                                                                                teim  pactth eory,ap lainti
                                                                                                          ffm ust
                                                                                                                :(1 )
     ident
         ify[]as p eci
                     ficem   ploym entpra c
                                          tic eo rp o
                                                    licy;(2 )d em onstra
                                                                       t[e]t hatad isp a
                                                                                       rity[o fim pa c
                                                                                                     t]e xist
                                                                                                            s;a n
                                                                                                                d(3 )
     es
      tabl
         i sh[
             ]ac  au sa
                      lr elationshipb etw eent h etw o
                                                     .L  eggv .U  ls
                                                                   terC ty.2020 WL632     5850,a t* 3(2dC i r
                                                                                                            .O ct
                                                                                                                .29 ,
     2020)( ci
             tationom  itted). Un d e
                                    rth eN  YCHRL  ,“ ap laint
                                                             iffm  ustdem  onstra
                                                                                t eth a
                                                                                      t(1 )‘ apo licyo rp rac
                                                                                                            ticeo fa
     coveredentityo rag  rou po fpolic
                                     ieso rp r act
                                                 iceso fac  overede nt
                                                                     ityr esultsinad  is
                                                                                       p arateim  pac
                                                                                                    tt ot h
                                                                                                          ed et
                                                                                                              rim ent
     ofanyg rou pp rotectedbyth  ep rovisionso  fthisch apter’
                                                             ;a nd(2)‘  thec  overede nt
                                                                                       ityf ailst ople ada ndprov eas
     ana f
         firm a
              tiv ed  e
                      f enseth  ate achsu  chpo  licyo rp  ract
                                                              i ceb  e
                                                                     arsas   ignificantr elat
                                                                                            i onshipt  oas  ign
                                                                                                              ificant
     bus
       ine ssob jectiveo fth ecov eredent i
                                          tyo  rdo esnotcon  t
                                                             ributet othed isp ar
                                                                                ateim  pact.”T  easdalev .N.Y.C.F ir
                                                                                                                   e
     Dep’
        t,FDNY,574F      .A  pp’x50 ,51–52(2dC    i
                                                  r.201 4)( quotingN .Y.C .A  dmin.C  ode§8-   107(17)(a)(1)–(2))
                                                                                                                .
21
     Infact,theon lytim  ethist e
                                rmapp  earedi  nh i
                                                  sFACw    asi na ne xp
                                                                      la na
                                                                          t oryp arenthetic a
                                                                                            ld escribingthes ubjectof
     aF a
        irHou sin gA  c
                      tam  icu sbriefthatpl a
                                            in t
                                               iffc o-
                                                     au thor edorc ontributedt o. FAC¶45    .
22
     SeeSAC¶  ¶595(C   ou nt1(T it
                                 l eV I
                                      I):“D  avisPo lkintentionallyd isc
                                                                       rim inateda gainstM  r.C ardw e
                                                                                                     ll”), 612(C ount
     5(NYSHRL    )
                 :“  d
                     isc r
                         im in a
                               torya ctsan dp  ract
                                                  icesw  erew illful
                                                                   , wa ntonlyn  egligen
                                                                                       to  rr eckless”),626(C  ount9
     (NYCHRL   ),b ring
                      ingc  l aimsu nderN  .Y .C.A  dmin.C  ode§8  -107(1)(a)bu tn  ot§8-  107 (17)(a)
                                                                                                     ,w  hichgov erns
     di
      sparateim  p
                 a ct)
                     .

                                                        24
        Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 30 of 32




l
eav
  e”)
    .“D
      is
       tr
        ic
         tcou
            rtsinth
                  isC
                    irc
                      uith
                         averou
                              tin
                                elyd
                                   ism
                                     iss
                                       edc
                                         la
                                          imsinam
                                                end
                                                  edc
                                                    omp
                                                      la
                                                       int
                                                         s

wh
 ereth
     ecour
         tgr
           ant
             edl
               eav
                 etoam
                     endfo
                         ral
                           imi
                             tedpu
                                 rpo
                                   sea
                                     ndth
                                        epl
                                          ain
                                            ti
                                             fff
                                               ile
                                                 danam
                                                     end
                                                       ed

c
omp
  la
   inte
      xce
        edingth
              esc
                opeo
                   fth
                     epe
                       rmi
                         ssiong
                              ran
                                ted
                                  .”Pa
                                     lmB
                                       eac
                                         hSt
                                           rat
                                             egi
                                               cIn
                                                 com
                                                   e,LPv
                                                       .

Sa
 lzman,457F
          .App
             ’x40
                ,43(2dC
                      ir
                       .2012
                           ). To
                               thee
                                  xten
                                     tpl
                                       ain
                                         ti
                                          ffs
                                            eek
                                              sto
                                                amendh
                                                     isc
                                                       omp
                                                         la
                                                          int

toa
  ddd
    isc
      rim
        ina
          tionc
              la
               imsb
                  ase
                    donad
                        isp
                          ara
                            teimp
                                actth
                                    eory
                                       ,th
                                         esec
                                            la
                                             imsshou
                                                   ldb
                                                     edi
                                                       smi
                                                         sse
                                                           d

w
ithp
   rejud
       ic.23 “
         e   [D]
               is
                reg
                  ardo
                     fth
                       eCou
                          rt
                           'sp
                             rio
                               rord
                                  erp
                                    rov
                                      ide
                                        sasoundb
                                               asi
                                                 sfo
                                                   rdi
                                                     smi
                                                       ssa
                                                         lof

th
 eseov
     err
       eac
         hingam
              endm
                 ent
                   s.”Kun
                        tzv.N
                            .Y.S
                               tat
                                 eBd
                                   .ofE
                                      lec
                                        tion
                                           s,9
                                             24F
                                               .Supp
                                                   .364
                                                      ,367

(N
 .D.N
    .Y.1996
          ),a
            ff
             ’dsubnom
                    .Kun
                       tzv
                         .N.Y
                            .St
                              ateS
                                 ena
                                   te,113F
                                         .3d326(2dC
                                                  ir
                                                   .1997
                                                       ).

                                         CONCLUS
                                               ION

                F
                orth
                   ere
                     ason
                        sse
                          tfo
                            rtha
                               bov
                                 e,d
                                   efe
                                     nda
                                       ntsr
                                          esp
                                            ect
                                              ful
                                                lyr
                                                  equ
                                                    estth
                                                        atth
                                                           e Cou
                                                               rt

d
ism
  issw
     ithp
        rejud
            ice(
               i)a
                 llc
                   laim
                      sag
                        ain
                          stB
                            utl
                              er,Chudd
                                     ,and Hud
                                            son
                                              ,andd
                                                  ism
                                                    issth
                                                        emf
                                                          rom

th
 eca
   se,(
      ii
       )al
         lpr
           eviou
               sly
                 -di
                   smi
                     sse
                       dcl
                         aim
                           s,s
                             eeO
                               rd.
                                 ,ag
                                   ain
                                     stB
                                       irnb
                                          aum
                                            ,Br
                                              ass
                                                ,and Wo
                                                      lfe
                                                        ,and

(
ii
 i)th
    edi
      scr
        imin
           ationc
                la
                 imstoth
                       eex
                         ten
                           tba
                             sedupona
                                    nimp
                                       rop
                                         erlyr
                                             epl
                                               ead
                                                 edc
                                                   la
                                                    imo
                                                      fdi
                                                        spa
                                                          rat
                                                            e

imp
  act
    .




23
     Anypurpor
             teddispa
                    rateim p
                           actclaimun  derTi
                                           tleV I
                                                Ishou ldbedi
                                                           sm i
                                                              ssedf o
                                                                    rthesepara
                                                                             tean dindependentreason
     tha
       tpl a
           int
             if
              fh asfa
                    iledtoex haus
                                th isadm i n
                                           is
                                            tra
                                              tiverem edie
                                                         s.Ifac laimw asn o
                                                                          ta s
                                                                             ser
                                                                               tedb efor
                                                                                       et h
                                                                                          eEEOC   ,it
     maybepu r
             suedinas ubsequentfeder alcour
                                          ta c
                                             tiononlyifitisreasonablyre
                                                                      latedtothosetha
                                                                                    tw  e
                                                                                        refil
                                                                                            e dw i
                                                                                                 th
     theagency
             .Bu r
                 gisv.N.Y.C.D ep’
                                tofSan  i
                                        tat
                                          ion, 798F.3d6 3
                                                        ,71(2dC ir.2015)
                                                                       .“[C ]om p
                                                                                laint
                                                                                    so find
                                                                                          ividu a
                                                                                                lized
     di
      sparat
           etrea
               tm en
                   taren otreasonablyr e
                                       latedtoaT it
                                                  leV IIdispa
                                                            rateim pac
                                                                     tcla
                                                                        im ”f o
                                                                              rpu rpose
                                                                                      so fexh aus
                                                                                                tion.
     Id.Inan yeven
                 t,pla
                     inti
                        ffdoesn otpl aus
                                       iblyall
                                             eg eacla
                                                    imf ordispara
                                                                teim pac
                                                                       t.S ee,e
                                                                              .g.,Col
                                                                                    let
                                                                                      tev .St
                                                                                            .L  uke
                                                                                                  ’s
     Roose
         v e
           ltHosp.,132F.Su pp.2d2 56,27 8(S.D.N.Y.20 01)(ho
                                                          ldingthatpla
                                                                     int
                                                                       if
                                                                        ff a
                                                                           iled
                                                                              toa l
                                                                                  legedispa
                                                                                          rate impact
     anddismis
             singcla
                   im);Br ownv .Coa chS tore
                                           s,Inc.,163F .3
                                                        d7 06
                                                            ,712 –13(2dCi r
                                                                          .1998)(aff
                                                                                   irmingdismi ss
                                                                                                alof
     Ti
      tl
       eV  IIdispa
                 rateim  p
                         actcom p
                                lain
                                   tb ec
                                       ause“a l
                                              legat
                                                  ionsw h
                                                        ichcont
                                                              endon lythatthereisabo t
                                                                                     tomli nerac
                                                                                               i a
                                                                                                 l
     imbalan ceinthew  orkf o
                            rceareinsu
                                     ffi
                                       cient
                                           ”a ndplain
                                                    tif
                                                      fh ad“no
                                                             ta d
                                                                equatel
                                                                      ya ll
                                                                          e ge
                                                                             [d]ac ausa
                                                                                      lc onn e
                                                                                             ction
     be
      tw eenanyf ac
                  iallyn eu
                          tralpol
                                icy[]andtheresu
                                              lta
                                                ntproport
                                                        ionofminor
                                                                 ityem ployees”)
                                                                               .Inf ac
                                                                                     t,pl
                                                                                        ai n
                                                                                           tif
                                                                                             fh as
     donelittl
             em  o
                 reth anin ser
                             tthet e
                                   rm“ dispa
                                           rat
                                             eim pact”intohi
                                                           sSAC ;su chc onclusoryal
                                                                                  legat
                                                                                      ionsa ren ot
     suf
       ficient
             .S ee
                 ,e .g.,Gon za
                             lezv .A
                                   ll
                                    iedBa r
                                          tonS ec
                                                .S ervs.
                                                       ,2010 WL42805  8
                                                                      ,at*  4(S.D.N
                                                                                  .Y .Feb.2,201  0
                                                                                                 )
     (f
      indin gal
              lega
                 tiona sser
                          tingan“adver
                                     seim pa
                                           ctonm inor
                                                    it
                                                     iesandfema
                                                              le[]offic
                                                                      ers”t obe“w h
                                                                                  ollyconclusory”)
                                                                                                 .

                                                 25
   Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 31 of 32




D
ated
   :     D
         ecemb
             er11
                ,2020
         N
         ewY o
             rk,NewYork

                          R
                          esp
                            ect
                              ful
                                lysubm
                                     it
                                      ted
                                        ,


                          PAUL,
                              WEISS,
                                   RIFK ,
                                      INDWHARTON&GARR
                                                    ISONLLP


                          By
                           :/s/B
                               ru ceBi renbo
                                           im
                            Bruc
                               eB irenboim
                            JehC .Johnson
                            SusannaB uerge
                                         l
                            Mar
                              issaC.M .Do ra
                                           n

                          1285Av   enueoftheAm  er
                                                 ica
                                                   s
                          NewY   ork,N ewY ork10019-6064
                          Telephon  e
                                    :(212)373- 3000
                          bbire nboim@p aulw e
                                             iss
                                               .com
                          jjohn son@p a u
                                        lweiss
                                             .com
                          sbu ergel@p aulwei
                                           ss.com
                          mdor an@p  au
                                      lw e
                                         is s
                                            .com
                          Attorn eysforD e
                                         fendants




                                  26
            Case 1:19-cv-10256-GHW Document 116 Filed 12/11/20 Page 32 of 32



                            App
                              end
                                ixA
                                  :Ca
                                    rdw
                                      ell
                                        ’sTw
                                           elv
                                             eComp
                                                 lain
                                                    ts

                        Comp
                           lain
                              tsH
                                eldNo
                                    tToCon
                                         sti
                                           tut
                                             ePr
                                               ote
                                                 ctedA
                                                     ctiv
                                                        ity
                                             (Op
                                               .58
                                                 –63
                                                   )
#         A
          ctiv
             ity         FACA  ll
                                eged     Prior               N
                                                             ewR
                                                               elevan
                                                                    tAl
                                                                      lega
                                                                         tion
                                                                            sinSAC
                                                                                 :
                        Knowl edgeBy
                                   :    Rul
                                          in g:
1
.    May2015“ ey
               e        Cran
                           e.¶  ¶55– P l
                                       ai n
                                          tiff      N
                                                     owa
                                                       lle
                                                         gesknow
                                                               ledg
                                                                  ebyDPWpa
                                                                         rtn
                                                                           ersands
                                                                                 taf
                                                                                   f.¶65
                                                                                       .
     cont
        act”em a
               il       56.           fa
                                       il edto      N
                                                     onewa
                                                         lle
                                                           gat
                                                             iona
                                                                stop
                                                                   rot
                                                                     ect
                                                                       eda
                                                                         cti
                                                                           vit
                                                                             y.
                                      al
                                       le ge
                                      know ledge
4
.    Augus
         t2016em  a
                  ilre
                     . F enner.¶ ¶                  Non
                                                       e.
                                      byany
     removalfromd e
                  al    143–45.
                                      Addit
                                          i ona
                                              l
     team
                                      Defen da
                                             nt
5
.    Sept
        em be
            r2016       Clau
                           sen.¶163 . (O rd
                                          .6 4–     Nowall
                                                          egesth
                                                               atCl
                                                                  aus
                                                                    en“un de
                                                                           rstoodtha
                                                                                   th ejus
                                                                                         tmad ea
     conver
          sat
            ionre.cred
                     it               66).           r
                                                     a c
                                                       e-bas
                                                           eddis
                                                               crim
                                                                  ina
                                                                    tioncompla
                                                                             int,”¶¶189–202;296.
     groupass
            ignm en
                  t                                 Nowa
                                                        lleg
                                                           es“Rei
                                                                dandth
                                                                     e M&Apar
                                                                            tne
                                                                              rsd
                                                                                iscuss
                                                                                     ed”this
                                                     comp
                                                        lain
                                                           tdur
                                                              ing“O
                                                                  ctobe
                                                                      rmee
                                                                         tin
                                                                           gsandc
                                                                                on v
                                                                                   ersa
                                                                                      tion
                                                                                         s.”
                                                     ¶210
                                                        –12.
6
.    D
     ecember2016em
                 ai
                  l     Dun
                          ne.¶201
                                .                   Nonewal
                                                           lega
                                                              tionastokn
                                                                       owl
                                                                         edgeb
                                                                             yanyAddi
                                                                                    tiona
                                                                                        l
     r
     e.pr
        isoni
            ssue                                     D
                                                     efendan
                                                           t(se
                                                              e,e.g
                                                                  .,SAC¶¶257
                                                                           ,259
                                                                              ,260
                                                                                 ).
                                                    Al
                                                      leg
                                                        est
                                                          rigg
                                                             eredDPW
                                                                   ’san
                                                                      ti-
                                                                        ret
                                                                          ali
                                                                            ati
                                                                              onpo
                                                                                 lic
                                                                                   ies
                                                                                     .¶¶25
                                                                                         3,
                                                     260
                                                       .
7
.    Janua
         ry2017em ai
                   lre
                     . Cl
                        ausen
                            ,Bu t
                                ler
                                  ,                 None
                                                        .
     CAPp rog
            ram        andBick.¶¶
                       214–15
                            .
8
.    Dec.2016–M
              ar.2017  DPW“ s
                            taff                    None
                                                        .
     work
        loadcapa
               city    member
                            s,”
     forms             Bi
                        rnbaum,
                       Wol
                         fe.¶ 225
                       n
                       .34

                          Comp
                             lain
                                tsH
                                  eldToCon
                                         sti
                                           tut
                                             ePr
                                               ote
                                                 ctedA
                                                     ctiv
                                                        ity
                                             (Op
                                               .58
                                                 –63
                                                   )
#          A
           ctiv
              ity         FACA l
                               l eg
                                  ed                P
                                                    rio
                                                      rRu
                                                        lin
                                                          g:          N
                                                                      ewR
                                                                        elevan
                                                                             tAl
                                                                               lega
                                                                                  tion
                                                                                     sinSAC
                                                                                          :
                         Knowl
                             edg eB y
                                    :
2
.    S
     ept
       .2015con
              ver
                sat
                  ion P
                      artn
                         ersonCtteew ho  Nopl
                                            ausib
                                                leal
                                                   l e
                                                     gat
                                                       iono
                                                          f          Nowall
                                                                           egestha
                                                                                 tal
                                                                                   lDPW M&A
     a
     tDive
         rsi
           tyCt
              tee
                /BAG att
                       ended me
                              eting
                                  ;D ir
                                      .  awa
                                           renessbyany                par
                                                                        tners
                                                                            ,¶80,and Hud
                                                                                       son
                                                                                         ,¶¶76–
     m
     eet
       ing            A
                      ssoc
                         .D ev
                             ’t
                              . ¶67 .    Add
                                           it
                                            iona
                                               lD efendan
                                                        t             78
                                                                       ,h adknowl
                                                                                edge
                                                                                   .
3
.    J
     anua
        ry2016din
                ner      R
                         eidan
                             das
                               soc
                                 ia
                                  te.¶
                                     81. (Ord
                                            . 6
                                              4–66)
                                                  .                  N
                                                                      one
                                                                        .
     w
     ithRe
         id &a
             ssoc
                iat
                  e
9
.    M
     arch2017 m
              eet
                ing      R
                         eidan
                             dK r
                                eyn
                                  in.                                Nowal
                                                                          lege
                                                                             stha
                                                                                tallDPW“M&A
     w
     ithRe
         idandK r
                eyn
                  in     ¶
                         ¶241–42
                               .                                      par
                                                                        tne
                                                                          rs”hadknowl
                                                                                    edg
                                                                                      e.¶
                                                                                        333
                                                                                          .

10
 .   May 2017ema
               ilto      Go
                          ldbergandC
                                   ran
                                     e.                              N
                                                                      one
                                                                        .
     Goldb
         ergre
             .“b
               e cam
                   e     ¶¶266–70
                                .
     il
      l”
11
 .   Augus
         t2017EEOC       N
                         /A                   P
                                              laus
                                                 iblya
                                                     lleg
                                                        eda
                                                          ll      N
                                                                   one
                                                                     .
     fi
      ling                                    p
                                              artn
                                                 ersaware
                                                        .(O
                                                          rd.66
                                                              .)
12
 .   Jan.2018r
             evi
               ew        Smi
                           thandGo
                                 ldb
                                   erg
                                     .¶¶ Noplau
                                              sibl
                                                 ealleg
                                                      ationo
                                                           f  N
                                                               one
                                                                 .
     meet
        ingw/Smi
               than
                  d      283
                           ,290
                              .          awar
                                            enessbyany
     Goldbe
          rg                             Add
                                           it
                                            iona
                                               lD efen
                                                     dant
                                         (Ord
                                            .64–66)
                                                  .


                                                   27
